Exhibit 10.1

 

Execution Version

 

 

 

364-DAY Bridge Facility AND GUARANTY AGREEMENT

 

Dated as of April 16, 2020

 

among

 

DANA INCORPORATED,
as Borrower

 

and

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

 

and

 

CITIBANK, N.A.,
as Administrative Agent and Collateral Agent

 

and

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., BARCLAYS BANK PLC, BMO CAPITAL MARKETS CORP., BOFA SECURITIES,
INC., CREDIT SUISSE LOAN FUNDING LLC, GOLDMAN SACHS BANK USA, JPMORGAN CHASE
BANK, N.A. and RBC CAPITAL MARKETS
as Joint Lead Arrangers and
Joint Bookrunners

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

NYDOCS02/1224155
 
 

--------------------------------------------------------------------------------

 

 

Execution Version

 

TABLE OF CONTENTS

 

Page

 

Article I DEFINITIONS AND ACCOUNTING TERMS  

Section 1.01

Certain Defined Terms

1

Section 1.02

Computation of Time Periods

39

Section 1.03

Accounting Terms and Financial Determinations

39

Section 1.04

Terms Generally

39

Section 1.05

Limited Condition Acquisitions

40

Section 1.06

LLC Divisions

41

 

Article II

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01

The Advances

41

Section 2.02

Making the Advances

42

Section 2.03

[Reserved]

43

Section 2.04

Repayment of Advances

43

Section 2.05

Termination or Reduction of Commitments

43

Section 2.06

Prepayments

44

Section 2.07

Interest

45

Section 2.08

Fees

48

Section 2.09

Conversion of Advances

48

Section 2.10

Increased Costs, Etc.

49

Section 2.11

Payments and Computations

50

Section 2.12

Taxes

52

Section 2.13

Sharing of Payments, Etc.

55

Section 2.14

Use of Proceeds

56

Section 2.15

Defaulting Lenders

56

Section 2.16

Evidence of Debt

58

Section 2.17

Replacement of Certain Lenders

58

 

Article III

CONDITIONS TO EFFECTIVENESS

 

Section 3.01

Conditions Precedent to the Closing Date

59

Section 3.02

Conditions Precedent to Each Borrowing

60

Section 3.03

Determinations Under Section 3.01

61

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01

Representations and Warranties of the Loan Parties

61

 

NYDOCS02/1224155 i

--------------------------------------------------------------------------------

 

 

 

Article V

COVENANTS OF THE LOAN PARTIES

 

Section 5.01

Affirmative Covenants

66

Section 5.02

Negative Covenants

69

Section 5.03

Reporting Requirements

82

Section 5.04

Financial Covenant

85

 

Article VI

EVENTS OF DEFAULT

 

Section 6.01

Events of Default

85

 

Article VII

THE AGENTS

 

Section 7.01

Appointment and Authorization of the Agents

88

Section 7.02

Delegation of Duties

88

Section 7.03

Liability of Agents

89

Section 7.04

Reliance by Agents

90

Section 7.05

Notice of Default

91

Section 7.06

Credit Decision; Disclosure of Information by Agents

91

Section 7.07

Indemnification of Agents

91

Section 7.08

Agents in Their Individual Capacity

92

Section 7.09

Successor Agent

93

Section 7.10

Administrative Agent May File Proofs of Claim

93

Section 7.11

Collateral and Guaranty Matters

93

Section 7.12

Other Agents; Arrangers and Managers

94

Section 7.13

[Reserved]

94

Section 7.14

Certain ERISA Matters

95

 

Article VIII

GUARANTY

 

Section 8.01

Guaranty

96

Section 8.02

Guaranty Absolute

96

Section 8.03

[Reserved]

97

Section 8.04

Waivers and Acknowledgments

97

Section 8.05

Subrogation

98

Section 8.06

Additional Guarantors

99

Section 8.07

Continuing Guarantee; Assignments

99

Section 8.08

No Reliance

99

Section 8.09

No Fraudulent Transfer

99

Section 8.10

Keepwell

100

 

 

ii

--------------------------------------------------------------------------------

 

 

Article IX

MISCELLANEOUS

 

Section 9.01

Amendments, Etc.

100

Section 9.02

Notices, Etc.

102

Section 9.03

No Waiver; Remedies

103

Section 9.04

Costs, Fees and Expenses

103

Section 9.05

Right of Set-off

104

Section 9.06

Binding Effect

105

Section 9.07

Successors and Assigns

105

Section 9.08

Execution in Counterparts; Integration

108

Section 9.09

Confidentiality; Press Releases, Related Matters and Treatment of Information

108

Section 9.10

Patriot Act Notice

110

Section 9.11

Jurisdiction, Etc.

110

Section 9.12

Governing Law

111

Section 9.13

Waiver of Jury Trial

111

Section 9.14

Acknowledgment and Consent to Bail-In of Affected Financial Institutions

111

Section 9.15

[Reserved]

111

Section 9.16

Acknowledgement Regarding Any Supported QFCs

111

 

iii

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

Schedule I

-

Commitments and Applicable Lending Offices

Schedule II

-

Affiliated Transactions

Schedule III

-

Agreements with Negative Pledge Clauses

Schedule 1.01(b)

-

Surviving Debt

Schedule 4.01

-

Equity Investments; Subsidiaries

Schedule 4.01(j)

-

Disclosures

Schedule 4.01(y)

-

Material Real Property

Schedule 5.02(a)

-

Existing Liens

Schedule 5.02(e)

-

Existing Investments

     

 

EXHIBITS

 

Exhibit A

-

Form of Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Acceptance

Exhibit D-1

-

Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison, LLP

Exhibit D-2

-

Form of Opinion of Shumaker, Loop & Kendrick, LLP

Exhibit E

-

Form of Tax Compliance Certificates

Exhibit F

-

Form of Compliance Certificate

Exhibit G

-

Form of Security Agreement

Exhibit H

-

Form of Guaranty Supplement

Exhibit I

-

Form of Solvency Certificate

 

iv

--------------------------------------------------------------------------------

 

 

 
 

364-DAY BRIDGE FACILITY AND GUARANTY AGREEMENT

 

364-DAY BRIDGE FACILITY AND GUARANTY AGREEMENT (this “Agreement”) dated as of
April 16, 2020 among DANA INCORPORATED, a Delaware corporation (“Dana” or the
“Borrower”), and each of the direct and indirect subsidiaries of the Borrower
signatory hereto (each, a “Guarantor”, and, collectively, together with any
person that becomes a Guarantor hereunder pursuant to Section 8.06, the
“Guarantors”), the banks, financial institutions and other institutional lenders
party hereto (each, a “Lender”, and collectively with any other person that
becomes a Lender hereunder pursuant to Section 9.07, the “Lenders”), Citibank,
N.A. (“CITI”), as administrative agent (or any successor appointed pursuant to
Article VII, the “Administrative Agent”) for the Lenders and the other Secured
Parties (each as hereinafter defined), CITI, as collateral agent (or any
successor appointed pursuant to Article VII, the “Collateral Agent”) for the
Lenders and the other Secured Parties, and CITI, BARCLAYS BANK PLC (“Barclays”),
BMO CAPITAL MARKETS CORP. (“BMO”), BOFA SECURITIES, INC. (“BofA”), CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, CREDIT SUISSE LOAN FUNDING LLC (collectively with
Credit Suisse AG, Cayman Islands Branch, “CS”), GOLDMAN SACHS BANK USA (“GS”),
JPMORGAN CHASE BANK, N.A. (“JPM”) AND RBC CAPITAL MARKETS, as joint lead
arrangers and joint bookrunners (the “Joint Lead Arrangers”).

 

PRELIMINARY STATEMENT

 

The Borrower has requested that the Lenders provide, and the Lenders have agreed
to provide, the senior secured facility described herein, the proceeds of which
shall be used as provided in Section 5.01(h).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01     Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

 

“2025 Senior Notes” means the $400,000,000 aggregate principal amount of 5.750%
Senior Notes due 2025 issued by Dana Financing Luxembourg S.à r.l. pursuant to
that certain Indenture dated as of April 4, 2017.

 

“ACH” means automated clearinghouse transfers.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Capital
Stock in any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

 

“Activities” has the meaning specified in Section 7.08(b).

 

1

--------------------------------------------------------------------------------

 

 

“Adjusted LIBO Rate” has the meaning given to such term in the definition of
“Eurocurrency Rate”.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with CITI and identified to the Borrower
and the Lenders from time to time.

 

“Advance” has the meaning specified in Section 2.01(b).

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Affiliated Lender” has the meaning specified in the definition of “Eligible
Assignee”.

 

“Agent Parties” has the meaning specified in Section 9.02(c).

 

“Agent-Related Persons” means, the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Agents and Affiliates.

 

“Agents” means the Administrative Agent, the Collateral Agent and the Joint Lead
Arrangers.

 

“Agent’s Group” has the meaning specified in Section 7.08(b).

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to: (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Restricted
Subsidiaries to its counterparty to such Hedge Agreement, as if (i) such Hedge
Agreement was being terminated early on such date of determination, (ii) such
Loan Party or Restricted Subsidiary was the sole “Affected Party,” and (iii) the
Administrative Agent was the sole party determining such payment amount (with
the Administrative Agent making such determination pursuant to the provisions of
the form of Master Agreement); (b) in the case of a Hedge Agreement traded on an
exchange, the mark-to-market value of such Hedge Agreement, which will be the
amount, if any, that would be payable by the Loan Party or Restricted Subsidiary
of a Loan Party to its counterparty to such Hedge Agreement based on the
settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss or gain on such Hedge Agreement to the Loan Party or
Restricted Subsidiary of a Loan Party to such Hedge Agreement determined as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party or Restricted Subsidiary exceeds (ii) the present value
of the future cash flows to be received by such Loan Party or Restricted
Subsidiary pursuant to such Hedge Agreement; capitalized terms used and not
otherwise defined in this definition shall have the respective meanings set
forth in the above described Master Agreement.

 

2

--------------------------------------------------------------------------------

 

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

 

“Applicable Margin” means (i) 4.50% per annum in the case of Eurocurrency Rate
Advances and (ii) 3.50% per annum in the case of Base Rate Advances; provided,
that, the Applicable Margin shall increase by 50 basis points on the date that
is 90 days following the Closing Date and by an additional 50 basis points at
the end of each subsequent 90-day period thereafter.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Disposition” means any sale, lease, transfer or other disposition of
property or series of related sales, leases, transfers or other dispositions of
property, in each case, by the Borrower and its Subsidiaries pursuant to clauses
(iv) or (xi) of Section 5.02(f).

 

“Asset Sale” means any sale, lease, transfer or other disposition of property or
series of related sales, leases, transfers or other dispositions of property, in
each case, constituting Collateral by the Borrower and its Subsidiaries pursuant
to clauses (iv) or (xi) of Section 5.02(f) that yields Net Cash Proceeds to the
Borrower and its Subsidiaries (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$25,000,000 (provided that the aggregate amount of all net cash proceeds
excluded from the definition of “Asset Sale” pursuant to the foregoing threshold
shall not exceed an aggregate amount of $75,000,000 in any Fiscal Year).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit C hereto.

 

3

--------------------------------------------------------------------------------

 

 

“Attributable Receivables Amount” means the amount of obligations outstanding
under receivables purchase facilities or factoring transactions on any date of
determination that would be characterized as principal if such facilities or
transactions were structured as secured lending transactions rather than as
purchases, whether such obligations would constitute on-balance sheet Debt or an
off-balance sheet liability.

 

“Available Amount Basket” means, at any time, an amount equal to, without
duplication, the sum of:

 

(i)     $300,000,000, plus

 

(ii)     50% of the cumulative Consolidated Net Income (or if cumulative
Consolidated Net Income shall be a loss, minus 100% of such loss) of the
Borrower earned during the period beginning on the first day of the fiscal
quarter commencing on April 1, 2020 and through the end of the most recent
fiscal quarter for which financial statements are available prior to the date
such Restricted Payment occurs (the “Reference Date”); plus

 

(iii)     the aggregate proceeds (including cash and the fair market value (as
determined in good faith by the Borrower) of property or assets other than cash)
received by the Borrower from any Person (other than a Subsidiary of the
Borrower) since the Closing Date as a contribution to its common equity capital
or from the issuance and sale of Qualified Capital Stock of the Borrower or from
the issuance of Debt of the Borrower subsequent to the Closing Date that has
been converted into or exchanged for Qualified Capital Stock of the Borrower on
or prior to the Reference Date; plus

 

(iv)     the net proceeds received by the Borrower or any Restricted Subsidiary
since the Closing Date in connection with the disposition to any Person (other
than the Borrower or any Restricted Subsidiary) of any Investment made pursuant
to Section 5.02(e)(xvii); plus

 

(v)     an amount equal to any returns (including dividends, interest,
distributions, return of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Restricted Subsidiary
in respect of Investments made pursuant to Section 5.02(e)(xvii); plus

 

(vi)     an amount equal to the aggregate amount received by the Borrower or any
Restricted Subsidiary in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash received by the Borrower or
any Restricted Subsidiary after the Closing Date from (A) the sale (other than
to the Borrower or any Restricted Subsidiary) of the Capital Stock of an
Unrestricted Subsidiary or (B) any dividend of other distribution by an
Unrestricted Subsidiary; plus

 

(vii)     in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or any Restricted Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of the Borrower or any Subsidiary in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable); minus

 

(viii)     any amounts thereof used to make Investments pursuant to Section
5.02(e)(xvii) of the Existing Credit Agreement and/or Section 5.02(e)(xvii)
hereof prior to such time; minus

 

4

--------------------------------------------------------------------------------

 

 

(ix)     the cumulative amount of Restricted Payments made pursuant to Section
5.02(c)(iii) of the Existing Credit Agreement; minus

 

(x)     any amount thereof used to make payments or distributions in respect of
Subordinated Debt pursuant to Section 5.02(l)(i)(E) of the Existing Credit
Agreement.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by CITI in New York, New York, from time to
time, as Citibank N.A.’s base rate; (b) the ICE Benchmark Administration
Settlement Rate (or the successor thereto if the ICE Benchmark Administration is
no longer making such rates available) applicable to Dollars for a period of one
month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month
LIBOR for any day shall be based on the rate appearing on Reuters LIBOR01 Page
(or other commercially available source providing such quotations as designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.
London time on such day); provided that, if One Month LIBOR shall be less than
1%, such rate shall be deemed 1% for purposes of this Agreement; and (c) ½ of 1%
per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 

5

--------------------------------------------------------------------------------

 

 

“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower and specified in writing to the Administrative Agent from time to time.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders.

 

“Building” means a structure with at least two walls and a roof.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market.

 

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person or any Restricted Subsidiary
thereof during such period for the acquisition or leasing (pursuant to a capital
lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that, in
conformity with GAAP, are required to be included as capital expenditures in the
consolidated statement of cash flows of the Borrower and the Restricted
Subsidiaries.

 

“Capital Stock” means (1) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such Person, and (2) with respect to any
Person that is not a corporation, any and all partnership or other equity
interests of such Person, and in each case of clauses (1) and (2), any
hypothetical, synthetic or direct or indirect equivalent thereof.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases. For the avoidance of doubt, any
obligation of a Person under a lease (whether existing as of the Closing Date or
entered into in the future) that is not (or would not be) required to be
classified and accounted for as a Capitalized Lease on a balance sheet of such
Person under GAAP as in effect as of the Closing Date shall not be deemed a
Capitalized Lease as a result of the adoption of changes in or changes in the
application of GAAP after the Closing Date.

 

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof; (2)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s; (3) commercial paper maturing no more
than one year from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 from S&P or at least P-2 from Moody’s; (4)
demand and time deposit accounts, certificates of deposit or bankers’
acceptances maturing within one year from the date of acquisition thereof issued
by any bank organized under the laws of the United States of America or any
state thereof or the District of Columbia or any U.S. branch of a foreign bank
having at the date of acquisition thereof combined capital and surplus of not
less than $250.0 million; (5) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause (1)
above entered into with any bank meeting the qualifications specified in clause
(4) above; (6) investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (1) through (5)
above; (7) investments in money market funds subject to the risk limiting
conditions of Rule 2a-7 or any successor rule of the Commission under the
Investment Company Act of 1940, as amended; and (8) solely in respect of the
ordinary course cash management activities of the Foreign Subsidiaries,
equivalents of the investments described in clause (1) above to the extent
guaranteed by any member state of the European Union or the country in which the
Foreign Subsidiary operates and equivalents of the investments described in
clause (4) above issued, accepted or offered by any commercial bank organized
under the laws of a member state of the European Union or the jurisdiction of
organization of the applicable Foreign Subsidiary having at the date of
acquisition thereof combined capital and surplus of not less than $250.0
million.

 

6

--------------------------------------------------------------------------------

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any written request, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, for the purposes of this Agreement: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued but only
to the extent a Lender is imposing applicable increased costs or costs in
connection with capital adequacy or liquidity requirements similar to those
described in clauses (a) and (b) of Section 2.10 generally on other similarly
situated borrowers of loans under comparable United States of America cash flow
revolving credit facilities.

 

“Change of Control” means and shall be deemed to have occurred upon the
occurrence of any of the following events: (i) any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, and
regulations promulgated thereunder), shall become the beneficial owner, directly
or indirectly, of shares representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock in the
Borrower, (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” after the Closing Date or (iii) the
approval by the holders of Capital Stock of the Borrower of any plan or proposal
for the liquidation or dissolution of the Borrower (whether or not otherwise in
compliance with the provisions of this Agreement).

 

“CITI” has the meaning specified in the preamble hereto.

 

“Closing Date” means the date on which the conditions precedent in Section 3.01
have been satisfied or waived in accordance with the terms hereof.

 

“Closing Date Intercreditor Agreement” means the intercreditor agreement dated
on or about the date hereof among the Administrative Agent, the Collateral Agent
and CITI in its capacities as administrative agent and collateral agent under
the Existing Credit Agreement, as consented to by the Borrower and the
Guarantors as of such date.

 

7

--------------------------------------------------------------------------------

 

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages and any other agreement that creates or purports to create a Lien in
favor of the Administrative Agent or the Collateral Agent for the benefit of the
Secured Parties.

 

“Commitment” means, with respect to any Lender at any time, the amount set forth
for such time opposite such Lender’s name on Schedule I hereto or, if such
Lender has entered into one or more Assignments and Acceptance, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Commitment”, as such amount may be reduced at
or prior to such time pursuant to Section 2.05. The aggregate amount of the
Commitments as of the Closing Date is $500,000,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning specified in Section 9.02(b).

 

“Compliance Certificate” has the meaning specified in Section 5.03(e).

 

“Confidential Information” means any and all material non-public information
delivered or made available by any Loan Party or any Subsidiary of a Loan Party
relating to any Loan Party or any Subsidiary thereof or their respective
businesses, other than any such information that is or has been made available
publicly by a Loan Party or any Subsidiary thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

8

--------------------------------------------------------------------------------

 

 

“Consolidated EBITDA” means, with respect to the Borrower, for any period, the
sum (without duplication) of: (1) Consolidated Net Income; and (2) to the extent
Consolidated Net Income has been reduced thereby: (A) all Taxes of the Borrower
and the Restricted Subsidiaries expensed or accrued in accordance with GAAP for
such period; (B) Consolidated Fixed Charges; (C) Consolidated Non-cash Charges;
(D) any expenses or charges related to any issuance of Capital Stock,
Investment, acquisition or disposition of division or line of business,
recapitalization or the incurrence or repayment of Debt permitted to be incurred
hereunder (whether or not successful), (E) expected cost savings (including
sourcing), operating expense reductions, operating improvements and synergies
(net of actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of the Borrower) related to (1) the
Transactions and (2) after the Closing Date, permitted asset sales,
acquisitions, Investments, dispositions, operating improvements, restructurings,
cost savings initiatives and certain other initiatives and/or specified
transactions; provided that in each case (x) such actions have been taken or are
to be taken within twenty-four (24) months after the date of determination to
take such action, (y) any such amounts added pursuant to this clause (E) does
not exceed in the aggregate 20% of Consolidated EBITDA for any applicable four
Fiscal Quarter period and (z) no such amounts added pursuant to this clause (E)
shall be duplicative of any other charges or expenses added pursuant to another
clause in this definition, (F) the amount of any loss attributable to a New
Project, until the date that is twelve months after the date of completing the
construction, acquisition, assembling or creation of such New Project, as the
case may be; provided, that (x) such losses are reasonably identifiable and
factually supportable and certified by a Responsible Officer of the Borrower and
(y) losses attributable to such New Project after twelve months from the date of
completing such construction, acquisition, assembling or creation, as the case
may be, shall not be included in this clause (F) and (G) with respect to any
joint venture that is not a Subsidiary and solely to the extent relating to any
net income referred to in clause (5) or (14) of the definition of “Consolidated
Net Income”, an amount equal to the proportion of those items described in
clauses (A) and (B) above relating to such joint venture corresponding to the
Borrower’s and the Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Subsidiary);
less any non-cash items increasing Consolidated Net Income for such period, all
as determined on a consolidated basis for the Borrower and the Restricted
Subsidiaries in accordance with GAAP.

 

“Consolidated First Lien Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt at such date which is
secured by a Lien on assets constituting Collateral that is pari passu with the
Lien securing the Facility.

 

“Consolidated Fixed Charges” means, with respect to the Borrower for any period,
the sum, without duplication, of (1) Consolidated Interest Expense, plus (2) the
product of (x) the amount of all dividend payments on any series of preferred
stock of the Borrower or any Restricted Subsidiary paid, accrued and/or
scheduled to be paid or accrued during such period (other than dividends paid in
Qualified Capital Stock of the Borrower or paid to the Borrower or to a
Restricted Subsidiary) multiplied by (y) a fraction, the numerator of which is
one and the denominator of which is one minus the then current effective
consolidated U.S. federal, state and local income tax rate of the Borrower,
expressed as a decimal.

 

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, total interest expense (including that
attributable to Capitalized Leases in accordance with GAAP) with respect to all
outstanding Debt, including, without limitation, the Obligations owed with
respect thereto, including capitalized interests, amortization or write-down of
any deferred financing fees or amortization of original issue discount of any
Debt, and to the extent not included in the foregoing, net losses relating to
sales of accounts receivable pursuant to a Qualified Receivables Transaction or
Permitted Factoring Transaction, all as determined on a Consolidated basis in
accordance with GAAP. For purposes of the foregoing, interest expense of the
Borrower and its Restricted Subsidiaries shall be determined after giving effect
to any net payments made or received by the Borrower and its Restricted
Subsidiaries with respect to interest rate Hedge Agreements.

 

9

--------------------------------------------------------------------------------

 

 

“Consolidated Net Income” means with respect to the Borrower, for any period,
the aggregate net income (or loss) of the Borrower and the Restricted
Subsidiaries for such period as determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded therefrom (1) after-tax gains
and losses from Asset Sales or abandonments or reserves relating thereto or from
the extinguishment of any Debt of the Borrower or any Restricted Subsidiary; (2)
unusual, transactional, extraordinary or non-recurring gains or losses
(determined on an after-tax basis and less any fees, expenses or charges related
thereto); (3) any non-cash compensation expense incurred for grants and
issuances of stock appreciation or similar rights, stock options, restricted
shares or other rights to officers, directors and employees of the Borrower and
its Restricted Subsidiaries (including any such grant or issuance to a 401(k)
plan or other retirement benefit plan); (4) the net income (but not loss) of any
Restricted Subsidiary to the extent that the declaration of dividends or similar
distributions by that Restricted Subsidiary of that income is restricted by a
contract, operation of law or otherwise; (5) the net income (loss) of any
Person, other than a Restricted Subsidiary, except to the extent of cash
dividends or distributions paid to the Borrower or to a Restricted Subsidiary by
such Person; (6) the net income (loss) of any Person acquired during the
specified period for any period, prior to the date of such acquisition will be
excluded for purposes of Restricted Payments only; (7) after-tax income or loss
attributable to discontinued operations (including, without limitation,
operations disposed of during such period whether or not such operations were
classified as discontinued) from and after the date that such operation is
classified as discontinued; (8) write-downs resulting from the impairment of
intangible assets and any other non-cash amortization or impairment expenses;
(9) cash restructuring or integration expenses (including any severance
expenses, relocation expenses, curtailments or modifications to pension and
post-retirement employee benefit plans, any expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternate uses and fees, expenses or charges relating to facilities
closing costs, acquisition integration costs, facilities opening costs, business
optimization costs, signing, retention or completion bonuses) in an amount not
to exceed the greater of $75,000,000 and 5.0% of Consolidated EBITDA per fiscal
year, plus, to the extent that any amount permitted to be included in a prior
year pursuant to this clause (9) is not utilized, such unutilized amount may be
carried forward for use in only the next succeeding year; (10) the amount of
amortization or write-off of deferred financing costs and debt issuance costs of
the Borrower and its Restricted Subsidiaries during such period and any premium
or penalty paid in connection with redeeming or retiring Debt of the Borrower
and its Restricted Subsidiaries prior to the stated maturity thereof pursuant to
the agreements governing such Debt; (11) minority interest expenses; (12) losses
or expenses or income or gain associated with the Agreement Value of Hedge
Agreements, (13) non-cash currency losses or gains on intercompany loans or
advances, (14) losses or earnings of Persons accounted for on an equity basis,
except to the extent of cash dividends or distributions paid to the Borrower or
to a Restricted Subsidiary by such Person (15) any costs or expenses incurred in
connection with the Transactions, (16) the amount of loss or discount in
connection with a Qualified Receivables Transaction or a Permitted Factoring
Transaction, and (17) the cumulative effect of a change in accounting
principles.

 

“Consolidated Non-Cash Charges” means, with respect to the Borrower and the
Restricted Subsidiaries for any period, the aggregate depreciation, amortization
(including amortization of intangibles, deferred financing fees, debt issuance
costs, commissions, fees and expenses, expensing of any bridge, commitment or
other financing fees, the non-cash portion of interest expense resulting from
the reduction in the carrying value under purchase accounting of the Borrower’s
outstanding Debt and commissions, discounts, yield and other fees and charges
but excluding amortization of prepaid cash expenses that were paid in a prior
period), non-cash impairment, non-cash compensation, non-cash rent, and other
non-cash charges of the Borrower and the Restricted Subsidiaries reducing
Consolidated Net Income of the Borrower and the Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP.

 

10

--------------------------------------------------------------------------------

 

 

“Consolidated Senior Secured Debt” means as of any date of determination, the
aggregate principal amount of Consolidated Total Debt at such date which is
secured by a Lien on any of the assets of the Borrower or any of its Restricted
Subsidiaries constituting Collateral.

 

“Consolidated Total Debt” means, at any date of determination, the aggregate
principal amount of all Funded Debt of the Borrower and its Restricted
Subsidiaries at such date (net of unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries), determined on a consolidated basis.

 

“Conversion”, “Convert” and “Converted” each refers to the conversion of
Advances from one Type to Advances of the other Type.

 

“Covered Party” has the meaning specified in Section 9.16(a).

 

“COVID-19 Pandemic” means the novel strain of coronavirus (SARS-Cov-2) and its
disease commonly known as COVID-19, which was declared to be a global pandemic
by the World Health Organization on March 11, 2020.

 

“Credit Card Program” means (i) the Citibank Commercial Card Agreement, dated as
of November 30, 2012 by and between Citibank, N.A. and the Borrower, as amended,
restated or otherwise modified from time to time and (ii) the Corporate Card
Services Agreement, by and between Dana and Bank of America National
Association/Bank of America Merrill Lynch International DAC, a Bank of America
Company, as amended, restated or otherwise modified from time to time, and, in
each case, any replacement of either of the foregoing or any additional credit
card programs for the same or substantially similar purposes.

 

“Dana” has the meaning specified in the recital of parties to this Agreement.

 

“DCC” means Dana Credit Corporation, a Delaware corporation.

 

“DCC Entity” means DCC or any of its Subsidiaries.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under Capitalized
Leases, (f) all reimbursement obligations, whether contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, (g) all
mandatory obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash in respect of any Disqualified Capital Stock
in such Person or any other Person or any warrants, rights or options to acquire
such Disqualified Capital Stock, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations of such Person, and
(j) all indebtedness and other payment Obligations referred to in clauses (a)
through (i) above of another Person secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations. The amount of any
Debt related to clause (j) above shall be deemed to be equal to the lesser of
(a) the amount of such Debt so secured or (b) the fair market value of the
property subject to such Lien; provided that Debt shall not include accrued
expenses, trade payables and intercompany liabilities incurred in the ordinary
course of such Person’s business, or earn-out obligations until such obligations
become a liability on the balance sheet of such person in accordance with GAAP.

 

11

--------------------------------------------------------------------------------

 

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to the Borrower pursuant to
Section 2.01 or 2.02 at or prior to such time which has not been made by such
Lender or by the Administrative Agent for the account of such Lender pursuant to
Section 2.02(e) as of such time. In the event that a portion of a Defaulted
Advance shall be deemed made pursuant to Section 2.15(a), the remaining portion
of such Defaulted Advance shall be considered a Defaulted Advance originally
required to be made pursuant to Section 2.01 on the same date as the Defaulted
Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to the Administrative Agent or any other
Lender hereunder or under any other Loan Document at or prior to such time which
has not been so paid as of such time, including, any amount required to be paid
by such Lender to or for the account of (a) the Administrative Agent pursuant to
Section 2.02(e) to reimburse the Administrative Agent for the amount of any
Advance made by the Administrative Agent for the account of such Lender, (b) any
other Lender pursuant to Section 2.13 to purchase any participation in Advances
owing to such other Lender and (c) the Administrative Agent pursuant to Section
7.07 to reimburse the Administrative Agent for such Lender’s ratable share of
any amount required to be paid by the Lenders to the Administrative Agent as
provided therein. In the event that a portion of a Defaulted Amount shall be
deemed paid pursuant to Section 2.15(b), the remaining portion of such Defaulted
Amount shall be considered a Defaulted Amount originally required to be paid
hereunder or under any other Loan Document on the same date as the Defaulted
Amount so deemed paid in part.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, has (a)
failed to fund any Defaulted Advance or Defaulted Amount within one Business Day
following the date required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to that effect (unless such public statement or writing
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
cannot be satisfied) or under other agreements in which it commits to extend
credit, (c) become the subject of a Bail-In Action or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority, the precautionary appointment of a receiver, custodian, conservator,
trustee, administrator or similar person by a Governmental Authority under or
based on the law in the country where such Lender or such parent company is
subject to home jurisdiction, if applicable law requires that such appointment
not be disclosed, in each case so long as such ownership interest or appointment
(as applicable) does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is mandatorily exchangeable for Debt, or is redeemable or exchangeable for Debt,
at the sole option of the holder thereof on or prior to the Maturity Date;
provided that any Capital Stock that would not constitute Disqualified Capital
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of a change of control or a sale of all or
substantially all the assets of the Loan Parties shall not constitute
Disqualified Capital Stock.

 

12

--------------------------------------------------------------------------------

 

 

“Disqualified Lenders” means (i) those financial institutions or other entities
designated by the Borrower in writing to the Administrative Agent on or prior to
the Closing Date, (ii) those competitors of the Borrower or its Subsidiaries
designated by the Borrower in writing to the Administrative Agent on or prior to
the Closing Date, as such list of competitors described in this clause (ii) may
be updated by the Borrower from time to time, any such update to be provided to
the Lenders and to become effective two Business Days after notice thereof and
(iii) in each case of clauses (i) and (ii) above, such Person’s controlled
Affiliates to the extent identified by the Borrower in writing or clearly
identifiable solely on the basis of similarity of such Affiliate’s name (other
than bona fide debt funds); provided, that no designation of any Person as a
Disqualified Lender shall retroactively disqualify any assignments or
participations made to, or information provided to, such Person before it was
designated as a Disqualified Lender, and such Person shall not be deemed to be a
Disqualified Lender in respect of any assignments or participations made to such
Person prior to the date of such designation.

 

“Divided LLC” means any LLC which has been formed upon the consummation of an
LLC Division.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, as the case may be, or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Duration Fee” has the meaning specified in Section 2.08(b).

 

“Earn-Out Obligations” means purchase price adjustments, earnouts and similar
obligations, in each case, with respect to any Permitted Acquisition or other
Investment permitted hereunder.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

13

--------------------------------------------------------------------------------

 

 

“Eligible Assignee” means (i) a Lender (which shall not be a Defaulting Lender
at such time of assignment); (ii) an Affiliate of a Lender; (iii) an Approved
Fund; and (iv) any Person (other than an individual) approved by (x) the
Administrative Agent, and (y) unless an Event of Default under Section 6.01(a)
or (f) has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed) provided that the Borrower’s consent shall
be deemed to have been given if the Borrower has not responded within 10
Business Days after written notice by the Administrative Agent or the respective
assigning Lender; provided, however, that no Loan Party (or any Affiliate of a
Loan Party) or any Disqualified Lender shall qualify as an Eligible Assignee
under this definition. Notwithstanding the foregoing, assignments to an
Affiliate of a Loan Party shall be permitted so long as (A) the aggregate amount
of Commitments of such assignee immediately after giving effect to such
assignment is less than 25% of the then outstanding aggregate principal amount
of Advances and (B) such assignee agrees in writing not to exercise any of the
rights and obligations afforded to an Eligible Assignee pursuant to Section 9.01
(any such assignee being referred to herein as an “Affiliated Lender”).

 

“Environmental Action” means any action, suit, written demand, demand letter,
written claim, written notice of noncompliance or violation, notice of liability
or potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental
Permit, any Hazardous Material, or arising from alleged injury or threat to
public or employee health or safety, as such relates to the actual or alleged
exposure to Hazardous Material, or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or judicial or agency interpretation, relating to
pollution or protection of the environment, public or employee health or safety,
as such relates to the actual or alleged exposure to Hazardous Material, or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Internal Revenue Code Section 414(b), (c),
(m) or (o).

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any ERISA Plan unless the
30 day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to an ERISA Plan; (c) the provision by the administrator of any ERISA Plan of a
notice of intent to terminate such ERISA Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any ERISA Plan; (g) the adoption of an amendment to an
ERISA Plan requiring the provision of security to such ERISA Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate an ERISA Plan pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer,
such ERISA Plan.

 

14

--------------------------------------------------------------------------------

 

 

“ERISA Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Borrower and the Administrative
Agent.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurocurrency Rate” means, for any Interest Period for all Eurocurrency Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to an interest rate per annum (rounded upwards, if necessary, to the next 1/100
of 1%, the “Adjusted LIBO Rate”, which shall not be less than 1% for purposes of
this Agreement) equal to (x) the rate per annum obtained the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in Dollars
for a period equal in length to such Interest Period as displayed on page
LIBOR01 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, or any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent (in each case, the “Screen Rate”)) at approximately
11:00 A.M., London Time, two Business Days prior to the beginning of such
Interest Period (or, in the case of any determination of Base Rate, on the day
of determination) (the rate under this clause (x), the “LIBO Rate”, which shall
not be less than 1% for purposes of this Agreement) divided by (y) a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage. In the event that
such rate does not appear on the applicable Reuters screen page (or otherwise on
such screen) for such Interest Period (an “Impacted Interest Period”), then the
Eurocurrency Rate shall be the Interpolated Rate at such time. “Interpolated
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available) that is shorter than the Impacted Interest Period and (b) the
Screen Rate for the shortest period (for which that Screen Rate is available)
that exceeds the Impacted Interest Period, in each case, at such time, provided
that if the Interpolated Rate shall be less than 1%, such rate shall be deemed
to be 1% for purposes of this Agreement. If the Eurocurrency Rate shall be
determined to be less than 1%, such rate shall be deemed to be 1% for purposes
of this Agreement.

 

15

--------------------------------------------------------------------------------

 

 

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

 

“European Insolvency Regulation” shall mean the Regulation (EU) 2015/848 of the
European Parliament and of the Council of 20 May 2015 on insolvency proceedings
(recast).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Earn-Out Obligations” means Earn-Out Obligations (a) incurred in
connection with any Permitted Acquisition in an amount which, taken together
with all existing Earn-Out Obligations, does not exceed 25% of the future
Consolidated EBITDA attributable to such acquired Person or Persons determined
after giving effect to such Permitted Acquisition and (b) subject to terms
pursuant to which payments in respect thereof during the occurrence and
continuance of an Event of Default may accrue, but shall not be payable in cash
during such period, but may be payable in cash upon the cure or waiver of such
Event of Default.

 

“Excluded Subsidiary” means

 

(a)     each DCC Entity;

 

(b)     [Reserved];

 

(c)     each Subsidiary that is not a Material Subsidiary;

 

(d)     each Domestic Subsidiary that is not a wholly owned Subsidiary;

 

(e)     each Domestic Subsidiary that is prohibited from guaranteeing or
granting liens to secure the Obligations under the Loan Documents by any
applicable law or that would require the consent, approval, license or
authorization of a Governmental Authority to guarantee or grant liens to secure
the Obligations under the Loan Documents (unless such consent, approval, license
or authorization has been received);

 

16

--------------------------------------------------------------------------------

 

 

(f)     each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from guaranteeing or granting liens to secure the
Obligations under the Loan Documents on the Closing Date or at the time such
Subsidiary becomes a Subsidiary not in violation of Section 5.02(k) (and for so
long as such restriction or any replacement or renewal thereof is in effect);

 

(g)     each Receivables Entity;

 

(h)     each Foreign Subsidiary;

 

(i)     each Domestic Subsidiary that (i) is a FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary;

 

(j)     each other Domestic Subsidiary with respect to which (x) the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of providing a guarantee of or granting liens to secure the
Obligations under the Loan Documents are likely to be excessive in relation to
the value to be afforded thereby or (y) providing such a guarantee or granting
such liens could reasonably be expected to result in material adverse tax
consequences as determined in good faith by the Borrower; and

 

(k)     each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” means, with respect to the Borrower or any Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the Guaranty
of the Borrower or such Guarantor of, or the grant by the Borrower or such
Guarantor of a security interest to secure, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the
Borrower’s or such Guarantor’s failure, as applicable, for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time of the Guaranty of the Borrower or such Guarantor or
the grant of such security interest becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
grant of security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or Agent or required to be withheld or deducted from a payment to a
Lender or Agent: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Lender or Agent being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on, or otherwise with respect
to, amounts payable to or for the account of such Lender with respect to an
applicable interest in an Advance or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in an Advance or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.17) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.12, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s failure to comply with
Section 2.12(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

17

--------------------------------------------------------------------------------

 

 

“Existing Credit Agreement” means that certain Credit and Guaranty Agreement
initially dated as of June 9, 2016, as amended from time to time, among Dana and
Dana International Luxembourg S.à r.l., as borrowers, the subsidiaries of Dana
party thereto as guarantors, CITI, as administrative agent and collateral agent
thereunder and the financial institutions party thereto as lenders.

 

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
and Advances at such time.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated and (b) all Obligations
have been paid in full.

 

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith and shall be evidenced by a resolution of the Board of
Directors of the Borrower.

 

“FATCA” means Internal Revenue Code Sections 1471 through 1474, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Internal Revenue Code Section 1471(b)(1) and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code. For the avoidance
of doubt, the term “applicable law” as used in this agreement includes, as
applicable, FATCA.

 

“FCPA” has the meaning specified in Section 4.01(x).

 

“Federal Funds Rate” means, for any period, the higher of (a) a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by it and (b) the Overnight Bank Funding Rate; provided that
if the Federal Funds Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

18

--------------------------------------------------------------------------------

 

 

“Fee Letters” means (i) the agent fee letter dated on or about April 15, 2020
between the Borrower and Citigroup Global Markets Inc. and (ii) the engagement
letter dated on or about April 15, 2020 among the Borrower, Citigroup Global
Markets Inc., Barclays Bank PLC, BMO Capital Markets Corp., BofA Securities,
Inc., Credit Suisse Loan Funding LLC, Goldman Sachs Bank USA, JPMorgan Chase
Bank, N.A. and Royal Bank Of Canada.

 

“FEMA” means the Federal Emergency Management Agency.

 

“Financial Covenant” means the covenant set forth in Section 5.04.

 

“First Lien Net Leverage Ratio” means as of any date of determination, the ratio
of (a) Consolidated First Lien Debt on such day to (b) Consolidated EBITDA for
the most recently ended four fiscal quarter period for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c); provided that the First Lien Net Leverage Ratio shall be
calculated on a pro forma basis.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall end on the last day of each March, June, September and December of such
Fiscal Year in accordance with the fiscal accounting calendar of the Borrower
and its Subsidiaries.

 

“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries ending on
December 31.

 

“Fitch” means Fitch Inc., and any successor thereto.

 

“Flood Compliance Event” means the occurrence of any of the following: (a) a
Flood Redesignation with respect to any Mortgaged Property and (b) the addition
of any Special Flood Hazard Property as Collateral pursuant to Section 5.01(i).

 

“Flood Hazard Determination” means a “Life-of-Loan” FEMA Standard Flood Hazard
Determination obtained by the Administrative Agent.

 

“Flood Insurance” means (a) federally-backed flood insurance available under the
National Flood Insurance Program to owners of real property improvements located
in Special Flood Hazard Areas in a community participating in the National Flood
Insurance Program or (b) to the extent permitted by the Flood Laws, a private
flood insurance policy from a financially sound and reputable insurance company
that is not an Affiliate of the Borrower.

 

“Flood Insurance Requirements” has the meaning assigned to such term in Section
5.01(i).

 

“Flood Laws” means the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, and as the same may be further amended, modified or
supplemented, and including the regulations issued thereunder.

 

19

--------------------------------------------------------------------------------

 

 

“Flood Redesignation” means the designation of any Mortgaged Property as a
Special Flood Hazard Property where such property was not a Special Flood Hazard
Property previous to such designation.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that are organized outside of the laws of the
United States, any state thereof or the District of Columbia at such time.

 

“FSHCO” means any Domestic Subsidiary the sole assets of which consist of the
Capital Stock of any Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of Internal Revenue Code Section 957(a).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means all Debt for borrowed money (including Debt outstanding
under this Agreement), Capitalized Leases and drawn letters of credit, in each
case, of the Borrower and its Restricted Subsidiaries.

 

“GAAP” has the meaning specified in Section 1.03(a).

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner, including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Debt of another Person, but excluding
endorsements for collection or deposit in the normal course of business or
Standard Receivables Undertakings in a Qualified Receivables Transaction.

 

“Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the primary obligation of a primary
obligor, (b) the Obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement or (c) any Obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
that “Guarantee Obligation” shall not include endorsement of negotiable
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guarantee Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

20

--------------------------------------------------------------------------------

 

 

“Guaranteed Obligations” has the meaning specified in Section 8.01.

 

“Guarantor” has the meaning specified in the recital of parties to this
Agreement.

 

“Guaranty” has the meaning specified in Section 8.01.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous, toxic
or words of similar import under any Environmental Law.

 

“Hedge Agreements” means interest rate swaps, cap or collar agreements, interest
rate forward, future or option contracts, currency swap agreements, currency
forward, future or option contracts, commodity swap agreements, commodity
forward, future or option contracts and other hedging agreements.

 

“Indemnified Liabilities” has the meaning specified in Section 9.04(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 9.04(b).

 

“Informational Website” has the meaning specified in Section 5.03.

 

“Insufficiency” means, with respect to any ERISA Plan, the amount, if any, of
its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intercompany Note” means a note or loan by a Foreign Subsidiary or Non-Loan
Party in favor of a Loan Party that is secured by all or substantially all
material assets of such Foreign Subsidiary or Non-Loan Party in accordance with
any limitations imposed by applicable law; provided that such loan or note may
be unsecured or secured by less than all or substantially all material assets of
a Foreign Subsidiary or Non-Loan Party subject to applicable limitations and
restrictions, including any thin capitalization or tax issues, CFC limitations,
legal, regulatory or corporate benefit restrictions, financial assistance,
capital maintenance limitations, existing and permitted liens, and other legal
or practical limitations in the relevant jurisdiction.

 

“Intercreditor Agreement” has the meaning specified in Section 5.02(a).

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six months (or, if consented to by all Lenders, twelve months), as
the Borrower may, upon notice received by the Administrative Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that (a) the
Borrower may not select any Interest Period with respect to any Eurocurrency
Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurocurrency Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date; (b) Interest Periods commencing on the same
date for Eurocurrency Rate Advances comprising part of the same Borrowing shall
be of the same duration; (c) whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and (d)
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

21

--------------------------------------------------------------------------------

 

 

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a Guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Debt issued by, any
other Person. “Investment” shall exclude extensions of trade credit by the
Borrower and the Restricted Subsidiaries on commercially reasonable terms in
accordance with normal trade practices of the Borrower or such Restricted
Subsidiaries, as the case may be. If the Borrower or any Restricted Subsidiary
sells or otherwise disposes of any Capital Stock of any Restricted Subsidiary
(the “Referent Subsidiary”) such that after giving effect to any such sale or
disposition, the Referent Subsidiary shall cease to be a Restricted Subsidiary,
the Borrower shall be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Capital Stock of the
Referent Subsidiary not sold or disposed of.

 

“Irish Transaction” means the upfront license, sale, transfer or other
disposition of the rights to use certain trademarks, service marks, tradenames,
domain names, or related intellectual property in specified regions outside the
United States to Foreign Subsidiaries domiciled in Ireland. The Irish
Transaction also includes all steps whereby cash, intercompany notes, or other
intercompany securities are exchanged, issued, created, contributed, or
transferred in connection with the execution or completion of the Irish
Transaction.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Lead Arrangers” has the meaning specified in the preamble hereto.

 

“LCA Election” has the meaning specified in Section 1.05.

 

“LCA Test Date” has the meaning specified in Section 1.05.

 

“Lender” means any Person that has a Commitment or an Advance. For purposes of
Section 9.01 (and any other provisions requiring the consent or approval of the
Lenders set forth herein), the definition of “Lenders” shall exclude Affiliated
Lenders.

 

“LIBO Rate” has the meaning given to such term in the definition of
“Eurocurrency Rate”.

 

“LIBO Successor Rate” has the meaning specified in Section 2.07(d).

 

“LIBO Successor Rate Conforming Changes” means, with respect to any proposed
LIBO Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, in consultation with Dana and
in a manner consistent with the syndicated loan market at such time in the
United States for similarly situated Borrowers, to reflect the adoption of such
LIBO Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with such market
practice (or, if the Administrative Agent reasonably determines that adoption of
any portion of such market practice is not administratively feasible or that no
such market practice for the administration of such LIBO Successor Rate exists,
in such other manner of administration as the Administrative Agent determines in
consultation with Dana).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

22

--------------------------------------------------------------------------------

 

 

“Limited Condition Acquisition” means any Permitted Acquisition or similar
Investment whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

 

“LLC” means any limited liability company organized or formed under the laws of
State of Delaware.

 

“LLC Division” means the statutory division of any LLC into two or more LLCs
pursuant to Section 18-217 of the Delaware Limited Liability Company Act.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes, if any, (iii) the
Collateral Documents, (iv) the Fee Letters, and (v) any other document,
agreement or instrument executed and delivered by a Loan Party in connection
with the Facility, in each case as amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Master Agreement” has the meaning specified in the definition of “Agreement
Value”.

 

“Material Adverse Change” means any event or occurrence that has resulted in or
would reasonably be expected to result in any material adverse change in the
business, financial or other condition, operations or properties of the Borrower
and its Restricted Subsidiaries, taken as a whole; provided that (x) events,
developments and circumstances disclosed in public filings and press releases of
the Borrower and any other events of information made available in writing to
the Administrative Agent, in each case at least three days prior to the Closing
Date, shall not be considered in determining whether a Material Adverse Change
has occurred, although subsequent events, developments and circumstances
relating thereto may be considered in determining whether or not a Material
Adverse Change has occurred and (y) no event, circumstance, development, change,
occurrence or effect to the extent resulting from, arising out of, or relating
to any of the following shall be deemed to constitute, or shall be taken into
account in determining whether there has been, a Material Adverse Change, or
whether a Material Adverse Change would reasonably be expected to occur: any
consequences of the COVID-19 Pandemic that are not unreasonable to expect or
foresee as of the Closing Date including, solely to the extent related to the
COVID-19 Pandemic, (i) any regulation, executive order, rule or guidance issued
or announced by any federal, state or foreign government (including any agency
or instrumentality thereof) or any compliance requirements to which the Borrower
or its Restricted Subsidiaries or their respective customers or suppliers are
subject, (ii) any disruption to normal operations at facilities operated or
owned by the Borrower or its Restricted Subsidiaries or the ability of employees
or other personnel to service or manage such facilities and operations,
individually or in the aggregate, in a manner consistent with past practice,
except in each case to the extent any losses of income resulting from such
disruption or ability are covered by business interruption insurance (after
giving effect to proceeds of such insurance actually received by the Borrower or
its Restricted Subsidiaries), (iii) any adverse change in the production or
consumption of automotive applications, light vehicles, medium/heavy vehicles or
off-highway markets or the automobile industry generally or any other event that
otherwise suppresses consumer demand for goods containing products manufactured
by the Borrower or its Restricted Subsidiaries or their respective customers or
suppliers, and (iv) any direct or indirect adverse change to any customer or
supplier of the Borrower or its Restricted Subsidiaries, including, but not
limited to, any bankruptcy, payment default, labor shortage, supply or
distribution chain issues or other operational or financial distress of such
customer or supplier, in each case in respect of clauses (i) through (iv),
unless any such event, circumstance, development, change, occurrence or effect
has a disproportionate adverse effect on the Borrower and its Restricted
Subsidiaries, taken as a whole, relative to the adverse effect such event,
circumstance, development, change, occurrence or effect has on other companies
operating in the automotive application industry or the other industries in
which the Borrower or any of its Restricted Subsidiaries materially engage;
provided, further, the carve-outs specified in the foregoing clause (y) shall be
disregarded for purposes of the definition of “Material Adverse Change” on and
after the first Business Day immediately after the date that is 240 days after
the Closing Date.

 

23

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial or other condition, operations or properties of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document or (c) the ability of
any Loan Party to perform its Obligations under any Loan Document to which it is
or is to be a party; provided that (x) events, developments and circumstances
disclosed in public filings and press releases of the Borrower and any other
events of information made available in writing to the Administrative Agent, in
each case at least three days prior to the Closing Date, shall not be considered
in determining whether a Material Adverse Effect has occurred, although
subsequent events, developments and circumstances relating thereto may be
considered in determining whether or not a Material Adverse Effect has occurred
and (y) no event, circumstance, development, change, occurrence or effect to the
extent resulting from, arising out of, or relating to any of the following shall
be deemed to constitute, or shall be taken into account in determining whether
there has been, a Material Adverse Effect, or whether a Material Adverse Effect
would reasonably be expected to occur: any consequences of the COVID-19 Pandemic
that are not unreasonable to expect or foresee as of the Closing Date including,
solely to the extent related to the COVID-19 Pandemic, (i) any regulation,
executive order, rule or guidance issued or announced by any federal, state or
foreign government (including any agency or instrumentality thereof) or any
compliance requirements to which the Borrower or its Restricted Subsidiaries or
their respective customers or suppliers are subject, (ii) any disruption to
normal operations at facilities operated or owned by the Borrower or its
Restricted Subsidiaries or the ability of employees or other personnel to
service or manage such facilities and operations, individually or in the
aggregate, in a manner consistent with past practice, except in each case to the
extent any losses of income resulting from such disruption or ability are
covered by business interruption insurance (after giving effect to proceeds of
such insurance actually received by the Borrower or its Restricted
Subsidiaries), (iii) any adverse change in the production or consumption of
automotive applications, light vehicles, medium/heavy vehicles or off-highway
markets or the automobile industry generally or any other event that otherwise
suppresses consumer demand for goods containing products manufactured by the
Borrower or its Restricted Subsidiaries or their respective customers or
suppliers and (iv) any direct or indirect adverse change to any customer or
supplier of the Borrower or its Restricted Subsidiaries, including, but not
limited to, any bankruptcy, payment default, labor shortage, supply or
distribution chain issues or other operational or financial distress of such
customer or supplier, in each case in respect of clauses (i) through (iv),
unless any such event, circumstance, development, change, occurrence or effect
has a disproportionate adverse effect on the Borrower and its Restricted
Subsidiaries, taken as a whole, relative to the adverse effect such event,
circumstance, development, change, occurrence or effect has on other companies
operating in the automotive application industry or the other industries in
which the Borrower or any of its Restricted Subsidiaries materially engage;
provided, further, the carve-outs specified in the foregoing clause (y) shall be
disregarded for purposes of the definition of “Material Adverse Effect” on and
after the first Business Day immediately after the date that is 240 days after
the Closing Date.

 

“Material Real Property” means (i) any fee-owned parcel of real property having
a net book value in excess of $17,500,000 as of the (x) Closing Date with
respect to real property currently owned by the Borrower or a Material
Subsidiary or (y) date of acquisition with respect to real property (or an
interest in real property) acquired after the Closing Date and (ii) any
fee-owned parcel of real property owned by the Borrower or a Material Subsidiary
having a net book value of $17,500,000 or less as of the dates specified in
clauses (i)(x) or (y) and whose net book value subsequently increases to greater
than $17,500,000 based on any appraisal obtained by the Borrower or any other
Loan Party after the date specified in clauses (i)(x) or (y).

 

“Material Subsidiary” means, on any date of determination, any Restricted
Subsidiary of the Borrower that, on such date, has (i) assets with a book value
equal to or in excess of $5,000,000 and (ii) annual net income in excess of
$5,000,000 or (iii) liabilities in an aggregate amount equal to or in excess of
$5,000,000; provided, however, that in no event shall all Restricted
Subsidiaries of the Borrower that are not Material Subsidiaries have (i) in the
case of all such Restricted Subsidiaries organized under the laws of a
jurisdiction located within the United States (A) assets with an aggregate book
value in excess of $5,000,000, (B) aggregate annual net income in excess of
$5,000,000 or (C) liabilities in an aggregate amount in excess of $5,000,000 and
(ii) in the case of all such Restricted Subsidiaries (A) assets with an
aggregate book value in excess of $20,000,000, (B) aggregate annual net income
in excess of $20,000,000 or (C) liabilities in an aggregate amount in excess of
$20,000,000.

 

“Maturity Date” means the earlier of (x) April 15, 2021 and (y) the date on
which all Advances shall become due and payable in full hereunder, whether by
acceleration or otherwise; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage Policy” has the meaning specified in Section 5.01(i).

 

“Mortgaged Property” means any Material Real Property that is subject to a
Mortgage.

 

24

--------------------------------------------------------------------------------

 

 

“Mortgages” means each deed of trust, trust deed and mortgage delivered pursuant
to Section 5.01(i), in each case as amended, amended and restated, supplemented,
spread or otherwise modified from time to time, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which, among other things,
a Loan Party owning a Material Real Property grants a Lien on such Material Real
Property securing the Secured Obligations to the Administrative Agent (or
Collateral Agent) for its own benefit and the benefit of the other Secured
Parties.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained within any of the preceding
five plan years and in respect of which any Loan Party or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.

 

“National Flood Insurance Program” means the program created pursuant to the
Flood Laws.

 

“Net Cash Proceeds” means, (a) with respect to any Asset Sale, Asset Disposition
or Recovery Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Asset Sale, Asset Disposition or
Recovery Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Debt (other than Debt under the Loan Documents) that is
secured by any such asset and that is required to be repaid in connection with
such Asset Sale, Asset Disposition or Recovery Event, (B) in the case of Net
Cash Proceeds received by a Foreign Subsidiary, the principal amount of any Debt
of Foreign Subsidiaries permanently prepaid or repaid with such proceeds,
(C) the reasonable and customary out-of-pocket costs, fees (including investment
banking fees, attorneys’ fees and accountants’ fees), commissions, premiums and
expenses incurred by the Borrower or its Subsidiaries, (D) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
this clause (a)(ii)) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of the Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be cash proceeds of such Asset
Sale or Asset Disposition occurring on the date of such reduction), (E) payments
made on a ratable basis (or less than ratable basis) to holders of
non-controlling interests in non-wholly owned Subsidiaries as a result of such
Asset Sale or Asset Disposition, and (F) federal, state, provincial, foreign and
local taxes reasonably estimated (on a Consolidated basis) to be actually
payable within the current or the immediately succeeding tax year as a result of
any gain recognized in connection therewith; provided, however, that to the
extent that the distribution to any Loan Party of any Net Cash Proceeds from any
Asset Sale, Asset Disposition or Recovery Event in respect of any asset of a
Foreign Subsidiary pursuant to Section 5.02(f)(iv) or Section 5.02(f)(xi) would
(1) result in material adverse tax consequences, (2) result in a material breach
of any agreement governing Debt of such Foreign Subsidiary permitted to exist or
to be incurred by such Foreign Subsidiary under the terms of this Agreement
and/or (3) be limited or prohibited under applicable local law, the application
of such Net Cash Proceeds to the prepayment of the Facility pursuant to Section
2.06(b)(i) shall be deferred on terms to be agreed between the Borrower and the
Administrative Agent (provided that in each case the relevant Loan Party and/or
Subsidiaries of such Loan Party shall take all commercially reasonable steps
(except to the extent that any such step results in a material cost or tax to
the Borrower or any of its Subsidiaries) to minimize any such adverse tax
consequences and/or to obtain any exchange control clearance or other consents,
permits, authorizations or licenses which are required to enable the Net Cash
Proceeds to be repatriated or advanced to, and applied by, the relevant Loan
Party in order to effect such a prepayment, and (b) with respect to the
incurrence or issuance of any Debt by the Borrower or any of its Subsidiaries,
the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such transaction over (ii) the underwriting discounts and
commissions, taxes and fees (including investment banking fees, attorneys’ fees
and accountants’ fees) and other reasonable and customary out-of-pocket
expenses, incurred by the Borrower or such Subsidiary in connection therewith.

 

“New Project” means (x) each plant, facility or branch which is either a new
plant, facility or branch or an expansion, relocation, remodeling or substantial
modernization of an existing plant, facility or branch owned by the Borrower or
the Subsidiaries which in fact commences operations and (y) each creation (in
one or a series of related transactions) of a business unit to the extent such
business unit commences operations or each expansion (in one or a series of
related transactions) of business into a new market.

 

“Non-Consenting Lenders” shall have the meaning specified in Section 9.01.

 

“Non-Loan Party” means any Restricted Subsidiary of a Loan Party that is not a
Loan Party.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Default” has the meaning specified in Section 7.05.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under any Debtor Relief Law.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, reasonable attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.

 

25

--------------------------------------------------------------------------------

 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary, property,
intangible, filing, recording or similar Taxes that arise from any payment made
by any Loan Party hereunder or under any other Loan Document or from the
execution, delivery or registration of, performance under, or otherwise with
respect to, this Agreement or any other Loan Documents, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment request by the Borrower under Section 2.17).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Federal Reserve as set forth on its public website
from time to time) and published on the next succeeding Business Day by the New
York Federal Reserve as an overnight bank funding rate.

 

“Participant” has the meaning specified in Section 9.07(g).

 

“Participant Register” has the meaning specified in Section 9.07(g).

 

“Participating Member States” has the meaning given to it in Council Regulation
EC No. 1103/97 of 17 June 1997 made under Article 235 of the Treaty on European
Union.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
Restricted Subsidiaries; provided that (A) such Acquisition shall be in property
and assets which are part of, or in lines of business that are, substantially
the same lines of business as (or ancillary to) one or more of the businesses of
the Borrower and its Restricted Subsidiaries in the ordinary course; (B) any
determination of the amount of consideration paid in connection with such
investment shall include all cash consideration paid, including Earn-Out
Obligations (other than Excluded Earn-Out Obligations), the aggregate amounts
paid or to be paid under non-compete, consulting and other affiliated agreements
with, the sellers of such investment, and the principal amount of all
assumptions of debt, liabilities and other obligations in connection therewith;
and (C) immediately before and immediately after giving effect to such
Acquisition, no Default or Event of Default shall have occurred and be
continuing.

 

26

--------------------------------------------------------------------------------

 

 

“Permitted Asset Sale” means:

 

(i)     a transaction or series of related transactions for which the Borrower
or the Restricted Subsidiaries receive aggregate consideration of less than
$50.0 million;

 

(ii)     the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of the Borrower as permitted by Section 5.02(f)
and (h);

 

(iii)     any Restricted Payment made in accordance with the covenant described
under Section 5.02(c) and (e);

 

(iv)     sales or contributions of accounts receivable and related assets
pursuant to a Qualified Receivables Transaction or Permitted Factoring
Transaction made in accordance with the covenant described under Section
5.02(b);

 

(v)     the disposition by the Borrower or any Restricted Subsidiary in the
ordinary course of business of (i) cash and Cash Equivalents, (ii) inventory and
other assets acquired and held for resale in the ordinary course of business,
(iii) damaged, worn out or obsolete assets or assets that, in the Borrower’s
reasonable judgment, are no longer used or useful in the business of the
Borrower or its Restricted Subsidiaries (in each case, including any
intellectual property), or (iv) rights granted to others pursuant to leases or
licenses, to the extent not materially interfering with the operations of the
Borrower or its Restricted Subsidiaries;

 

(vi)     the sale or discount of accounts receivable in connection with the
compromise or collection thereof arising in the ordinary course of business or
in bankruptcy or in a similar proceeding;

 

(vii)     to the extent constituting an Asset Sale, the granting of a Lien
otherwise permitted in accordance with this Agreement;

 

(viii)     the licensing of patents, trademarks, know-how or any other
intellectual property to third Persons in the ordinary course of business
consistent with past practice; provided that such licensing does not materially
interfere with the business of the Borrower or any of its Restricted
Subsidiaries;

 

(ix)     to the extent allowable under Section 1031 of the Internal Revenue Code
of 1986, any exchange of like property (excluding any boot thereon);

 

(x)     the unwinding of any Hedge Agreements;

 

(xi)     any exchange of assets (including a combination of assets and Cash
Equivalents) for assets of comparable or greater market value or usefulness to
the business of the Borrower and the Restricted Subsidiaries as a whole, as
determined in good faith by the Borrower;

 

27

--------------------------------------------------------------------------------

 

 

(xii)     foreclosure or any similar action with respect to any property or
other asset of the Borrower or any of the Restricted Subsidiaries;

 

(xiii)     any disposition of Capital Stock in, or Debt or other securities of,
an Unrestricted Subsidiary;

 

(xiv)     any swap of assets, or lease, assignment or sublease of any real or
personal property, in exchange for services (including in connection with any
outsourcing arrangements) of comparable or greater value or usefulness to the
business of the Borrower and the Restricted Subsidiaries as a whole, as
determined in good faith by the Borrower;

 

(xv)     any financing transaction with respect to property built or acquired by
the Borrower or any Restricted Subsidiary after the Closing Date, including any
Sale and Leaseback Transaction or asset securitization permitted by the
indenture;

 

(xvi)     any surrender or waiver of contract rights pursuant to a settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;
or

 

(xvii)     any disposition of Capital Stock of a Restricted Subsidiary pursuant
to an agreement or other obligation with or to a Person (other than the Borrower
or a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition.

 

“Permitted Encumbrances” means (a) with respect to real property, covenants,
conditions, easements, rights of way, restrictions, encroachments, encumbrances
and other imperfections, defects or irregularities in title, in each case which
were not incurred in connection with and do not secure Debt for borrowed money
and do not or will not interfere in any material respect with the ordinary
conduct of the business of Borrower or any of its Restricted Subsidiaries or
with the use of such real property for its intended use and (b) zoning
restrictions, easements, trackage rights, leases (other than Capitalized
Leases), subleases, licenses, special assessments, rights of way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business which were not incurred in connection with and do not secure
Debt for borrowed money, individually or in the aggregate, and which do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of Borrower or any of its
Restricted Subsidiaries or with the use of such real property for its intended
use.

 

“Permitted Factoring Transactions” means receivables purchase facilities and
factoring transactions entered into by Dana or any Restricted Subsidiary with
respect to Receivables originated in the ordinary course of business by Dana or
such Restricted Subsidiary, which receivables purchase facilities and factoring
transactions give rise to Attributable Receivables Amounts that are non-recourse
to Dana and its Restricted Subsidiaries other than limited recourse customary
for receivables purchase facilities and factoring transactions of the same kind;
provided that the aggregate face amount of all receivables sold or transferred
pursuant to Permitted Factoring Transactions that have not yet reached their
stated maturity date shall not exceed at any one time $200,000,000.

 

28

--------------------------------------------------------------------------------

 

 

“Permitted Lien” means:

 

(i)     liens in favor of the Administrative Agent and/or the Collateral Agent
for the benefit of the Secured Parties and the other parties intended to share
the benefits of the Collateral granted pursuant to any of the Loan Documents;

 

(ii)     liens for Taxes and other obligations or requirements owing to or
imposed by Governmental Authorities existing or having priority, as applicable,
by operation of law which in either case (A) are not yet overdue or (B) are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and for which appropriate reserves in accordance with GAAP
have been made;

 

(iii)     statutory liens of banks and other financial institutions (and rights
of set-off),

 

(iv)     statutory liens of landlords, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other liens imposed by law (other than
any such lien imposed pursuant to Internal Revenue Code Section 430(k) or by
ERISA), in each case incurred in the ordinary course of business (A) for amounts
not yet overdue or (B) for amounts that are overdue and that (in the case of any
such amounts overdue for a period in excess of ten days) are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;

 

(v)     liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security;

 

(vi)     liens, pledges and deposits to secure the performance of tenders,
statutory obligations, performance and completion bonds, surety bonds, appeal
bonds, bids, leases, licenses, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations;

 

(vii)     easements, rights-of-way, zoning restrictions, licenses,
encroachments, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business, in each case that were
not incurred in connection with and do not secure Debt and do not materially and
adversely affect the use of the property encumbered thereby for its intended
purposes;

 

(viii)     (A) any interest or title of a lessor or sublessor under any lease or
sublease by the Borrower or any Restricted Subsidiary of the Borrower and
(B) any leases or subleases by the Borrower or any Restricted Subsidiary of the
Borrower to another Person(s) in the ordinary course of business which do not
materially and adversely affect the use of the property encumbered thereby for
its intended purposes;

 

29

--------------------------------------------------------------------------------

 

 

(ix)     liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement entered into in connection with a Permitted Acquisition or
another Investment permitted hereunder;

 

(x)     the filing of precautionary UCC financing statements relating to leases
entered into in the ordinary course of business and the filing of UCC financing
statements by bailees and consignees in the ordinary course of business;

 

(xi)     liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(xii)     leases and subleases or licenses and sublicenses of patents,
trademarks and other intellectual property rights granted by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of the
Borrower or such Restricted Subsidiary;

 

(xiii)     liens arising out of judgments not constituting an Event of Default
hereunder;

 

(xiv)     liens securing reimbursement obligations with respect to letters of
credit that encumber documents and other property relating to such letters of
credit and the proceeds and products thereof; and

 

(xv)     any right of first refusal or first offer, redemption right, or option
or similar right in respect of any Capital Stock owned by the Borrower or any
Restricted Subsidiary of the Borrower with respect to any joint venture or other
Investment, in favor of any co-venturer or other holder of Capital Stock in such
investment;

 

(xvi)     Liens on property at the time such Person or any of its Subsidiaries
acquires the property and not incurred in connection with or in contemplation
thereof, including any acquisition by means of a merger or consolidation with or
into such Person or a Subsidiary of such Person; provided, however and that the
Liens may not extend to any other property owned by such Person or any of its
Restricted Subsidiaries (and assets and property affixed or appurtenant
thereto).

 

(xvii)     Permitted Encumbrances.

 

“Permitted Refinancing” with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Debt of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Debt so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of the Debt being
modified, refinanced, refunded, renewed or extended, (c) if the Debt being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Debt being modified, refinanced, refunded, renewed or extended,
taken as a whole, (d) the terms and conditions (including, if applicable, as to
Collateral) of any such modified, refinanced, refunded, renewed or extended Debt
are not materially less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Debt being modified, refinanced, refunded, renewed
or extended, (e) no modified, refinanced, refunded, renewed or extended Debt
shall have different obligors, or greater guarantees or security than the Debt
subject to such modification, refinancing, refunding, renewal or extension and
(f) at the time thereof, no Event of Default shall have occurred and be
continuing.

 

30

--------------------------------------------------------------------------------

 

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

 

“Platform” has the meaning specified in Section 9.02(b).

 

“Preferred Interests” means, with respect to any Person, Capital Stock issued by
such Person that are entitled to a preference or priority over any other Capital
Stock issued by such Person upon any distribution of such Person’s property and
assets, whether by dividend or upon liquidation.

 

“Pro Forma Transaction” means (a) any Permitted Acquisition, together with each
other transaction relating thereto and consummated in connection therewith,
including any incurrence or repayment of Debt, (b) any sale, lease, transfer or
other disposition made in accordance with Section 5.02(f) hereof, (c) any
Investment permitted hereunder and (d) any permitted incurrence or repayment of
Debt hereunder.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or Section 6.01, such Lender’s Commitment as in effect
immediately prior to such termination) under the Facility at such time and the
denominator of which is the amount of the Facility at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or Section 6.01,
the amount of the Facility as in effect immediately prior to such termination).

 

“Projections” has the meaning specified in Section 5.03(d).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC Credit Support” has the meaning specified in Section 9.16.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

31

--------------------------------------------------------------------------------

 

 

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Borrower or any of its Restricted Subsidiaries
pursuant to which the Borrower or any of its Restricted Subsidiaries sells,
conveys or otherwise transfers to (1) a Receivables Entity (in the case of a
transfer by the Borrower or any of its Restricted Subsidiaries) or (2) any other
Person (in the case of a transfer by a Receivables Entity), or transfers an
undivided interest in or grants a security interest in, any Receivables Assets
(whether now existing or arising in the future) of the Borrower or any of its
Restricted Subsidiaries.

 

“Receivables” means any right to payment of Dana or any Restricted Subsidiary
created by or arising from sales of goods, leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance
(whether constituting accounts, general intangibles, chattel paper or
otherwise).

 

“Receivables Assets” means any accounts receivable and any assets related
thereto, including, without limitation, all collateral securing such accounts
receivable and assets and all contracts and contract rights, and all guarantees
or other supporting obligations (within the meaning of the New York Uniform
Commercial Code Section 9-102(a)(77)) (including Obligations under Hedging
Agreements), in respect of such accounts receivable and assets and all proceeds
of the foregoing and other assets which are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
asset securitization transactions involving Receivables Assets.

 

“Receivables Entity” means a Subsidiary of the Borrower (or another Person
formed for the purposes of engaging in a Qualified Receivables Transaction in
which the Borrower or any of its Restricted Subsidiaries makes an Investment and
to which the Borrower or any of its Restricted Subsidiaries transfers
Receivables Assets) which engages in no activities other than in connection with
the financing of Receivables Assets of the Borrower or its Restricted
Subsidiaries, and any business or activities incidental or related to such
financing, and which is designated by the Board of Directors of the Borrower or
of such other Person (as provided below) to be a Receivables Entity (a) no
portion of the Debt or any other Obligations (contingent or otherwise) of which
(1) is guaranteed by the Borrower or any Subsidiary of the Borrower (excluding
guarantees of Obligations (other than the principal of, and interest on, Debt)
pursuant to Standard Receivables Undertakings), (2) is recourse to or obligates
the Borrower or any Subsidiary of the Borrower in any way other than pursuant to
Standard Receivables Undertakings or (3) subjects any property or asset of the
Borrower or any Subsidiary of the Borrower (other than Receivables Assets and
related assets as provided in the definition of “Qualified Receivables
Transaction”), directly or indirectly, contingently or otherwise, to the
satisfaction thereof other than pursuant to Standard Receivables Undertakings,
(b) with which neither the Borrower nor any Subsidiary of the Borrower has any
material contract, agreement, arrangement or understanding (other than on terms
which the Borrower reasonably believes to be no less favorable to the Borrower
or such Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower) other than fees payable in the ordinary
course of business in connection with servicing Receivables Assets, and (c) with
which neither the Borrower nor any Subsidiary of the Borrower has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

 

32

--------------------------------------------------------------------------------

 

 

“Receivables Repurchase Obligation” means any obligation of a seller of
Receivables Assets in a Qualified Receivables Transaction to repurchase
Receivables Assets arising as a result of a breach of a Standard Receivables
Undertaking, including as a result of a Receivables Asset or portion thereof
becoming subject to any asserted defense, dispute, off set or counterclaim of
any kind as a result of any action taken by, any failure to take action by or
any other event relating to the seller.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any of its Subsidiaries constituting Collateral.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time as in effect and all official rulings and
interpretations thereunder or thereof.

 

“Required Lenders” means, at any time, Lenders or an Affiliated Lender owed or
holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Advances outstanding at such time and (b) the aggregate
Unused Term Commitment at such time; provided, however, that if any Lender shall
be a Defaulting Lender or an Affiliated Lender at such time, there shall be
excluded from the determination of Required Lenders at such time (A) the
aggregate principal amount of the Advances owing to such Lender (in its capacity
as a Lender) and outstanding at such time, and (B) the Unused Term Commitment of
such Lender at such time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer secretary or assistant secretary or treasurer or assistant
treasurer (or the equivalent of any thereof in the relevant jurisdiction) of a
Loan Party. Any document delivered hereunder or under any other Loan Document
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
or other action on the part of such Loan Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payments” has the meaning set forth under Section 5.02(c).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that has not been
designated by the Board of Directors of the Borrower, by a resolution of the
Board of Directors of the Borrower delivered to the Administrative Agent, as an
Unrestricted Subsidiary pursuant to and in compliance with the covenant
described under Section 5.01(l). Any such designation may be revoked by a
resolution of the Board of Directors of the Borrower delivered to the
Administrative Agent, subject to the provisions of such covenant.

 

33

--------------------------------------------------------------------------------

 

 

“Restricting Information” has the meaning set forth in Section 9.09(c).

 

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Borrower or a Restricted Subsidiary of any property, whether owned by the
Borrower or any Restricted Subsidiary at the Closing Date or later acquired,
which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person from whom funds have
been or are to be advanced on the security of such property.

 

“Sanctioned Country” shall mean any country, region or territory that is, or
whose government is, the subject of Sanctions Laws and Regulations broadly
prohibiting dealings with such government, country, region or territory.

 

“Sanctions Laws and Regulations” means (a) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the Patriot Act,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, the U.S. International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et
seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the
U.S. Syria Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 or the Iran Sanctions
Act, Section 1245 of the National Defense Authorization Act of 2012, all as
amended, or any of the foreign assets control regulations (including 31 C.F.R.,
Subtitle B, Chapter V, as amended)  or any other law or executive order relating
thereto administered by the U.S. Department of Treasury Office of Foreign Assets
Control, and any similar law, regulation, or executive order enacted in the
United States after the date of this Agreement, (b) any governmental rule now or
hereafter enacted by any other relevant authority to whose laws the Loan Parties
are subject to monitor, deter or otherwise prevent terrorism or the funding or
support of terrorism and (c) any sanctions or requirements imposed under similar
laws or regulations enacted by the United Nations Security Council, the European
Union or the United Kingdom that apply to any Loan Party.

 

“Sanctions List” means (a) any blocked persons list, designated nationals list,
denied persons list, debarred party list, or other list of Persons with whom
United States Persons may not conduct business, including any list published and
maintained by the Office of Foreign Assets Control of the United States
Department of Treasury, the United States Department of Commerce, or the United
States Department of State and (b) any list of Persons subject to general trade,
economic or financial restrictions, sanctions or embargoes imposed, administered
or enforced from time to time by the United Nations Security Council, the
European Union, or Her Majesty’s Treasury of the United Kingdom that apply to
any Loan Party.

 

“Screen Rate” has the meaning specified in the definition of Eurocurrency Rate.

 

34

--------------------------------------------------------------------------------

 

 

“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to any of its principal functions.

 

“Secured Obligation” has the meaning specified in the Security Agreement.

 

“Secured Parties” means, collectively, each Agent and the Lenders.

 

“Security Agreement” means that certain Security Agreement dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time) from Dana and the other grantors party thereto from time to
time to CITI, as Collateral Agent.

 

“Senior Notes” means (a) $425,000,000 aggregate principal amount of 5.500%
Senior Notes due 2024 issued by Dana, (b) $375,000,000 aggregate principal
amount of 6.500% Senior Notes due 2026 issued by Dana Financing Luxembourg S.à
r.l., (c) $300,000,000 aggregate principal amount of 5.375% Senior Notes issued
by Dana due 2027 and (d) the 2025 Senior Notes.

 

“Senior Secured Net Leverage Ratio” means as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt on such day to (b) Consolidated
EBITDA for the most recently ended four fiscal quarter period for which
financial statements are required to be delivered to the Administrative Agent
pursuant to Section 5.03(b) or (c); provided that the Senior Secured Net
Leverage Ratio shall be calculated on a pro forma basis.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained within any of the preceding five plan
years and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, in the
case of each of the foregoing, as determined in accordance with under applicable
bankruptcy, insolvency or similar laws. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood or mud slide hazards.

 

“Special Flood Hazard Property” means any Mortgaged Property that on the
relevant date of determination includes a Building (or a Building in the course
of construction) and, as shown on a Flood Hazard Determination, such Building
(or Building in the course of construction) is located in a Special Flood Hazard
Area.

 

35

--------------------------------------------------------------------------------

 

 

“Specified Representations” means the representations and warranties set forth
in Sections 4.01(a)(i), the lead-in to 4.01(c), 4.01(c)(i), 4.01(e), 4.01(k),
4.01(o), 4.01(p), 4.01(s), 4.01(w) and 4.01(x).

 

“Standard Receivables Undertakings” means representations, warranties, covenants
and indemnities entered into by the Borrower or any Restricted Subsidiary of the
Borrower which are customary in a Qualified Receivables Transaction, including,
without limitation, those relating to the servicing of the assets of a
Receivables Entity, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Receivables Undertaking.

 

“Subordinated Debt” means Debt that is (a) subordinated to the Obligations under
the Loan Documents or (b) required to be subordinated to the Obligations under
the Loan Documents; provided that: (i) such Subordinated Debt shall have a term
to maturity no earlier than the date that is six months after the scheduled
maturity date under this Agreement; (ii) no Subordinated Debt shall permit or
require scheduled amortization payments or mandatory prepayments of principal,
sinking fund or similar scheduled payments (other than regularly scheduled
payments of interest) prior to the date that is six months after the scheduled
maturity date under this Agreement; (iii) Obligations under any Subordinated
Debt shall be subordinated in right of payment to the prior payment in full in
cash of all Obligations under the Loan Documents, including any Obligations
incurred, created, assumed or guaranteed after the date hereof (subject to any
limitation contained in such Subordinated Debt) on terms not less favorable to
the Lenders than subordination provisions customarily contained in high-yield
debt securities for issuers of similar creditworthiness; (v) no Loan Party shall
be permitted to make a payment in respect of any Subordinated Debt so long as an
Event of Default has occurred or is continuing, or would result therefrom;
(vi) no Subordinated Debt shall contain covenants, defaults, remedy provisions
or provisions relating to mandatory prepayment, repurchase, redemption and
offers to purchase other than those that, taken as a whole, are consistent with
those customarily found in high-yield financings for issuers of similar
creditworthiness; (vii) Subordinated Debt shall be unsecured; and (viii) after
giving effect to the incurrence of such Subordinated Debt, the Borrower shall be
in pro forma compliance with the Financial Covenant.

 

“Subsequent Transaction” has the meaning specified in Section 1.05.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. Unless the context requires
otherwise, “Subsidiary” shall mean a Subsidiary of Dana.

 

36

--------------------------------------------------------------------------------

 

 

“Supplemental Collateral Agent” has the meaning specified in Section 7.02(b).

 

“Supported QFC” has the meaning specified in Section 9.16.

 

“Surviving Debt” means the Debt of the Borrower and its Subsidiaries set forth
on Schedule 1.01(b).

 

“Swap Obligation” means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Facility Commitment Termination Date” means the earliest to occur of
(i) the Maturity Date and (ii) the date of termination in whole of the
Commitments pursuant to Section 2.05 or 6.01.

 

“Tooling Program” means any program whereby tooling equipment is purchased or
progress payments are made to facilitate production customer’s products and
whereby the customer will ultimately repurchase the tooling equipment after the
final approval by such customer.

 

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent balance sheet of the
Borrower required to be provided pursuant to Section 5.03, calculated on a pro
forma basis to give effect to any acquisition or disposition of companies,
divisions, lines of businesses or operations by the Borrower and its Restricted
Subsidiaries subsequent to such date and on or prior to the date of
determination.

 

“Total Foreign Assets” means the total assets of the Foreign Subsidiaries, as
shown on the most recent balance sheet, calculated on a pro forma basis to give
effect to any acquisition or disposition of companies, divisions, lines of
businesses or operations by the Foreign Subsidiaries subsequent to such date and
on or prior to the date of determination.

 

“Total Net Leverage Ratio” means as of any date of determination, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the most
recently ended four fiscal quarter period for which financial statements are
required to be delivered to the Administrative Agent pursuant to Section 5.03(b)
or (c); provided that the Total Net Leverage Ratio shall be calculated on a pro
forma basis.

 

“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, and the borrowings hereunder and application of the
proceeds as contemplated hereby and thereby and (b) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.

 

37

--------------------------------------------------------------------------------

 

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurocurrency Rate.

 

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.01(l) subsequent to
the date hereof and any Subsidiary of an Unrestricted Subsidiary, in each case
until such Unrestricted Subsidiary becomes a Restricted Subsidiary pursuant to
Section 5.01(l). On the Closing Date there are no Unrestricted Subsidiaries.

 

“Unused Term Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Advances made by such Lender (in its capacity as a
Lender) pursuant to such Commitment and outstanding at such time.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Internal Revenue Code Section 7701(a)(30).

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 9.16.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

38

--------------------------------------------------------------------------------

 

 

Section 1.02     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

Section 1.03     Accounting Terms and Financial Determinations.

 

(a)     All accounting terms not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in effect from time
to time (“GAAP”); provided, however, that if the Borrower notifies the
Administrative Agent and the Lenders that the Borrower wishes to amend any
covenant in Article V or other financial condition or definition of this
Agreement to eliminate the effect of any change in GAAP that occurs after the
Closing Date on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article V for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower, the Administrative Agent and
the Required Lenders, the Borrower, the Administrative Agent and the Lenders
agreeing to enter into negotiations to amend any such covenant immediately upon
receipt from any party entitled to send such notice.

 

(b)     All components of financial calculations made to determine compliance
with Article V shall be adjusted on a pro forma basis to include or exclude, as
the case may be, without duplication, such components of such calculations
attributable to any Pro Forma Transaction consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower based on assumptions expressed therein
and that were reasonable based on the information available to Borrower at the
time of preparation of such calculations (including adjustments to reflect
operating expense reductions and other operating improvements, synergies or cost
savings reasonably expected to result from any relevant pro forma event).

 

(c)     Any financial statements or other financial information required to be
provided hereunder (including any comparison financial information to any prior
period) for the Borrower or any of its Subsidiaries that includes or references
financial information for any period prior to the Closing Date, shall, unless
the context clearly requires otherwise, be deemed a reference to the Borrower
and its Subsidiaries for the applicable period.

 

Section 1.04     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

 

39

--------------------------------------------------------------------------------

 

 

Section 1.05     Limited Condition Acquisitions. In connection with any action
being taken in connection with a Limited Condition Acquisition, for purposes of
determining

 

(a)     whether any Debt or Lien that is being incurred in connection with such
Limited Condition Acquisition is permitted to be incurred in compliance with
Section 5.02(b) or 5.02(a), respectively;

 

(b)     whether any other transaction undertaken or proposed to be undertaken in
connection with such Limited Condition Acquisition complies with the covenants
or agreements contained in this Agreement;

 

(c)     whether the representations and warranties being made in connection with
such Limited Condition Acquisition are true and correct in all material respects
(other than the Specified Representations); and

 

(d)     any calculation of the ratios or baskets, including the First Lien Net
Leverage Ratio, Senior Secured Net Leverage Ratio, Total Net Leverage Ratio,
Consolidated Net Income, Consolidated EBITDA and/or pro forma cost savings and
baskets determined by reference to Consolidated EBITDA or Total Assets and
whether a Default or Event of Default exists in connection with the foregoing:

 

in each case, at the option of Dana (Dana’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), the date
of determination of whether any such action is permitted hereunder shall be
deemed to be the date the definitive agreement for such Limited Condition
Acquisition is entered into (the “LCA Test Date”). If, after giving pro forma
effect to the Limited Condition Acquisition and the other transaction to be
entered into in connection therewith (including any incurrence of Debt and the
use of proceeds thereof) as if they had occurred on the first day of the most
recently ended four fiscal quarter period for which financial statements are
required to be delivered to the Administrative Agent pursuant to Section 5.03(b)
or (c) prior to the LCA Test Date (except with respect to any incurrence of
repayment of Debt for purpose of the calculation of any leverage-based ratio,
which shall in each case be treated as if they had occurred on the last day of
such four fiscal quarter period), Dana or the applicable Restricted Subsidiary
could have taken such action on the relevant LCA Test Date in compliance with
such ratio, such ratio shall be deemed to have been complied with. For the
avoidance of doubt, if Dana has made an LCA Election and any of the ratios for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio, including due to fluctuations in
Consolidated EBITDA, Consolidated Net Income and/or Total Assets of Dana or the
Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such ratios will not be
deemed to have been exceeded as a result of such fluctuations and such changes
will not be taken into account for purposes of determining whether any
transaction undertaken in connection with such Limited Condition Acquisition by
Dana or any of the Restricted Subsidiaries complies with the Loan Documents. If
Dana has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or basket with respect
to any subsequent transaction, including the incurrence of Debt or Liens or the
making of Investments or Restricted Payments or prepayments of Subordinated Debt
(any such transaction, a “Subsequent Transaction”) on or following the relevant
LCA Test Date and prior to the earlier of the date on which such Limited
Condition Acquisition is consummated or the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, for the purposes of determining if such
Subsequent Transaction is permitted, any such ratio or basket shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of Debt and
the use of proceeds thereof) have been consummated; provided that solely with
respect to Restricted Payments (and only until such time as the applicable
Limited Condition Acquisition has been consummated or the definitive
documentation for such Limited Condition Acquisition expires or is terminated),
such calculation shall also be made on a standalone basis without giving effect
to such Limited Condition Acquisition and the other transactions in connection
therewith.

 

40

--------------------------------------------------------------------------------

 

 

Section 1.06     LLC Divisions. For all purposes under the Loan Documents, in
connection with any LLC Division or plan of LLC Division (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.

 

Article II
AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01     The Advances. (a) [Reserved].

 

(b)     The Advances. Each Lender severally and not jointly with the other
Lenders agrees, on the terms and conditions hereinafter set forth, to make up to
three (3) advances (each, an “Advance”) to the Borrower on any Business Day
during the period from the Closing Date until the Term Facility Commitment
Termination Date (subject to Section 3.02) in an amount not to exceed such
Lender’s Unused Term Commitment at such time.

 

(c)     [Reserved].

 

(d)     [Reserved].

 

(e)     Borrowings. Each Borrowing shall be in a principal amount of $5,000,000
or an integral multiple of $1,000,000 in excess thereof and shall consist of
Advances made simultaneously by the Lenders ratably according to the Lenders’
Commitments.

 

41

--------------------------------------------------------------------------------

 

 

Section 2.02     Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances or (y) on the Business Day of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice thereof by telex or telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telex or telecopier or electronic mail, in substantially the form
of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii)  Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing and (iv) in the case of a Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 11:00 A.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account or
such other account as the Borrower shall request.

 

(b)     [Reserved]

 

(c)     Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurocurrency Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.10 and (ii) the Advances may not be
outstanding as part of more than three (3) separate Borrowings.

 

(d)     Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any actual loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

(e)     Unless the Administrative Agent shall have received notice from any
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes of this Agreement.

 

42

--------------------------------------------------------------------------------

 

 

(f)     The failure of any Lender to make the Advance to be made by it shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Advance or make available on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by it.

 

(g)     Each Lender may, at its option, make any Advance available to the
Borrower by causing any foreign or domestic branch or Affiliate (which shall be
treated as a Lender for all purposes of this Agreement and comply with all
requirements of a Lender hereunder) of such Lender to make such Advance;
provided, however, that (i) any exercise of such option shall not affect the
obligation of the Borrower in accordance with the terms of this Agreement and
(ii) nothing in this paragraph shall be deemed to obligate any Lender to obtain
the funds for any Advance in any particular place or manner or to constitute a
representation or warranty by any Lender that it has obtained or will obtain the
funds for any Advance in any particular place or manner.

 

Section 2.03     [Reserved].

 

Section 2.04     Repayment of Advances. (a) [Reserved].

 

(b)     Repayment of Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on the Maturity Date an amount
equal to the aggregate principal amount of the Advances outstanding on such
date.

 

Section 2.05     Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon at least two Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the Unused Term Commitments;
provided, however, that each partial reduction shall be in an aggregate amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

(b)     Mandatory.

 

(i)     The Commitments shall be automatically and permanently reduced by the
amount of each Borrowing on the date of such Borrowing and shall be
automatically terminated on the Term Facility Commitment Termination Date.

 

(ii)     The Commitments shall be automatically and permanently reduced in
accordance with Section 2.06(b)(i), Section 2.06(b)(ii) and Section
2.06(b)(iii).

 

(c)     Application of Commitment Reductions. Upon reduction of the Facility
pursuant to this Section 2.05, the Commitment of each of the Lenders shall be
reduced by such Lender’s Pro Rata Share of the amount by which the Facility is
reduced in accordance with the Lenders’ respective Commitments under the
Facility.

 

43

--------------------------------------------------------------------------------

 

 

Section 2.06     Prepayments. (a) Optional. The Borrower may, upon at least one
Business Day’s notice to the Administrative Agent received not later than 11:00
A.M. (New York City time) stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding aggregate principal amount of Advances, in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $1,000,000 in excess thereof or, if less, the aggregate
outstanding principal amount of any Advance and (ii) that no prepayment of
Eurocurrency Rate Advance shall be permitted pursuant to this Section 2.06 other
than on the last day of the Interest Period applicable thereto unless such
prepayment is accompanied by the payment of the amounts required by Section
9.04(c) if the applicable Lender has provided the Borrower with adequate notice
of the amount of the same. Each prepayment of any Advances pursuant to this
Section 2.06(a) shall be applied ratably to such Advances.

 

(b)     Mandatory.

 

(i)     If at any time any Loan Party or any of its Subsidiaries shall receive
Net Cash Proceeds from (x) any Asset Sale (other than any Asset Sale resulting
from a Permitted Factoring Transaction), (y) any Asset Disposition other than
the Irish Transaction or (z) any Recovery Event, the Borrower shall, within five
Business Days after the date of the receipt of such Net Cash Proceeds by such
Loan Party or any of its Subsidiaries prepay an aggregate principal amount of
outstanding Advances equal to 100% of such Net Cash Proceeds and, if no Advance
is outstanding or if any such Net Cash Proceeds remain after such prepayment of
outstanding Advances, the Commitments shall be automatically and permanently
reduced by the amount of the Net Cash Proceeds or such remaining Net Cash
Proceeds, as applicable; provided that (A) prepayments and/or the reduction of
Commitments, as applicable, pursuant to Section 2.06(b)(i)(x) shall only be
required with Net Cash Proceeds from Asset Sales occurring on or after the
Closing Date in excess of $100,000,000 in the aggregate and (B) prepayments
and/or the reduction of Commitments, as applicable, pursuant to Section
2.06(b)(i)(y) shall only be required with Net Cash Proceeds from Asset
Dispositions (other than Asset Sales) occurring on or after the Closing Date in
excess of $100,000,000 in the aggregate.

 

(ii)     If at any time any Loan Party or any of its Domestic Subsidiaries shall
receive Net Cash Proceeds from the issuance or incurrence of any Debt as defined
in clause (a) or (c) of the definition thereof (other than any Borrowing under
the Revolving Credit Facility (each as defined in the Existing Credit
Agreement)), the Borrower shall, within one Business Day after the date of
receipt of such Net Cash Proceeds by such Loan Party or any of its Domestic
Subsidiaries, prepay the Advances in an amount equal to 100% of such Net Cash
Proceeds. In the event that the amount of such Net Cash Proceeds exceeds the
aggregate principal amount of outstanding Advances, if any, the Commitments
shall be automatically and permanently reduced by the amount of such excess.

 

(iii)     Upon the sale or issuance by the Borrower or any of its Subsidiaries
of any Capital Stock and, without duplication of clause (ii) above, any
convertible security (other than an issuance of shares of Capital Stock upon the
exercise of warrants, options or other rights for the purchase of such Capital
Stock and any sales or issuances of Capital Stock to another Loan Party), the
Borrower shall prepay the Advances in an amount equal to the excess (such excess
being the “Net Equity Proceeds”) of (x) the sum of the cash and Cash Equivalents
received in connection with such sale or issuance over (y) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by the Borrower or such Subsidiary in connection therewith,
immediately upon receipt thereof by the Borrower or such Subsidiary. In the
event that the amount of such Net Equity Proceeds exceeds the aggregate
principal amount of outstanding Advances, if any, the Commitments shall be
automatically and permanently reduced by the amount of such excess.

 

44

--------------------------------------------------------------------------------

 

 

(iv)     [Reserved]

 

(v)     [Reserved]

 

(vi)     [Reserved]

 

(vii)     All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
and, if any such prepayment is made on a day other than on the last day of the
Interest Period applicable thereto, such prepayment shall be accompanied by the
payment of the amounts required by Section 9.04(c) if the applicable Lender has
provided the Borrower with adequate notice of the amount of the same. Each
prepayment of the outstanding Advances made under this Section 2.06(b) shall be
applied ratably to such Advances.

 

(viii)     Notwithstanding anything in this Section 2.06(b) to the contrary, to
the extent that the Borrower has determined in good faith and has documented in
reasonable detail to the reasonable satisfaction of the Administrative Agent,
that any portion of a distribution to any Loan Party of any Net Cash Proceeds
pursuant to Section 2.06(b)(i) and (ii), in respect of Net Cash Proceeds of any
Foreign Subsidiary would (i) result in material adverse tax consequences, (ii)
result in a material breach of any agreement governing Debt of such Foreign
Subsidiary permitted to exist or to be incurred by such Foreign Subsidiary under
the terms of this Agreement and/or (iii) be limited or prohibited under
applicable local law, the application of such Net Cash Proceeds to the
prepayment of the Facility pursuant to this Section 2.06(b) shall be deferred on
terms to be agreed between the Borrower and the Administrative Agent; provided
that in each case the relevant Loan Party and/or Subsidiaries of such Loan Party
shall take commercially reasonable steps (except to the extent that any such
steps result in material cost or tax to the Borrower or any of its Subsidiaries)
to minimize any such adverse tax consequences and/or to obtain any exchange
control clearance or other consents, permits, authorizations or licenses which
are required to enable such Net Cash Proceeds to be repatriated or advanced to,
and applied by, the relevant Loan Party in order to effect such a prepayment.

 

Section 2.07     Interest. (a) Scheduled Interest. The Borrower shall pay
interest on each Advance owing to each Lender from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:

 

(i)     Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time with respect to such Advance, payable quarterly in arrears on the first
Business Day following each Fiscal Quarter during such periods and upon
repayment of such Advance.

 

45

--------------------------------------------------------------------------------

 

 

(ii)     Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance plus (B) the Applicable Margin in effect
from time to time with respect to such Advance, payable in arrears on the last
Business Day of such Interest Period and, if such Interest Period has a duration
of more than 90 days, every 90 days from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

 

(b)     Default Interest. The Borrower shall pay interest, (i) upon the
occurrence and during the continuance of an Event of Default under Section
6.01(a) or (f) on overdue principal in respect of the Advances owing to the
Lenders, payable in arrears on the dates referred to in clause (a) above and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a) and (ii) to
the fullest extent permitted by law, on the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum applicable to Base Rate
Advances.

 

(c)     Notice of Interest Rate. Promptly after receipt of a Notice of Borrowing
pursuant to Section 2.02(a), the Administrative Agent shall give notice to the
Borrower and each Lender of the interest rate determined by the Administrative
Agent for purposes of clause (a) above.

 

(d)     Alternate Rate of Interest.

 

(i)     If prior to the commencement of any Interest Period for a Eurocurrency
Rate Advance:

 

(A)     the Administrative Agent reasonably determines (which determination
shall be presumed correct absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

 

(B)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Advances included in such Eurocurrency Rate Advance for such
Interest Period;

 

then the Administrative Agent shall give written notice (by facsimile
transmission or electronic transmission (in .pdf format)) thereof to the
Borrower and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any request for
the Conversion of a Base Rate Advance to, or continuation of any Eurocurrency
Rate Advance as, a Eurocurrency Rate Advance shall be ineffective, and, in the
case of any request for the continuation of a Eurocurrency Rate Advance, such
Eurocurrency Rate Advance shall on the last day of the then current Interest
Period applicable thereto be converted to an Base Rate Advance and (y) if any
Notice of Borrowing requests a Eurocurrency Rate Advance, such Borrowing shall
be made as a Base Rate Advance.

 

46

--------------------------------------------------------------------------------

 

 

(ii)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that they have determined,
that:

 

(A)     adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for any requested Interest Period,
including, without limitation, because the Adjusted LIBO Rate or the LIBO Rate,
as applicable, is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(B)     the supervisor for the administrator of the Adjusted LIBO Rate or the
LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Adjusted LIBO Rate or the LIBO Rate, as applicable, shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”),

 

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the Adjusted LIBO Rate or the
LIBO Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) that has been
broadly accepted by the syndicated loan market in the United States in lieu of
the Adjusted LIBO Rate or the LIBO Rate, as applicable (any such proposed rate,
a “LIBO Successor Rate”), together with any proposed LIBO Successor Rate
Conforming Changes (but, for the avoidance of doubt, such related changes shall
not include a reduction in the Applicable Margin); provided, that if such
alternate rate of interest would be less than 1% per annum, such rate shall be
deemed to be 1% per annum for purposes of this Agreement, and, notwithstanding
anything to the contrary in Section 9.01, any such amendment shall become
effective at 5:00 P.M. (New York City time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, the Lenders comprising the Required
Lenders have delivered to the Administrative Agent notice that such Required
Lenders do not accept such amendment.

 

If no LIBO Successor Rate has been determined and the circumstances under clause
(A) above exist, the obligation of the Lenders to make or maintain Eurocurrency
Rate Advances shall be suspended (to the extent of the affected Eurocurrency
Rate Advances or Interest Periods). Upon receipt of such notice, the Borrower
may revoke any pending request for a Eurocurrency Rate Advance or, conversion to
or continuation of Eurocurrency Rate Advances (to the extent of the affected
Eurocurrency Rate Advances or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for a Borrowing of Base Rate
Advances in the amount specified therein.

 

47

--------------------------------------------------------------------------------

 

 

Section 2.08     Fees. (a) Commitment Fees. The Borrower shall pay to the
Administrative Agent a commitment fee for the account of the Lenders, from the
Closing Date in the case of each Lender party to this Agreement on the Closing
Date, and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other such Lender which
becomes a Lender prior to the Term Facility Commitment Termination Date, until
the Term Facility Commitment Termination Date, payable in quarterly in arrears
on the first Business Day following each Fiscal Quarter and on the Term Facility
Commitment Termination Date, at a rate per annum equal to 0.50% on the average
daily unused portion of the Unused Term Commitment of such Lender; provided,
however, that no commitment fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

 

(b)     Duration Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a nonrefundable duration fee (the “Duration Fee”) on
each date set forth below in an amount equal to the product of (i) 0.50% and
(ii) the aggregate outstanding principal amount of Advances or Unused Term
Commitment held by such Lender on such date: (x) 90 days after the Closing Date,
(y) 180 days after the Closing Date, and (z) 270 days after the Closing Date;
provided, however, that no Duration Fee shall be paid to a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

 

Section 2.09     Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Section 2.10, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing shall be made ratably among the Lenders in accordance with
their Commitments. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

 

(b)     Mandatory.

 

(i)     On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall, at the
end of the applicable Interest Period, automatically Convert into Base Rate
Advances.

 

48

--------------------------------------------------------------------------------

 

 

(ii)     If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurocurrency Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance.

 

(iii)     Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
and (y) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.

 

Section 2.10     Increased Costs, Etc. (a) If a Change in Law shall (i) result
in any increase in the cost to any Lender of agreeing to make or of making,
funding or maintaining Eurocurrency Rate Advances with respect to its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto or (ii)
subject any Lender or Agent to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, then the Borrower shall from time
to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost or Taxes; provided, however, that a Lender claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost or Taxes that
may thereafter accrue and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender and would not subject such Lender to
any unreimbursed cost or expense. The Borrower hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation. A certificate as to the amount of such increased cost or Taxes,
submitted to the Borrower by such Lender, shall be conclusive and binding for
all purposes, absent manifest error.

 

(b)     If any Lender determines that (i) compliance with any law or regulation
or any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) or (ii) a Change in Law
affects or would affect the amount of capital or liquidity required or expected
to be maintained by such Lender or any corporation controlling such Lender and
that the amount of such capital or liquidity is increased by or based upon the
existence of such Lender’s commitment to lend and other commitments of such
type, then, upon demand by such Lender or such corporation (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend. A certificate as to such
amounts submitted to the Borrower by such Lender shall be conclusive and binding
for all purposes, absent manifest error.

 

49

--------------------------------------------------------------------------------

 

 

(c)     If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurocurrency Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurocurrency Rate Advances for such
Interest Period, the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon (i) each such Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurocurrency Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.

 

(d)     Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances or to continue to fund or maintain Eurocurrency Rate Advances
hereunder, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, (i) each Eurocurrency Rate Advance
will automatically, upon such demand, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower that such Lender has determined that the circumstances
causing such suspension no longer exist; provided, however, that, before making
any such demand, such Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Eurocurrency Lending Office if the making of such a designation would
allow such Lender or its Eurocurrency Lending Office to continue to perform its
obligations to make Eurocurrency Rate Advances or to continue to fund or
maintain Eurocurrency Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

Section 2.11     Payments and Computations.

 

(a)     The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.15), not later than 11:00 A.M. (New York City time) on the
day when due (or, in the case of payments made by the Borrower or any Guarantor
pursuant to Section 8.01, on the date of demand therefor) in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds.
The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender, to such Lenders for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders and (ii) if
such payment by the Borrower is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

50

--------------------------------------------------------------------------------

 

 

(b)     If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each Lender ratably in
accordance with such Lender’s proportionate share of the principal amount of all
outstanding Advances, in repayment or prepayment of such of the outstanding
Advances or other Obligations owed to such Lender, and for application to such
principal installments, as the Administrative Agent shall direct.

 

(c)     The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or, in the case of a Lender,
under the Note held by such Lender, to charge from time to time against any or
all of the Borrower’s accounts with such Lender any amount so due. Each of the
Lenders hereby agrees to notify the Borrower promptly (and in any event within
two (2) Business Days thereof) after any such setoff and application shall be
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such charge.

 

(d)     All computations of interest based on the Base Rate, of fees shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurocurrency Rate
or the Federal Funds Rate shall be made by the Administrative Agent on the basis
of a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(e)     Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(f)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.

 

51

--------------------------------------------------------------------------------

 

 

Section 2.12     Taxes. (a) Except as required by applicable law, any and all
payments by any Loan Party to or for the account of any Lender or any Agent
hereunder or under any other Loan Document shall be made, in accordance with
Section 2.11 or the applicable provisions of such other Loan Document, if any,
free and clear of and without deduction for any Taxes. If any Loan Party shall
be required by applicable law (as determined in the good faith discretion of an
applicable withholding agent) to deduct or withhold any Taxes from or in respect
of any sum payable hereunder or under any other Loan Document to any Lender or
any Agent, then (i) the applicable Loan Party shall be entitled to make all such
deductions or withholdings and shall timely pay the full amount thereof to the
relevant Governmental Authority in accordance with applicable law and (ii)
except in the case of Excluded Taxes, the sum payable by such Loan Party shall
be increased as necessary so that after such deduction or withholding has been
made (including deductions and withholding applicable to additional sums payable
under this Section 2.12) such Lender or such Agent, as the case may be, receives
an amount equal to the sum it would have received had no such deductions or
withholding been made.

 

(b)     Each Loan Party shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of such Other
Taxes.

 

(c)     The Loan Parties shall, within 10 days after demand therefor, indemnify
each Lender and each Agent for and hold them harmless against the full amount of
(i) any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.12) imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document, (ii) without duplication, Other Taxes imposed on or
paid by such Lender or such Agent, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such Taxes and
liabilities delivered to the Borrower shall be conclusive absent manifest error.

 

(d)     Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.07(g) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

52

--------------------------------------------------------------------------------

 

 

(e)     Within 30 days after the date of any payment of Taxes to a Governmental
Authority pursuant to this Section 2.12, the appropriate Loan Party shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment, to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.

 

(f)     Documentation.

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(f)(ii)(A), Section 2.12(f)(ii)(B) and Section
2.12(f)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)     Without limiting the generality of the foregoing,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

53

--------------------------------------------------------------------------------

 

 

(2)     executed originals copies of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Internal Revenue Code Section 881(c) of the, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Internal Revenue Code
Section 881(c)(3)(A), a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Internal Revenue Code Section 881(c)(3)(C) (a “U.S.
Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner.

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Internal Revenue Code Section 1471(b) or 1472(b), as applicable),
such Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Internal Revenue Code Section
1471(b)(3)(C)(i)) and such additional documentation reasonably requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)     Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

54

--------------------------------------------------------------------------------

 

 

(g)     If any Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes paid or reimbursed by any Loan
Party pursuant to this Section 2.12 (including by the payment of additional
amounts pursuant to this Section 2.12), such Lender shall, as soon as reasonably
practicable, pay to such Loan Party an amount equal to such refund (but only to
the extent of the indemnity payments made under this Section 2.12 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses in
securing such refund. The Borrower or other Loan Party, upon the request of such
Lender, shall, as soon as reasonably practicable, repay to such Lender the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Lender is required to repay such refund to the relevant Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the Lender be required to pay any amount to a Loan Party the payment
of which would place the Lender in a less favorable net after-Tax position than
the Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to a Loan Party or any other Person.

 

(h)     Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 2.13     Sharing of Payments, Etc. If any Lender shall obtain at any
time any payment, whether voluntary, involuntary, through the exercise of any
right of set off, the exercise of remedies in respect of any Collateral or
otherwise (other than pursuant to Section 2.10, 2.12, 2.17(1), 9.04 or 9.07),
(a) on account of Obligations due and payable to such Lender hereunder and under
the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time (other than pursuant to Section 2.10, 2.12, 2.17(1), 9.04 or 9.07)
to (ii) the aggregate amount of the Obligations due and payable to all Lenders
hereunder and under the Notes at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the Notes at such
time obtained by all the Lenders at such time or (b) on account of Obligations
owing (but not due and payable) to such Lender hereunder and under the Notes at
such time (other than pursuant to Section 2.10, 2.12, 2.17(1), 9.04 or 9.07) in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender at such time (other than pursuant to
Section 2.10, 2.12, 2.17(1), 9.04 or 9.07) to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the Notes at such time) of payments on account of the Obligations owing (but not
due and payable) to all Lenders hereunder and under the Notes at such time
obtained by all of the Lenders at such time, such Lender shall forthwith
purchase from the other Lenders such participations in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

55

--------------------------------------------------------------------------------

 

 

Section 2.14     Use of Proceeds. The proceeds of the Advances shall be utilized
to provide financing for general corporate purposes of the Borrower and its
Subsidiaries.

 

Section 2.15     Defaulting Lenders. (a) In the event that, at any time, (i) any
Lender shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe a
Defaulted Advance to the Borrower and (iii) the Borrower shall be required to
make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower may, to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of the
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted Advance.
In the event that, on any date, the Borrower shall so set off and otherwise
apply its obligation to make any such payment against the obligation of such
Defaulting Lender to make any such Defaulted Advance on or prior to such date,
the amount so set off and otherwise applied by the Borrower shall constitute for
all purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date under the Facility pursuant to which such
Defaulted Advance was originally required to have been made pursuant to Section
2.01. Such Advance shall be considered, for all purposes of this Agreement, to
comprise part of the Borrowing in connection with which such Defaulted Advance
was originally required to have been made pursuant to Section 2.01, even if the
other Advances comprising such Borrowing shall be Eurocurrency Rate Advances on
the date such Advance is deemed to be made pursuant to this subsection (a). The
Borrower shall notify the Administrative Agent at any time the Borrower
exercises its right of set-off pursuant to this subsection (a) and shall set
forth in such notice (A) the name of the Defaulting Lender and the Defaulted
Advance required to be made by such Defaulting Lender and (B) the amount set off
and otherwise applied in respect of such Defaulted Advance pursuant to this
subsection (a). Any portion of such payment otherwise required to be made by the
Borrower to or for the account of such Defaulting Lender which is paid by the
Borrower, after giving effect to the amount set off and otherwise applied by the
Borrower pursuant to this subsection (a), shall be applied by the Administrative
Agent as specified in subsection (b) or (c) of this Section 2.15.

 

(b)     In the event that, at any time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to the
Administrative Agent or any of the other Lenders and (iii) the Borrower shall
make any payment as provided in Section 2.08 hereunder or under this Agreement
or any other Loan Document to the Administrative Agent for the account of such
Defaulting Lender, then the Administrative Agent may, on its behalf or on behalf
of such other Lenders and to the fullest extent permitted by applicable law,
apply at such time the amount so paid by the Borrower to or for the account of
such Defaulting Lender to the payment of each such Defaulted Amount to the
extent required to pay such Defaulted Amount. In the event that the
Administrative Agent shall so apply any such amount to the payment of any such
Defaulted Amount on any date, the amount so applied by the Administrative Agent
shall constitute for all purposes of this Agreement and the other Loan Documents
payment, to such extent, of such Defaulted Amount on such date. Any such amount
so applied by the Administrative Agent shall be retained by the Administrative
Agent or distributed by the Administrative Agent to such other Lenders, ratably
in accordance with the respective portions of such Defaulted Amounts payable at
such time to the Administrative Agent and such other Lenders and, if the amount
of such payment made by the Borrower shall at such time be insufficient to pay
all Defaulted Amounts owing at such time to the Administrative Agent and the
other Lenders, in the following order of priority:

 

56

--------------------------------------------------------------------------------

 

 

(i)     first, to the Administrative Agent for any Defaulted Amount then owing
to the Administrative Agent in its capacity as Administrative Agent; and

 

(ii)     second, to any other Lenders for any Defaulted Amounts then owing to
such other Lenders, ratably in accordance with such respective Defaulted Amounts
then owing to such other Lenders.

 

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 

(c)     In the event that, at any time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance or a
Defaulted Amount and (iii) the Borrower, the Administrative Agent or any other
Lender shall be required to pay or distribute any amount hereunder or under any
other Loan Document to or for the account of such Defaulting Lender, then the
Borrower or such other Lender shall pay such amount to the Administrative Agent
to be held by the Administrative Agent, to the fullest extent permitted by
applicable law, in escrow or the Administrative Agent shall, to the fullest
extent permitted by applicable law, hold in escrow such amount otherwise held by
it. Any funds held by the Administrative Agent in escrow under this
subsection (c) shall be deposited by the Administrative Agent in an account with
CITI, in the name and under the control of the Administrative Agent, but subject
to the provisions of this subsection (c). The terms applicable to such account,
including the rate of interest payable with respect to the credit balance of
such account from time to time, shall be CITI’s standard terms applicable to
escrow accounts maintained with it. Any interest credited to such account from
time to time shall be held by the Administrative Agent in escrow under, and
applied by the Administrative Agent from time to time in accordance with the
provisions of, this subsection (c). The Administrative Agent shall, to the
fullest extent permitted by applicable law, apply all funds so held in escrow
from time to time to the extent necessary to make any Advances required to be
made by such Defaulting Lender and to pay any amount payable by such Defaulting
Lender hereunder and under the other Loan Documents to the Administrative Agent
or any other Lender, as and when such Advances or amounts are required to be
made or paid and, if the amount so held in escrow shall at any time be
insufficient to make and pay all such Advances and amounts required to be made
or paid at such time, in the following order of priority:

 

(i)     first, to the Administrative Agent for any amount then due and payable
by such Defaulting Lender to the Administrative Agent hereunder in its capacity
as Administrative Agent;

 

(ii)     second, to any other Lenders for any amount then due and payable by
such Defaulting Lender to such other Lenders hereunder, ratably in accordance
with such respective amounts then due and payable to such other Lenders; and

 

(iii)     third, to the Borrower for any Advance then required to be made by
such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

 

57

--------------------------------------------------------------------------------

 

 

In the event that any Lender that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender shall be distributed by the
Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Loan Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.

 

(d)     In the event that, at any time, any Lender shall be a Defaulting Lender
such Defaulting Lender shall not be entitled to receive any commitment fee or
the Duration Fee for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such commitment fee or
Duration Fee that otherwise would have been required to have been paid to such
Defaulting Lender).

 

(e)     The rights and remedies against a Defaulting Lender under this Section
2.15 are in addition to other rights and remedies that the Borrower may have
against such Defaulting Lender with respect to any Defaulted Advance and that
the Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Defaulted Amount.

 

Section 2.16     Evidence of Debt. (a) The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Advances made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Advances in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Advances and payments with respect thereto.

 

Section 2.17     Replacement of Certain Lenders. In the event a Lender
(“Affected Lender”) shall have (a) become a Defaulting Lender under Section
2.15, (b) requested compensation from the Borrower under Section 2.12 with
respect to Taxes or Other Taxes or with respect to increased costs or capital or
under Section 2.10 or other additional costs incurred by such Lender which, in
any case, are not being incurred generally by the other Lenders, or
(c) delivered a notice pursuant to Section 2.10(d) claiming that such Lender is
unable to extend Eurocurrency Rate Advances to the Borrower for reasons not
generally applicable to the other Lenders, then (1) the Borrower may prepay the
outstanding principal amount of such Affected Lender’s Advances in whole
(together with accrued interest to the date thereof on the principal amount
prepaid) pursuant to Section 2.06 and reduce the Commitment of such Affected
Lender to zero (unless, within five (5) Business Days after receipt by the
Affected Lender of notice from the Borrower that the Borrower intends to prepay
and reduce the Commitment of the Affected Lender to zero, in the event that such
Lender is an Affected Lender pursuant to (i) clause (a) above, such Lender no
longer is a Defaulting Lender, (ii) clause (b) above, such Lender withdraws the
request for compensation as set forth in clause (b) above or (iii) clause (c)
above, such Lender withdraws the notice delivered pursuant to Section 2.10(d)
claiming that such Lender is unable to extend Eurocurrency Rate Advances (as
noted in clause (c) above) and extends such Eurocurrency Rate Advances to the
Borrower) and such Affected Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Section 9.04, as well as to any fees
accrued for its account hereunder and not paid, and shall continue to be
obligated under Section 7.07 with respect to losses, obligations, liabilities,
damages, penalties, actions, judgments, costs, expenses or disbursements for
matters which occurred prior to the reduction of the Commitment of such Affected
Lender, or (2) the Borrower or the Administrative Agent may make written demand
on such Affected Lender (with a copy to the Administrative Agent in the case of
a demand by the Borrower and a copy to the Borrower in the case of a demand by
the Administrative Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign pursuant to one or
more duly executed Assignments and Acceptances within five (5) Business Days
after the date of such demand, to one or more financial institutions that comply
with the provisions of Section 9.07 which the Borrower or the Administrative
Agent, as the case may be, shall have engaged for such purpose (“Replacement
Lender”), all of such Affected Lender’s rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, its
Commitment and all Advances owing to it) in accordance with Section 9.07. The
Administrative Agent is authorized to execute one or more of such Assignments
and Acceptances as attorney-in-fact for any Affected Lender failing to execute
and deliver the same within five (5) Business Days after the date of such
demand. Further, with respect to such assignment, the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document; provided that upon such Affected
Lender’s replacement, such Affected Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits, and subject to the obligations,
of Sections 2.10, 2.12 and 9.04, as well as to any fees accrued for its account
hereunder and not yet paid, and shall continue to be obligated under Section
7.07 with respect to losses, obligations, liabilities, damages, penalties,
actions, judgments, costs, expenses or disbursements for matters which occurred
prior to the date the Affected Lender is replaced.

 

58

--------------------------------------------------------------------------------

 

 

Article III
CONDITIONS TO EFFECTIVENESS

 

Section 3.01     Conditions Precedent to the Closing Date. This Agreement shall
become effective on and as of the first date on which the following conditions
precedent have been satisfied (and the obligation of each Lender to make an
Advance is subject to the satisfaction of such conditions precedent before or
concurrently with the Closing Date):

 

(a)     The Administrative Agent shall have received on or before the Closing
Date the following, each dated such day (unless otherwise specified), in form
and substance reasonably satisfactory to the Lenders (unless otherwise
specified) and (except for the Notes) in sufficient copies for each Lender:

 

(i)     Duly executed counterparts of this Agreement and the Closing Date
Intercreditor Agreement.

 

(ii)     The Notes payable to the order of the Lenders to the extent requested
in accordance with Section 2.16(a).

 

(iii)     The Collateral Documents, together with evidence that all other
actions that the Collateral Agent may reasonably deem necessary or desirable in
order to perfect and protect the liens and security interests created under the
Collateral Documents and the required priority thereof has been taken.

 

(iv)     Certified copies of the resolutions of the boards of directors or the
sole members, as applicable, of each of the Borrower and each Guarantor
approving the execution and delivery of this Agreement and each other Loan
Document to which it is, or is intended to be a party, and of all documents
evidencing other necessary constitutive action and, if any, material
governmental and other third party approvals and consents, if any, with respect
to this Agreement, the other Transactions and each other Loan Document.

 

(v)     A copy of the charter or other constitutive document of each Loan Party
and each amendment thereto, certified (as of a date reasonably acceptable to the
Administrative Agent) by the Secretary of State of the jurisdiction of its
incorporation or organization, as the case may be, thereof as being a true and
correct copy thereof.

 

(vi)     A certificate of each Loan Party signed on behalf of such Loan Party by
a Responsible Officer, dated the Closing Date (the statements made in which
certificate shall be true on and as of the Closing Date), certifying as to
(A) the accuracy and completeness of the charter (or other applicable formation
document) of such Loan Party and the absence of any changes thereto; (B) the
accuracy and completeness of the bylaws (or other applicable organizational
document) of such Loan Party as in effect on the date on which the resolutions
of the board of directors (or persons performing similar functions) of such
Person referred to in Section 3.01(a)(iv) were adopted and the absence of any
changes thereto (a copy of which shall be attached to such certificate); (C) the
absence of any proceeding known to be pending for the dissolution, liquidation
or other termination of the existence of such Loan Party; (D) the accuracy in
all material respects of the representations and warranties made by such Loan
Party in the Loan Documents to which it is or is to be a party on and as of the
Closing Date; (E) the absence of any Default or Event of Default occurring and
continuing, or resulting from entry into this Agreement or the transactions
contemplated hereby; and (F) the absence of a Material Adverse Effect since
December 31, 2019.

 

59

--------------------------------------------------------------------------------

 

 

(vii)     A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement and the other documents to be delivered
hereunder.

 

(viii)     Certificates, in substantially the form of Exhibit I attesting to the
Solvency of the Borrower and its Restricted Subsidiaries, on a consolidated
basis (after giving effect to the Transactions), from its Chief Financial
Officer or other financial officer.

 

(ix)     [Reserved].

 

(x)     A favorable opinion of (A) Paul, Weiss, Rifkind, Wharton & Garrison,
LLP, counsel to the Loan Parties, in substantially the form of Exhibit D-1
hereto, and addressing such other matters as the Lenders may reasonably request
(including as to Delaware corporate law matters), and (B) Shumaker, Loop &
Kendrick, LLP, Michigan counsel to the Loan Parties, in substantially the form
of Exhibit D-2 hereto and addressing such other matters as the Lenders may
reasonably request.

 

(xi)     Since December 31, 2019, there shall not have occurred a Material
Adverse Effect.

 

(xii)     All costs, fees and expenses (including, without limitation, legal
fees and expenses for which the Borrower has received an invoice at least
one (1) day prior to the Closing Date) and other compensation contemplated by
the Fee Letters and payable to the Agents or the Lenders shall have been paid in
full in cash to the extent due and payable.

 

(xiii)     The Lenders shall have received, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations and Beneficial
Ownership Regulation, including without limitation, the Patriot Act.

 

Section 3.02     Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing shall be subject to
the further conditions precedent that on the date of such Borrowing:

 

(a)     the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that both on the date of such notice and on the date of such Borrowing,
such statements are true):

 

(i)     the representations and warranties contained in each Loan Document are
correct in all material respects, only to the extent that such representation
and warranty is not otherwise qualified by materiality or Material Adverse
Effect on and as of such date, in which case such representation and warranty
shall be true and correct in all respects, before and after giving effect to
such Borrowing, issuance or renewal and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to an earlier date
other than the date of such Borrowing, issuance or renewal, in which case as of
such earlier date; and

 

60

--------------------------------------------------------------------------------

 

 

(ii)     no event has occurred and is continuing, or would result from such
Borrowing, issuance or renewal or from the application of the proceeds, if any,
therefrom, that constitutes a Default or Event of Default.

 

(b)     The Borrower shall have delivered a Notice of Borrowing.

 

Section 3.03     Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the Closing Date
specifying its objection thereto, and if a Borrowing occurs on the Closing Date,
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing.

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.01     Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

 

(a)     Each of the Borrower and its Material Subsidiaries (i) is a corporation,
partnership, limited liability company or other organization duly organized (or,
to the extent such Material Subsidiary is a Luxembourg company, incorporated),
validly existing and in good standing (or to the extent such concept is
applicable to a non-U.S. entity, the functional equivalent thereof) under the
laws of the jurisdiction of its incorporation or formation except where the
failure to be in good standing (or the functional equivalent), individually or
in the aggregate, would not have a Material Adverse Effect, (ii) is duly
qualified as a foreign corporation (or other entity) and in good standing (or
the functional equivalent thereof, if applicable) in each other jurisdiction in
which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed, except where the failure to so qualify
or be licensed and in good standing (or the functional equivalent thereof, if
applicable), individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, and (iii) has all requisite power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, except where the
failure to have such power or authority, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. As of the
Closing Date, all of the outstanding capital stock of each Loan Party (other
than the Borrower) has been validly issued, is fully paid and non assessable and
is owned by the Persons listed on Schedule 4.01 hereto in the percentages
specified on Schedule 4.01 hereto free and clear of all Liens, except those
created under the Collateral Documents or otherwise permitted under Section
5.02(a) hereof.

 

(b)     Set forth on Schedule 4.01 hereto is a complete and accurate list as of
the Closing Date of all Subsidiaries of the Borrower, showing as of the Closing
Date (as to each such Subsidiary) the jurisdiction of its incorporation or
organization, as the case may be, and the percentage of the Capital Stock owned
(directly or indirectly) by the Borrower or its Subsidiaries.

 

61

--------------------------------------------------------------------------------

 

 

(c)     The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the consummation of each aspect of the transactions contemplated
hereby, are within such Loan Party’s constitutive powers, have been duly
authorized by all necessary constitutive action, and do not (i) contravene such
Loan Party’s constitutive documents, (ii) violate any applicable law (including,
without limitation, the Securities Exchange Act of 1934), rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
or any of their properties entered into by such Loan Party after the date hereof
except, in each case, other than any conflict, breach or violation which,
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its Restricted
Subsidiaries.

 

(d)     Except for the filing or recordings of Collateral Documents, filings or
recordings already made or to be made pursuant to any federal law, rule or
regulation or filings or recordings to be made in any jurisdiction outside of
the United States, and subject to the limitations set forth in the Collateral
Documents, no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for (i) the due execution, delivery, recordation, filing or
performance by any Loan Party of this Agreement, the Notes or any other Loan
Document to which it is or is to be a party, or for the consummation of each
aspect of the transactions contemplated hereby, (ii) the grant by any Loan Party
of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents or
(iv) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.

 

(e)     This Agreement has been, and each of the Notes, if any, and each other
Loan Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party thereto. This Agreement is, and each of the Notes
and each other Loan Document when delivered hereunder will be the legal, valid
and binding obligation of each Loan Party thereto, enforceable against such Loan
Party in accordance with its terms, subject in each case to Debtor Relief Laws.

 

(f)     The Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2019, and the related Consolidated statements of income and cash
flows of Borrower and its Subsidiaries for the Fiscal Year then ended, which
have been furnished to each Lender present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries as of such dates and for such periods all in accordance with GAAP
consistently applied.

 

(g)     Since December 31, 2019, there has not occurred a Material Adverse
Change.

 

62

--------------------------------------------------------------------------------

 

 

(h)     All projected Consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries delivered to the Lenders
pursuant to Section 5.03(d) were prepared and will be prepared, as applicable,
in good faith on the basis of the assumptions stated therein, which assumptions
were fair and will be fair in the light of conditions existing at the time of
delivery of such projections, and represented and will represent, at the time of
delivery, the Borrower’s reasonable estimate of its future financial
performance, it being understood that projections are inherently unreliable and
that actual performance may differ materially from such projections.

 

(i)     No written information, exhibits and reports furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender on or after April
15, 2020 in connection with any Loan Document (other than to the extent that any
such information, exhibits and reports constitute projections described in
Section 4.01(h) above and any information of a general economic or industry
nature) taken as a whole and in light of the circumstances in which made,
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein, in light of the
circumstances in which any such statements were made, not materially misleading.

 

(j)     Except as set forth on Schedule 4.01(j) or as disclosed in any SEC
filings, there is no action, suit, or proceeding affecting the Borrower or any
of its Material Subsidiaries pending or, to the best knowledge of the Loan
Parties, threatened before any court, governmental agency or arbitrator that
(i) is reasonably expected to be determined adversely to the Loan Party and, if
so adversely determined, would reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note or any other Loan Document.

 

(k)     The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

 

(l)     No ERISA Event has occurred or is reasonably expected to occur with
respect to any ERISA Plan that has resulted in or is reasonably expected to
result in a Material Adverse Effect.

 

(m)     The present value of all accumulated benefit obligations under each
ERISA Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such ERISA Plan by an amount which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
present value of all accumulated benefit obligations of all underfunded ERISA
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded ERISA Plans by an amount which would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower,
its Material Subsidiaries, nor any ERISA Affiliates has incurred within the
previous five years or is reasonably expected to incur any Withdrawal Liability
that would reasonably be expected to have a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------

 

 

(n)     Except to the extent that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the operations and
properties of each Loan Party and each of its Material Subsidiaries comply with
all applicable Environmental Laws and Environmental Permits, all past
noncompliance with such Environmental Laws and Environmental Permits has been
resolved, and, to the knowledge of the Loan Parties after reasonable inquiry, no
circumstances exist that would be reasonably likely to (i) form the basis of an
Environmental Action against any Loan Party or any of its Material Subsidiaries
or any of their properties that could be reasonably likely to have an impact on
any Loan Party or (ii) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law.

 

(o)     Once executed, the Collateral Documents create a valid and perfected
security interest or Lien, as applicable in the Collateral having the priority
set forth therein securing the payment of the Secured Obligations, and all
filings and other actions necessary to perfect such security interest have been
duly taken, in each case subject to the exceptions set forth therein. The Loan
Parties are the legal and beneficial owners of the Collateral free and clear of
any Lien, except for the liens and security interests created or permitted under
the Loan Documents.

 

(p)     Neither the making of any Advances, nor the application of the proceeds
or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
the Investment Company Act of 1940, as amended, or any rule, regulation or order
of the Securities and Exchange Commission thereunder.

 

(q)     Each Loan Party and each of its Restricted Subsidiaries has filed or
caused to be filed all Tax returns and reports (federal, state, local and
foreign) which are required to have been filed and has paid or caused to be paid
all Taxes required to have been paid by it, together with applicable interest
and penalties, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

(r)     Each Loan Party and each of its Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary, in the aggregate, for the conduct of its
business as currently conducted, and the use thereof by the Borrower and the
Guarantors does not infringe upon the rights of any other Person, except for any
such infringement that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

(s)     The Borrower and its Restricted Subsidiaries, on a consolidated basis,
will be Solvent on and as of the Closing Date.

 

(t)     Except to the extent that would not reasonably be expected to have a
Material Adverse Effect, to each Loan Party’s knowledge, each Loan Party and its
Restricted Subsidiaries do not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment.

 

64

--------------------------------------------------------------------------------

 

 

(u)     To each Loan Party’s knowledge, none of the Loan Parties or their
Subsidiaries are in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, except for any such violation or default that would not reasonably be
expected to result in a Material Adverse Effect.

 

(v)     No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with this Agreement or the
Loan Documents or the Transactions or the transactions contemplated hereby or
thereby based upon arrangements made by or on behalf of the Borrower.

 

(w)     Each of the Loan Parties and their respective directors, officers,
employees and, to the knowledge of each Loan Party, its respective agents, in
each case, has complied with the FCPA and any other applicable anti-bribery or
anti-corruption law in all material respects, and it and they have not made,
offered, promised or authorized, whether directly or indirectly, any payment of
anything of value to a government official while knowing or having a reasonable
belief that all or some portion will be used for the purpose of: (i) influencing
any act, decision or failure to act by a government official in his or her
official capacity, (ii) inducing a government official to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity or (iii) securing an improper advantage, in each case
in order to obtain, retain or direct business.

 

(x)     To the extent applicable, each Loan Party and, to the knowledge of each
Loan Party, each director, officer, agent, employee, advisor or Affiliate of the
Loan Parties in connection with the business of such Loan Parties, is in
compliance, in all material respects, with (i) the Patriot Act and (ii) the
Sanctions Laws and Regulations. No Loan Party is, nor, to the knowledge of each
Loan Party, is any director, officer, agent, employee or Affiliate of the Loan
Parties, a Person described by or designated on any Sanctions List, located in a
Sanctioned Country or has engaged in or is engaging in dealings or transactions
with any Person described by or designated on a Sanctions List or located in a
Sanctioned Country. No part of the proceeds of the Advances will be used,
directly or indirectly, for any payments to (A) any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 (the “FCPA”), or (B)
any Person for the purpose of financing the activities of any Person that at the
time of such financing, is the subject of sanctions under the Sanctions Laws and
Regulations. The Borrower through its Affiliates and its contractors has
instituted and maintains policies and procedures designated to prevent violation
of Sanctions Laws and Regulations.

 

(y)     Neither the Borrower nor any of its Material Subsidiaries owns any
Material Real Property as of the Closing Date except as disclosed in Schedule
4.01(y).

 

(z)     As of the Closing Date, the information included in the Beneficial
Ownership Certification (if any such certificate was required to be delivered by
the Borrower under the Beneficial Ownership Regulation) is true and correct in
all respects.

 

(aa)     No Loan Party is an EEA Financial Institution.

 

65

--------------------------------------------------------------------------------

 

 

Article V
COVENANTS OF THE LOAN PARTIES

 

Section 5.01     Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, each Loan Party will:

 

(a)     Corporate Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business except
(i)(A) if in the reasonable business judgment of the Borrower or such Guarantor,
as the case may be, it is in its best economic interest not to preserve and
maintain such rights, privileges, qualifications, permits, licenses and
franchises and the loss thereof is not materially disadvantageous to the Loan
Parties, taken as a whole; provided, that the Borrower may liquidate or dissolve
one or more Restricted Subsidiaries if the assets of such Restricted
Subsidiaries to the extent they exceed estimated liabilities are acquired by the
Borrower or a wholly owned Restricted Subsidiary of the Borrower in such
liquidation or dissolution, and (B) such failure to preserve the same could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
(ii) as otherwise permitted by Section 5.02(f).

 

(b)     Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, such
compliance to include without limitation, OFAC, ERISA, Environmental Laws and
The Racketeer Influenced and Corrupt Organizations Chapter of The Organized
Crime Control Act of 1970, except (other than with respect to OFAC and Sanctions
Laws and Regulations, which shall be complied with in all material respects)
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(c)     Environmental Matters. Except to the extent that would not reasonably be
expected to have, individually or in aggregate, a Material Adverse Effect,
comply, and cause each of its Restricted Subsidiaries and all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Restricted Subsidiaries to obtain and renew, all Environmental Permits
necessary for its operations and properties and conduct, and cause each of its
Restricted Subsidiaries to conduct, any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws, in each case to the
extent the failure to do so would result in a loss or liability; provided,
however, that neither the Borrower nor any of its Restricted Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

 

(d)     Insurance. Keep its insurable properties insured at all times, against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies of the same or similar size in the same or
similar businesses (subject to deductibles and including provisions for
self-insurance); and maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by the Borrower or any Guarantor, as the case may be, in
such amounts and with such deductibles as are customary with companies of the
same or similar size in the same or similar businesses and in the same
geographic area and in each case with financially sound and reputable insurance
companies (subject to provisions for self-insurance). With respect to any
Mortgaged Property that is at any time a Special Flood Hazard Property located
in a community which participates in the National Flood Insurance Program, the
Borrower shall, or shall cause each applicable Loan Party to, comply with the
Flood Insurance Requirements. In connection with any Flood Compliance Event, the
Administrative Agent shall provide to the Secured Parties evidence of compliance
with the Flood Insurance Requirements, to the extent received from the Borrower.
The Administrative Agent agrees to request such evidence of compliance at the
request of any Secured Party. Unless the Borrower provides the Administrative
Agent with evidence of the Flood Insurance as required by this Agreement, the
Administrative Agent may purchase such Flood Insurance at the Borrower’s expense
to protect the interests of the Administrative Agent and the Secured Parties.
The Borrower and each Loan Party shall cooperate with the Administrative Agent
in connection with compliance with the Flood Laws, including by providing any
information reasonably required by the Administrative Agent (or by any Secured
Party through the Administrative Agent) in order to confirm compliance with the
Flood Laws. If a Flood Redesignation shall occur with respect to any Mortgaged
Property, the Administrative Agent shall obtain a completed Flood Hazard
Determination with respect to the applicable Mortgaged Property, and the
Borrower shall comply with the Flood Insurance Requirements with respect to such
Mortgaged Property by not later than forty five (45) days after the date of the
Flood Redesignation or any earlier date required by the Flood Laws.

 

(e)     Obligations and Taxes. Except to the extent that it could not reasonably
be expected to have a Material Adverse Effect, pay and discharge and cause each
of its Restricted Subsidiaries to pay and discharge promptly all Taxes imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become in default, as well as all lawful claims for labor, materials
and supplies or otherwise which, if unpaid, would become a Lien (other than a
Permitted Lien) or charge upon such properties or any part thereof; provided,
however, that the Borrower and each Guarantor shall not be required to pay and
discharge or to cause to be paid and discharged any such Tax or claim so long as
the validity or amount thereof shall be contested in good faith by appropriate
proceedings, in each case, if the Borrower and the Guarantors shall have set
aside on their books adequate reserves therefor in conformity with GAAP.

 

66

--------------------------------------------------------------------------------

 

 

(f)     Access to Books and Records. Maintain or cause to be maintained at all
times true and complete books and records in accordance with GAAP of the
financial operations of the Borrower and the Guarantors; and provide the Lenders
and their representatives (which shall coordinate through the Administrative
Agent) (i) access to all such books and records during regular business hours
upon reasonable advance notice, in order that the Lenders may examine and make
abstracts from such books, accounts, records and other papers for the purpose of
verifying the accuracy of the various reports delivered by the Borrower or the
Guarantors to any Agent or the Lenders pursuant to this Agreement or for
otherwise ascertaining compliance with this Agreement and to discuss the
affairs, finances and condition of the Borrower and the Guarantors with the
officers and independent accountants of the Borrower; provided that the Borrower
shall have the right to be present at any such visit or inspection and (ii)
access to and the right to inspect all reports, audits and other internal
information of the Borrower and the Guarantors relating to environmental matters
upon reasonable advance notice; provided that, excluding such visits and
inspections during the continuation of an Event of Default, (x) only the
Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 5.01(f); (y) the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year and (z) only one such time per calendar year shall be
at the expense of the Borrower; provided, further that when an Event of Default
exists, the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower during
normal business hours and upon reasonable advance notice; provided, further
that, notwithstanding anything to the contrary herein, neither the Borrower nor
any Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making of copies of or taking abstracts from, or discuss any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information of the Borrower and its
subsidiaries and/or any of its customers and/or suppliers, (ii) in respect of
which disclosure to the Administrative Agent or any Lender (or any of their
respective representatives or contractors) is prohibited by applicable law or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

 

(g)     Maintenance of Credit Ratings. Use commercially reasonable efforts to
obtain and to maintain, in respect of the Borrower, corporate ratings and
corporate family ratings of at least two of S&P, Moody’s and Fitch, though no
specific rating of S&P, Moody’s or Fitch, as the case may be, shall be required
for compliance with this covenant.

 

(h)     Use of Proceeds. Use the proceeds of the Advances solely for the
purposes, and subject to the restrictions, set forth in Section 2.14 and in
compliance with all Sanctions Laws and Regulations.

 

(i)     Additional Domestic Subsidiaries; Additional Properties. If any Loan
Party shall form or directly acquire all or substantially all of the outstanding
Capital Stock of a domestic Material Subsidiary after the Closing Date, or a
Restricted Subsidiary becomes a domestic Material Subsidiary after the Closing
Date, then, in each case, the Borrower will: (x) notify the Administrative Agent
and the Collateral Agent thereof; (y) with respect to the acquisition or
domestication of such Material Subsidiary, such Loan Party will cause such
Material Subsidiary to become a Loan Party hereunder and under each applicable
Collateral Document within fifteen (15) Business Days after such Material
Subsidiary is formed or acquired (or such longer period as the Administrative
Agent may agree in its reasonable discretion) and promptly take such actions to
create and perfect Liens on such Material Subsidiary’s assets constituting
Collateral to secure the Secured Obligations as the Administrative Agent or the
Collateral Agent shall reasonably request in accordance with and subject to the
limitations set forth in the Collateral Documents; provided that notwithstanding
the foregoing, no Restricted Subsidiary will be required to become or remain a
Guarantor or provide or maintain a Lien on any of its assets as security for any
of the Obligations if such Restricted Subsidiary is an Excluded Subsidiary; and
(z) with respect to the acquisition of an interest in any Material Real Property
(whether by way of acquisition of a new Material Subsidiary or acquisition by a
Loan Party of such interest in Material Real Property), cause the Loan Party
holding such interest not later than thirty (30) days after such acquisition to
provide to the Administrative Agent a description, in detail reasonably
satisfactory to the Administrative Agent, of the Material Real Property
reflecting the addition of such Material Real Property, and, provide the
Administrative Agent with each of the following within ninety (90) days after
such acquisition (or such longer period of time as may be agreed to in writing
by the Administrative Agent in its reasonable discretion): (I)  a Mortgage with
respect to such Material Real Property (which Mortgage shall, if it relates to a
Material Real Property located in a state which imposes a mortgage recording or
similar tax and “capping” the Mortgage shall permit the Borrower to pay less
Mortgage recording or similar tax than would otherwise be payable, secure an
amount reasonably requested by the Administrative Agent, not to exceed 115% of
the fair market value of such Material Real Property (as reasonably determined
in good faith by the Borrower or the applicable Loan Party holding an interest
in such Material Real Property)), together with evidence that counterparts of
such Mortgage have been either (X) duly filed for recording on or before such
outside date or (Y) duly executed, acknowledged and delivered in form suitable
for filing or recording, in all filing or recording offices that the
Administrative Agent may deem reasonably necessary or desirable in order to
create a valid and subsisting Lien having the required priority on the property
described therein in favor of the Collateral Agent for the benefit of the
Secured Parties and that all filing and recording taxes and fees have been paid;
(II) an American Land Title Association/California Land Title Association
Lender’s Extended Coverage title insurance policy (a “Mortgage Policy”) with
respect to such Property, in form and substance reasonably acceptable to the
Administrative Agent, together with such customary endorsements as the
Administrative Agent may reasonably request and which are available at
commercially reasonable rates in the jurisdiction where the applicable Material
Real Property is located and in an amount reasonably acceptable to the
Administrative Agent (but in no event exceeding 115% of the fair market value of
such Material Real Property (as reasonably determined in good faith by the
Borrower or the applicable Loan Party holding an interest in such Material Real
Property)), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Administrative Agent, insuring the applicable Mortgage to be a
valid and subsisting Lien having the required priority on the Material Real
Property described therein, free and clear of all Liens, excepting only
Permitted Liens, Liens existing as of the date the applicable asset or
subsidiary was acquired or any other Lien that the Administrative Agent may
approve, and providing for such other affirmative insurance (including insurance
over mechanics’ and materialmen’s Liens) and such coinsurance and direct access
reinsurance as the Administrative Agent may reasonably deem necessary or
desirable and that is available at commercially reasonable rates in the
jurisdiction where the applicable Material Real Property is located; (III) if
requested by the Administrative Agent, an American Land Title
Association/American Congress on Surveying and Mapping form survey with respect
to such Material Real Property (or such survey alternatives reasonably
acceptable to the Administrative Agent) in form and as of a date that is
sufficient for the issuer of the applicable Mortgage Policy relating to such
Material Real Property to remove all standard survey exceptions from such
Mortgage Policy, for which all necessary fees (where applicable) have been paid,
certified to the Administrative Agent and the issuer of the applicable Mortgage
Policy in a manner reasonably satisfactory to the Administrative Agent by a land
surveyor duly registered and licensed in the state in which the Material Real
Property is located and reasonably acceptable to the Administrative Agent. In
connection with the addition of any Material Real Property as Collateral, the
Administrative Agent shall obtain a completed Flood Hazard Determination with
respect to each such Material Real Property. If the Material Real Property is a
Special Flood Hazard Property, the Borrower shall provide the following within
ninety (90) days after such acquisition of the Material Real Property (or such
earlier time prior to the acquired Material Real Property becoming a Mortgaged
Property) pursuant to this Section 5.01(i): (1) evidence as to whether the
community in which such Material Real Property is located participates in the
National Flood Insurance Program, (2) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
as to the fact that such Material Real Property is located in a Special Flood
Hazard Area and as to whether the community in which such Material Real Property
is located participates in the National Flood Insurance Program and (3) copies
of the applicable Loan Party’s application for a Flood Insurance policy plus
proof of premium payment, a declaration page confirming that Flood Insurance has
been issued, or other evidence of Flood Insurance, such Flood Insurance to be in
an amount equal to at least the amount required by the Flood Laws or such
greater amount as may be reasonably required by the Administrative Agent, naming
the Administrative Agent as an additional insured and loss payee/mortgagee on
behalf of the Secured Parties, and otherwise including terms reasonably
satisfactory to the Administrative Agent, all such matters referred to in this
sentence to be reasonably approved by the Administrative Agent (the requirements
set forth in this sentence are referred to herein as the “Flood Insurance
Requirements”). Notwithstanding the foregoing, no Mortgage will be filed or
recorded unless and until the Administrative Agent reasonably concludes that the
Lenders have completed their required due diligence in respect of the Flood
Laws.

 

67

--------------------------------------------------------------------------------

 

 

(j)     Further Assurances.

 

(i)     Promptly upon reasonable request by any Agent, correct, and cause each
of its Restricted Subsidiaries promptly to correct, any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof.

 

(ii)     Promptly upon reasonable request by any Agent, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, landlords’ and
bailees’ waiver and consent agreements, assurances and other instruments as any
Agent may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any Loan Party’s properties, assets, rights
or interests to the Liens now or hereafter required to be covered by any of the
Collateral Documents, (C) to the extent required under the Security Agreement,
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens required to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Restricted Subsidiaries is or is to be a party, and
cause each of its Restricted Subsidiaries to do so.

 

(k)     Maintenance of Properties, Etc. Maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and will from time
to time make or cause to be made all appropriate repairs, renewals and
replacements thereof except where failure to do so would not have a Material
Adverse Effect; provided that, this subsection (k) shall not prohibit the sale,
transfer or other disposition of any such property consummated in accordance
with the other terms of this Agreement.

 

(l)     Designation of Subsidiaries. The Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing and (b) immediately after giving effect to such designation, the
Borrower and the Restricted Subsidiaries shall be in compliance, on a pro forma
basis, with the Financial Covenant (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance). The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower or the relevant Restricted Subsidiary (as applicable) therein at the
date of designation in an amount equal to the net book value of such Person’s
(as applicable) investment therein (and such designation shall only be permitted
to the extent such Investment is permitted under Section 5.02(c) or Section
5.02(e)). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Debt or Liens of such Subsidiary existing at such time.

 

68

--------------------------------------------------------------------------------

 

 

(m)     Post-Closing Matters. Within 120 days after the Closing Date (or such
longer period of time as may be agreed to in writing by the Administrative Agent
in its reasonable discretion) provide the Administrative Agent with each of the
items described in Section 5.01(i)(z)(I)–(III) with respect of the real property
known as 3939 Technology Drive, Maumee, OH (the “Office Property”). The Borrower
acknowledges and agrees that the Office Property is a Material Real Property and
that all terms and requirements applicable to Material Real Property shall apply
to the Office Property from and after the Closing Date, including, for the
avoidance of doubt, the Flood Insurance Requirements if the Office Property, at
any time, is a Special Flood Hazard Property.

 

(n)     Equal and Ratable Guaranty and Security. Cause each Subsidiary of the
Borrower (other than a Guarantor) that guarantees the Guaranteed Obligations (as
defined in the Existing Credit Agreement) of a Loan Party (as defined in the
Existing Credit Agreement) that is not a Foreign Subsidiary (as defined in the
Existing Credit Agreement) to become a Guarantor hereunder by executing and
delivering to the Administrative Agent a Guaranty Supplement, the Collateral
Documents, as applicable, and such other documents as may be reasonably
requested by the Administrative Agent within ten (10) Business Days of such
Subsidiary guaranteeing such Guaranteed Obligations.

 

Section 5.02     Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, no Loan Party will, at any
time:

 

(a)     Liens. Incur, create, or assume any Lien on any asset of the Borrower or
any of its Material Subsidiaries now owned or hereafter acquired by any of the
Borrower or any such Material Subsidiary, other than:

 

(i)     Liens existing on the Closing Date and set forth on Schedule 5.02(a);

 

(ii)     Permitted Liens;

 

(iii)     Liens on assets of Foreign Subsidiaries to secure Debt permitted by
Section 5.02(b);

 

(iv)     Liens in favor of the Administrative Agent, the Collateral Agent and
the Secured Parties;

 

(v)     Liens in connection with Debt permitted to be incurred pursuant to
Section 5.02(b)(vii) so long as such Liens extend solely to the property (and
improvements and proceeds of such property) acquired or financed with the
proceeds of such Debt or subject to the applicable Capitalized Lease;

 

69

--------------------------------------------------------------------------------

 

 

(vi)     Liens (x) in the form of cash collateral deposited to secure
Obligations under Hedge Agreements, Credit Card Programs and Cash Management
Obligations (each as defined in the Existing Credit Agreement) (in each case to
the extent not secured as set forth in clause (y)); (y) on the Collateral to
secure Obligations under Secured Hedge Agreements, Other Secured Agreements,
Credit Card Programs and Cash Management Obligations (each as defined in the
Existing Credit Agreement) (in each case to the extent not secured as set forth
in clause (x)); and (z) on amounts owing to any Loan Party or any Specified
Hedge Agreement Subsidiary under any Hedge Agreement to which it is a party by
the counterparty to such Hedge Agreement to secure the Obligations of such Loan
Party and such Specified Hedge Agreement Subsidiary owing to such counterparty
under Hedge Agreements to which such Loan Party or such Specified Hedge
Agreement Subsidiary is a party (each as defined in the Existing Credit
Agreement);

 

(vii)     Liens arising pursuant to the Tooling Program;

 

(viii)     Liens on cash or Cash Equivalents to secure cash management
obligations, provided that such cash or cash equivalents are not in excess of
$5,000,000;

 

(ix)     Liens on the Collateral to secure Debt incurred pursuant to Sections
5.02(b)(xvii), (xxiv) and (xxv);

 

(x)     Liens in respect of any Qualified Receivables Transaction and any
Permitted Factoring Transaction that extend only to the assets subject thereto;
and

 

(xi)     other Liens securing obligations in an aggregate amount not to exceed
(x) if such obligation is incurred while any Advance is outstanding,
$100,000,000 or (y) if such obligation is incurred while no Advance is
outstanding, $150,000,000; provided that Liens on the Collateral shall not
secure obligations in an aggregate amount exceeding $50,000,000 pursuant to this
Section 5.02(a)(xi); provided, further, that any Lien that was permitted at the
time of incurrence pursuant to clause (y), shall continue to be permitted
notwithstanding the subsequent making of an Advance by the Lenders.

 

Notwithstanding anything contained herein to the contrary, to the extent that
any Loan Party incurs a Lien on any Collateral in accordance with this Section
5.02(a), the Administrative Agent, on behalf of the Lenders, may enter into an
intercreditor agreement with the other applicable secured parties in form and
substance reasonably satisfactory to the Administrative Agent (which in the case
of a pari passu Lien shall be substantially identical to the Closing Date
Intercreditor Agreement) and on such terms and conditions as are customary for
similar financing in light of the then-prevailing market conditions as
determined by the Administrative Agent giving due regard to the first priority
nature of the Collateral (and the Required Lenders hereby authorize the
Administrative Agent to enter into the Closing Date Intercreditor Agreement and
any such other intercreditor agreement) (the “Intercreditor Agreement”) and the
Collateral Agent, on behalf of the Lenders, may in connection therewith, make
such amendments to the Security Agreement as it deems necessary to reflect the
terms of such Intercreditor Agreement, in accordance with the amendment
provisions as set forth in the Security Agreement.

 

70

--------------------------------------------------------------------------------

 

 

(b)     Debt. Contract, create, incur or assume any Debt, or permit any of its
Material Subsidiaries to contract, create, incur, or assume any Debt, except
for:

 

(i)     Debt under this Agreement and the other Loan Documents;

 

(ii)     (x) Surviving Debt and any Permitted Refinancing thereof, (y) Debt in
respect of any Qualified Receivables Transaction that is without recourse to the
Borrower or any Restricted Subsidiary (other than a Receivables Entity and its
assets and, as to the Borrower or any Restricted Subsidiary, other than pursuant
to Standard Receivables Undertakings) and is not guaranteed by any such Person
and (z) Debt in respect of any Permitted Factoring Transaction;

 

(iii)     Debt arising from Investments among the Borrower and its Restricted
Subsidiaries that are permitted hereunder;

 

(iv)     Debt in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;

 

(v)     (i) guarantees of Debt otherwise permitted under this Agreement and (ii)
guarantees and non-recourse Debt in respect of Investments in joint ventures
permitted under Sections 5.02(e)(ix), (xiv), (xix) or (xxvi); provided that the
aggregate principal amount of such Debt does not exceed the greater of
$150,000,000 and 3.0% of Total Assets;

 

(vi)     Debt of Foreign Subsidiaries in an aggregate principal amount not to
exceed $350,000,000;

 

(vii)     Debt constituting (i) Sale and Leaseback Transactions and (ii)
purchase money debt and Capitalized Lease obligations (and, in each case, any
Permitted Refinancing thereof); provided that, at the time of incurrence of such
Debt and after giving pro forma effect thereto, the aggregate principal amount
of such obligations does not exceed the greater of $225,000,000 and 4.5% of
Total Assets;

 

(viii)     (x) Debt in respect of Hedge Agreements entered into in the ordinary
course of business to protect against fluctuations in interest rates, foreign
exchange rates and commodity prices, (y) Debt arising under the Credit Card
Program and (z) Debt permitted pursuant to Section 5.02(a)(vi)(z);

 

71

--------------------------------------------------------------------------------

 

 

(ix)     indebtedness which may be deemed to exist pursuant to any surety bonds,
appeal bonds or similar obligations incurred in connection with any judgment not
constituting an Event of Default;

 

(x)     indebtedness in respect of netting services, customary overdraft
protections and otherwise in connection with deposit accounts in the ordinary
course of business;

 

(xi)     payables owing to suppliers in connection with the Tooling Program,

 

(xii)     Debt representing deferred compensation to employees of the Borrower
or any other Loan Party incurred in the ordinary course of business;

 

(xiii)     Debt incurred by the Borrower or any of its Restricted Subsidiaries
in connection with a Permitted Acquisition, any other Investment expressly
permitted hereunder or any disposition, in each case limited to indemnification
obligations or obligations in respect of purchase price, including Earn-Out
Obligations or similar adjustments;

 

(xiv)     Debt consisting of the financing of (A) insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case in the
ordinary course of business;

 

(xv)     Debt supported by a Letter of Credit under and as defined in the
Existing Credit Agreement in a principal amount not to exceed the face amount of
such Letter of Credit;

 

(xvi)     (i) unsecured Debt (including Subordinated Debt) of the Loan Parties
and their Restricted Subsidiaries, provided that after giving pro forma effect
thereto, the pro forma Total Net Leverage Ratio on a pro forma basis for the
most recently ended period of four consecutive Fiscal Quarters of the Borrower
for which financial statements are available, does not exceed 3.50:1.00 and (ii)
any Permitted Refinancing thereof, provided, further that the aggregate
principal amount of such Debt incurred by the Non-Loan Parties while any Advance
is outstanding, together with the aggregate principal amount of Debt incurred by
the Non-Loan Parties while any Advance is outstanding pursuant to Section
5.02(b)(xxvi) and Section 5.02(b)(xvii), shall not exceed $500,000,000 at any
time outstanding;

 

(xvii)     (i) Debt of the Loan Parties and their Restricted Subsidiaries
secured on the Collateral on a junior basis to the Obligations and not otherwise
permitted hereunder so long as after giving pro forma effect thereto the Senior
Secured Net Leverage Ratio on a pro forma basis for the most recently ended
period of four consecutive Fiscal Quarters of the Borrower for which financial
statements are available, does not exceed 2.50:1.00 and (ii) any Permitted
Refinancing thereof, provided that the aggregate principal amount of such Debt
incurred by the Non-Loan Parties while any Advance is outstanding, together with
the aggregate principal amount of Debt incurred by the Non-Loan Parties while
any Advance is outstanding pursuant to Section 5.02(b)(xxvi) and Section
5.02(b)(xvi), shall not exceed $500,000,000 at any time outstanding;

 

(xviii)     Debt incurred in connection with the issuance of the Senior Notes
(and any Permitted Refinancings thereof);

 

72

--------------------------------------------------------------------------------

 

 

(xix)     (i) Debt assumed in connection with any Permitted Acquisition,
provided that (1) such Debt was not incurred in contemplation of such Permitted
Acquisition, (2) the only obligors with respect to any Debt incurred pursuant to
this clause (xix) shall be those Persons who were obligors of such Debt prior to
such Permitted Acquisition (and any other Person that would have been required
to become an obligor under the terms of such Debt), and (3) both immediately
prior and after giving effect thereto, no Default shall exist or result
therefrom and (ii) any Permitted Refinancing thereof;

 

(xx)     (i) unsecured Debt or Debt that is secured by the Collateral on a
junior basis to the Liens of the Secured Parties on the Collateral incurred by
the Borrower or any of its Restricted Subsidiaries to finance any Permitted
Acquisition so long as after giving pro forma effect to the incurrence of such
Debt (A) if such Debt is secured by the Collateral on a junior basis to the
Liens of the Secured Parties on the Collateral, the Senior Secured Net Leverage
Ratio on a pro forma basis for the most recently ended period of four
consecutive Fiscal Quarters of the Borrower for which financial statements are
available, does not exceed 2.50:1.00; and (B) if such Debt is unsecured, the
Total Net Leverage Ratio on a pro forma basis for the most recently ended period
of four consecutive Fiscal Quarters of the Borrower for which financial
statements are available, does not exceed 3.50:1.00; and (ii) any Permitted
Refinancing thereof;

 

(xxi)     Debt owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary, pursuant to
reimbursement or indemnification obligations to such person, in each case in the
ordinary course of business;

 

(xxii)     purchase price holdbacks arising in the ordinary course of business
in respect of a portion of the purchase prices of an asset to satisfy
unperformed obligations of the seller of such asset;

 

(xxiii)     Guarantees of Debt of suppliers, licensees, franchisees or customers
in the ordinary course of business, in an aggregate amount at any time
outstanding not to exceed $100,000,000.

 

(xxiv)     Incremental Equivalent Debt and Permitted Refinancings thereof each
under and as defined in the Existing Credit Agreement and Debt under the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement);

 

73

--------------------------------------------------------------------------------

 

 

(xxv)     Debt consisting of Refinancing Facilities and Permitted Refinancings
thereof each under and as defined in the Existing Credit Agreement; and

 

(xxvi)     other Debt of the Borrower or its Restricted Subsidiaries (including
any Permitted Refinancing thereof), in an aggregate principal amount not to
exceed the greater of $375,000,000 and 7.5% of Total Assets, provided that the
aggregate principal amount of such Debt incurred by the Non-Loan Parties while
any Advance is outstanding, together with the aggregate principal amount of Debt
incurred by the Non-Loan Parties while any Advance is outstanding pursuant to
Section 5.02(b)(xvi) and Section 5.02(b)(xvii), shall not exceed $500,000,000 at
any time outstanding.

 

For the avoidance of doubt, any Debt (and Permitted Refinancing thereof) that
was permitted at the time of incurrence pursuant to Section 5.02(b)(xvi),
Section 5.02(b)(xvii) or Section 5.02(b)(xxvi), shall continue to be permitted
notwithstanding the subsequent making of an Advance by the Lenders.

 

(c)     Dividends. Declare or pay, directly or indirectly, any dividends or make
any other distribution, whether in cash, property, securities or a combination
thereof, with respect to (whether by reduction of capital or otherwise) any
shares of capital stock (or any options, warrants, rights or other equity
securities or agreements relating to any capital stock) of the Borrower, or set
apart any sum for the aforesaid purposes (collectively, “Restricted Payments”),
except that:

 

(i)     [reserved]

 

(ii)     to the extent constituting Restricted Payments, the Borrower may enter
into and consummate any transactions permitted under Section 5.02(d), (e) and
(h);

 

(iii)     [reserved]

 

(iv)     the Borrower may make Restricted Payments in respect of any class of
its Capital Stock so long as such Restricted Payments are payable solely in
shares of such class of Capital Stock; and

 

(v)     to the extent constituting Restricted Payments, the Borrower may (a)
convert shares of its Preferred Interests into shares of common stock or other
common Capital Stock or (b) refinance such Preferred Interests (including
related premiums) with Debt, provided that such Debt is permitted to be incurred
under Section 5.02(b).

 

(d)     Transactions with Affiliates.

 

(i)     Enter into or permit any of its Material Subsidiaries to enter into any
transaction with any of its Affiliates, other than on terms and conditions at
least as favorable to the Borrower or such Restricted Subsidiary as would
reasonably be obtained at that time in a comparable arm’s-length transaction
with a Person other than an Affiliate, except for the following: (i) any
transaction between any Loan Party and any other Loan Party or between any
Non-Loan Party and any other Non-Loan Party; (ii) any transaction between any
Loan Party and any Non-Loan Party that is at least as favorable to such Loan
Party as would reasonably be obtained at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate; (iii) any transaction
individually or of a type expressly permitted pursuant to the terms of the Loan
Documents; or (iv) reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the relevant board of directors or (v) transactions in
existence on the Closing Date and set forth on Schedule II and any renewal or
replacement thereof on substantially identical terms.

 

(ii)     The foregoing clause (i) shall not prohibit, to the extent otherwise
permitted under this Agreement:

 

74

--------------------------------------------------------------------------------

 

 

(A)     any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the board of directors of the Borrower;

 

(B)     loans or advances to employees or consultants of the Borrower or any of
the Restricted Subsidiaries in accordance with Section 5.02(e);

 

(C)     transactions among the Borrower or any Restricted Subsidiary or any
entity that becomes a Restricted Subsidiary as a result of such transaction
(including via merger, consolidation or amalgamation in which a Restricted
Subsidiary is the surviving entity);

 

(D)     Restricted Payments permitted under Section 5.02(c) and Investments
permitted under Section 5.02(e);

 

(E)     transactions for the purchase or sale of goods, products, parts and
services entered into in the ordinary course of business;

 

(F)     transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

 

(G)     payments by the Borrower and the Restricted Subsidiaries pursuant to a
tax sharing agreement or arrangement (whether written or as a matter of
practice) that complies with Section 5.02(c) and doesn’t include any
Unrestricted Subsidiary;

 

(H)     payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the disinterested directors
of the Borrower in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Agreement;

 

(I)     transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Borrower or the Restricted Subsidiaries;

 

(J)     transactions between the Borrower or any of the Restricted Subsidiaries
and any person, a director of which is also a director of the Borrower or any
direct or indirect parent company of the Borrower, provided, however, that
(A) such director abstains from voting as a director of the Borrower or such
direct or indirect parent company, as the case may be, on any matter involving
such other person and (B) such person is not an Affiliate of the Borrower for
any reason other than such director’s acting in such capacity;

 

(K)     transactions undertaken in good faith (as certified upon the request of
the Administrative Agent by a Responsible Officer of the Borrower) for the
purpose of improving the consolidated tax efficiency of the Borrower and the
Restricted Subsidiaries and not for the purpose of circumventing any covenant
set forth herein; or

 

(L)     the Liens contemplated by Section 5.02(a)(vi)(z).

 

75

--------------------------------------------------------------------------------

 

 

(e)     Investments. Make, or permit any of its Material Subsidiaries to make,
any Investment in any Person, except for:

 

(i)     (A) ownership by the Borrower or the Guarantors of the capital stock of
each of the Subsidiaries listed on Schedule 4.01 and (B) Investments consisting
of intercompany loans or advances existing as of the Closing Date and other
Investments existing as of the Closing Date and set forth on Schedule 5.02(e),
together with any increase in the value of thereof, in each case as extended,
renewed or refinanced from time to time so long as the aggregate thereof is not
increased above the amount as of the Closing Date plus the increase in the value
thereof unless otherwise permitted pursuant to another exception in this Section
5.02(e) and any Permitted Refinancing thereof;

 

(ii)     Investments in Cash Equivalents and Investments by Foreign Subsidiaries
in securities and deposits similar in nature to Cash Equivalents and customary
in the applicable jurisdiction;

 

(iii)     Investments or intercompany loans or advances (A) by any Loan Party to
or in any other Loan Party, (B) by any Non-Loan Party to or in any Loan Party or
(C) by any Non-Loan Party to or in any other Non-Loan Party;

 

(iv)     investments (A) received in satisfaction or partial satisfaction
thereof from financially troubled account debtors or in connection with the
settlement of delinquent accounts and disputes with customers and suppliers, or
(B) received in settlement of debts created in the ordinary course of business
and owing to the Borrower or any of its Restricted Subsidiaries or in
satisfaction of judgments;

 

(v)     Investments (A) in the form of deposits, prepayments and other credits
to suppliers made in the ordinary course of business consistent with current
market practices, (B) in the form of extensions of trade credit in the ordinary
course of business, or (C) in the form of prepaid expenses and deposits to other
Persons in the ordinary course of business;

 

(vi)     Investments made in any Person to the extent such investment represents
the non-cash portion of consideration received for an asset sale permitted under
the terms of the Loan Documents;

 

(vii)     loans or advance to directors, officers and employees for bona fide
business purposes and in the ordinary course of business and to repurchase
Capital Stock of the Borrower in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding;

 

(viii)     investments constituting guaranties otherwise permitted under this
Agreement, including without limitation, guarantees of Debt permitted to be
incurred under this Agreement and guaranties of leases and trade payables and
other similar obligations entered into in the ordinary course of business;

 

(ix)     Permitted Acquisitions by Loan Parties, provided that, before and after
giving effect to any Permitted Acquisition, (x) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (y) after
giving pro forma effect thereto, Borrower is in compliance with the Financial
Covenant;

 

76

--------------------------------------------------------------------------------

 

 

(x)     Investments in connection with the Tooling Program in an aggregate
amount (together with any Investments in connection with the Tooling Program
permitted under sub-clause (i)(B) above) not in excess of $135,000,000;

 

(xi)     Investments or intercompany loans or advances by Loan Parties in
non-Loan Parties; provided that, while any Advance is outstanding, the aggregate
principal amount of Investments that may be made by a Loan Party in any Foreign
Subsidiary or Non-Loan Party, together with the aggregate principal amount of
Investments made by a Loan Party in any Foreign Subsidiary or Non-Loan Party
pursuant to Section 5.02(e)(xvii), Section 5.02(e)(xix) and Section
5.02(e)(xxvi), shall not exceed $750,000,000 at any time outstanding unless such
Foreign Subsidiary or Non-Loan Party has executed an Intercompany Note in favor
of the applicable Loan Party.

 

(xii)     Investments by Foreign Subsidiaries in other Foreign Subsidiaries and
in the Loan Parties;

 

(xiii)     loans or advances made by any Foreign Subsidiary to the purchaser of
receivables and receivables related assets or any interest therein to fund part
of the purchase price of such receivables and receivables related assets or any
interest therein in connection with the factoring or sale of such receivables
pursuant to a transaction permitted pursuant to Section 5.02(b)(ii);

 

(xiv)     [reserved]

 

(xv)     Investments (including Permitted Acquisitions) made by the Borrower or
any Restricted Subsidiary of the Borrower with proceeds of Debt incurred
pursuant to Section 5.02(b)(vi);

 

(xvi)     Investments (including Permitted Acquisitions) made by the Borrower or
any Restricted Subsidiary of the Borrower with proceeds of Debt incurred
pursuant to Section 5.02(b)(xvii), provided that, to the extent that such
Investments are made by a Loan Party and constitute Debt, such Investments shall
be pledged in favor of the Collateral Agent pursuant to the Security Agreement,
provided, further, that, before and after giving effect to such Investments, (x)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and (y) after giving pro forma effect thereto, the Total Net
Leverage Ratio on a pro forma basis as at the end of the trailing four Fiscal
Quarters most recently ended immediately prior to the incurrence thereof, does
not exceed 2.75:1.0;

 

(xvii)     Investments with the Available Amount Basket if at the time such
Investment is made, no Default or Event of Default shall have occurred and be
continuing and after giving effect to such Investment on a pro forma basis, the
Borrower is in compliance with the Financial Covenant; provided, that while any
Advance is outstanding, the aggregate principal amount of Investments that may
be made by a Loan Party in any Foreign Subsidiary or Non-Loan Party, together
with the aggregate principal amount of Investments made by a Loan Party in any
Foreign Subsidiary or Non-Loan Party pursuant to Section 5.02(e)(xi), Section
(e)(xix) and Section 5.02(e)(xxvi), shall not exceed $750,000,000 at any time
outstanding unless such Foreign Subsidiary or Non-Loan Party has executed an
Intercompany Note in favor of the applicable Loan Party;

 

77

--------------------------------------------------------------------------------

 

 

(xviii)     Investments in securities of trade creditors or customers received
upon foreclosure or pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

 

(xix)     Investments in Persons, including, without limitation, Unrestricted
Subsidiaries and joint ventures, engaged in a business similar or related to or
logical extensions of the business in which the Borrower and the Restricted
Subsidiaries are engaged on the Closing Date, not to exceed $200,000,000;
provided, that while any Advance is outstanding, the aggregate principal amount
of Investments that may be made by a Loan Party in any Foreign Subsidiary or
Non-Loan Party, together with the aggregate principal amount of Investments made
by a Loan Party in any Foreign Subsidiary or Non-Loan Party pursuant to Section
5.02(e)(xi), Section 5.02(e)(xvii) and Section 5.02(e)(xxvi), shall not exceed
$750,000,000 at any time outstanding unless such Foreign Subsidiary or Non-Loan
Party has executed an Intercompany Note in favor of the applicable Loan Party;

 

(xx)     Investments in a Receivable Entity and Investments consisting of any
deferred purchase price or retained interest in any Receivables in connection
with any Permitted Factoring Transaction;

 

(xxi)     Stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Borrower or any
Restricted Subsidiary or in satisfaction of judgments;

 

(xxii)     Commission, payroll, travel and similar advances to cover matters
that are expected at the time of such advances ultimately to be treated as
operating expenses for accounting purposes and that are in the ordinary course
of business;

 

(xxiii)     Investments consisting of the licensing or contribution of patents,
trademarks, know-how or other intellectual property in the ordinary course of
business;

 

(xxiv)     Guarantees of Debt of the Borrower or any Restricted Subsidiary
permitted to be incurred hereunder;

 

(xxv)     Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property; and

 

(xxvi)     other Investments in an aggregate amount not to exceed $200,000,000
at any one time outstanding; provided, that while any Advance is outstanding,
the aggregate principal amount of Investments that may be made by a Loan Party
in any Foreign Subsidiary or Non-Loan Party, together with the aggregate
principal amount of Investments made by a Loan Party in any Foreign Subsidiary
or Non-Loan Party pursuant to Section 5.02(e)(xi), Section 5.02(e)(xvii) and
Section 5.02(e)(xxix), shall not exceed $750,000,000 at any time outstanding
unless such Foreign Subsidiary or Non-Loan Party has executed an Intercompany
Note in favor of the applicable Loan Party.

 

78

--------------------------------------------------------------------------------

 

 

For purposes of determining compliance with Sections 5.02(e)(xi), Section
5.02(e)(xvii), Section 5.02(e)(xxix) and 5.02(e)(xxvi), any Investment that was
permitted at the time such Investment was made shall continue to be permitted
notwithstanding the subsequent making of an Advance by the Lenders.

 

(f)     Disposition of Assets. Sell or otherwise dispose of, or permit any of
its Material Subsidiaries to sell or otherwise dispose of, any assets
(including, without limitation, the capital stock of any Restricted Subsidiary
of the Borrower or a Material Subsidiary and including any disposition of assets
to a Divided LLC pursuant to an LLC Division) except for:

 

(i)     proposed divestitures publicly disclosed or otherwise disclosed in
writing to the Administrative Agent, in each case at least five (5) Business
Days prior to the Closing Date and satisfactory to the Administrative Agent and
the Lenders;

 

(ii)     (x) sales of inventory or obsolete or worn-out property by the Borrower
or any of its Restricted Subsidiaries in the ordinary course of business,
(y) sales, leases or transfers of property by the Borrower or any of its
Restricted Subsidiaries to the Borrower or a Restricted Subsidiary or to a third
party in connection with the asset value recovery program, or (z) sales by
Non-Loan Parties of property no longer used or useful;

 

(iii)     the sale, lease, transfer or other disposition of any assets (A) by
any Loan Party to any other Loan Party, (B) by any Non-Loan Party to any Loan
Party or (C) by any Non-Loan Party to any other Non-Loan Party;

 

(iv)     the sale, lease, transfer or other disposition of any assets of the
Borrower or any of its Restricted Subsidiaries to any Person so long as (1) no
Default has occurred and is continuing, and (2) the Loan Parties, taken as a
whole, do not sell, lease or transfer all, or substantially all, of their assets
to any Non-Loan Party or other Person;

 

(v)     sales, transfers or other dispositions of assets in connection with the
Tooling Program;

 

(vi)     any sale, lease, transfer or other disposition made in connection with
any Investment permitted under Sections 5.02(e)(ii), (iv), (v) or (viii) hereof;

 

(vii)     licenses, sublicenses or similar transactions of intellectual property
in the ordinary course of business and the abandonment of intellectual property,
in accordance with Section 13 of the Security Agreement, deemed no longer
useful;

 

(viii)     equity issuances by any Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary of the Borrower to the extent such equity issuance
constitutes an Investment permitted pursuant to Section 5.02(e)(iii);

 

79

--------------------------------------------------------------------------------

 

 

(ix)     transfers of receivables and receivables related assets or any interest
therein by any Foreign Subsidiary in connection with any factoring or similar
arrangement permitted pursuant to Section 5.02(b);

 

(x)     Permitted Asset Sales; and

 

(xi)     other sales, leases, transfers or dispositions of assets for fair value
at the time of such sale (as reasonably determined by Borrower) so long as
(A) in the case of any sale or other disposition, in any single transaction or
series of related transactions, in which the fair value of the assets being
sold, leased, transferred or disposed of exceed $5,000,000 in any Fiscal Year
and $50,000,000 during the term of this Agreement, not less than 75% of the net
consideration is cash, (B) no Default or Event of Default exists immediately
before or after giving effect to any such sale, lease, transfer or other
disposition, (C) in the case of any sale, lease transfer or other disposition by
any Loan Party, the fair value of all such assets sold, leased, transferred or
otherwise disposed of in any Fiscal Year does not exceed an amount equal to
$50,000,000 and (D) in the case of any sale, lease, transfer or other
disposition by any Foreign Subsidiary, (1) no Default has occurred and is
continuing, and (2) the Foreign Subsidiaries, taken as a whole, do not sell,
lease or transfer all, or substantially all, of their assets.

 

(g)     Nature of Business. Modify or alter, or permit any of its Material
Subsidiaries to modify or alter, in any material manner the nature and type of
its business as conducted at or prior to the Closing Date or the manner in which
such business is currently conducted, it being understood that neither sales
permitted by Section 5.02(f) nor Permitted Acquisitions shall constitute such a
material modification or alteration.

 

(h)     Mergers. Merge into or consolidate with any Person or permit any Person
to merge into it, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or dispose of all or substantially all of its
property or business, except:

 

(i)     for mergers or consolidation constituting permitted Investments under
Section 5.02(e) or asset dispositions permitted pursuant to Section 5.02(f),

 

(ii)     mergers, consolidations, liquidations or dissolutions (A) by any Loan
Party (other than the Borrower) with or into any other Loan Party, (B) by any
Non-Loan Party with or into any Loan Party or (C) by any Non-Loan Party with or
into any other Non-Loan Party; provided that, in the case of any such merger or
consolidation, the person formed by such merger or consolidation shall be a
wholly owned Restricted Subsidiary of the Borrower, and provided further that in
the case of any such merger or consolidation (x) to which the Borrower is a
party, the Person formed by such merger or consolidation shall be the Borrower
and (y) to which a Loan Party (other than the Borrower) is a party (other than a
merger or consolidation made in accordance with subclause (B) above), the Person
formed by such merger or consolidation shall be a Loan Party on the same terms;
and

 

(iii)     the dissolution, liquidation or winding up of any Restricted
Subsidiary, provided that such dissolution, liquidation or winding up would not
reasonably be expected to have a Material Adverse Effect and the assets of the
Person so dissolved, liquidated or wound-up are distributed to the Borrower or
to another Loan Party.

 

80

--------------------------------------------------------------------------------

 

 

(i)     Amendments of Constitutive Documents. Amend its constitutive documents,
except for amendments that would not reasonably be expected to materially
adversely affect the interests of the Lenders.

 

(j)     Accounting Changes. Make or permit any changes in (i) accounting
policies or reporting practices, except as permitted or required by generally
accepted accounting principles, or (ii) its Fiscal Year.

 

(k)    Negative Pledge; Payment Restrictions Affecting Subsidiaries. Enter into,
or allow any Material Subsidiary to enter into, any agreement prohibiting or
conditioning the ability of the Borrower or any such Restricted Subsidiary to:

 

(i)     create any Lien upon the Collateral;

 

(ii)     make dividends to, or pay any indebtedness owed to, any Loan Party;

 

(iii)     make loans or advances to, or other investments in, any Loan Party; or

 

(iv)     transfer any of its assets to any Loan Party;

 

in each case, other than:

 

(A)     any such agreement with or in favor of the Administrative Agent, the
Collateral Agent or the Lenders;

 

(B)     in connection with (1) any agreement evidencing any Liens permitted
pursuant to Section 5.02(a)(iii), (v), (vi), (vii) or (ix) (so long as (x) in
the case of agreements evidencing Liens permitted under Section 5.02(a)(iii),
such prohibitions or conditions are customary for such Liens and the obligations
they secure and (y) in the case of agreements evidencing Liens permitted under
Section 5.02(a)(v) and (vii) such prohibitions or conditions relate solely to
the assets that are the subject of such Liens) or (2) any Debt permitted to be
incurred under Section 5.02(b)(ii), (iii), (vi), (vii), (viii), (xi), (xiii),
(xvi), (xvii), (xviii), (xix), (xx), (xxi), (xxiv) or (xxv) above (so long as
(x) in the case of agreements evidencing Debt permitted under Section
5.02(b)(vi), such prohibitions or conditions are customary for such Debt and
(y) in the case of agreements evidencing Debt permitted under Section
5.02(b)(vii), such prohibitions or conditions are limited to the assets securing
such Debt);

 

(C)     any agreement setting forth customary restrictions on the subletting,
assignment or transfer of any property or asset that is a lease, license,
conveyance or contract of similar property or assets;

 

(D)     any restriction or encumbrance imposed pursuant to an agreement that has
been entered into by the Borrower or any Restricted Subsidiary of the Borrower
for the disposition of any of its property or assets so long as such disposition
is otherwise permitted under the Loan Documents;

 

81

--------------------------------------------------------------------------------

 

 

(E)     any such agreement imposed in connection with consignment agreements
entered into in the ordinary course of business;

 

(F)     customary anti-assignment provisions contained in any agreement entered
into in the ordinary course of business;

 

(G)     any agreement in existence at the time a Restricted Subsidiary is
acquired so long as such agreement was not entered into in contemplation of such
acquisition;

 

(H)     such encumbrances or restrictions required by applicable law; or

 

(I)     any agreement in existence on the Closing Date and listed on
Schedule III, the terms of which shall have been disclosed in writing to the
Administrative Agent prior to the date thereof.

 

(l)     Prepayments, Amendments, Etc. of Debt.

 

(i)     Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Subordinated Debt except:

 

(A)     regularly scheduled (including repayments of revolving facilities) or
required repayments or redemptions of Subordinated Debt permitted hereunder,

 

(B)     payments thereon necessary to avoid the Subordinated Debt from
constituting “applicable high yield discount obligations” within the meaning of
Internal Revenue Code Section 163(i)(l),

 

(C)     any prepayments or redemptions of Subordinated Debt in connection with a
refunding or refinancing of such Subordinated Debt permitted by Section 5.02(b),

 

(D)     [reserved]; or

 

(ii)     amend, modify or change in any manner materially adverse to the Lenders
any term or condition of any Subordinated Debt.

 

Section 5.03    Reporting Requirements. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will
furnish to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)     Default Notice. As soon as possible and in any event within three
Business Days after any Responsible Officer of the Borrower has knowledge of the
occurrence of each Default or within five Business Days after any Responsible
Officer of the Borrower has knowledge of the occurrence of any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of a Responsible Officer
(or person performing similar functions) of the Borrower setting forth details
of such Default or other event and the action that the Borrower has taken and
proposes to take with respect thereto.

 

82

--------------------------------------------------------------------------------

 

 

(b)     Quarterly Financials. Commencing with the Fiscal Quarter ending March
31, 2020, as soon as available and in any event within 45 days after the end of
each of the first three quarters of each Fiscal Year (or such earlier date as
the Borrower may be required by the SEC to deliver its Form 10-Q or such later
date as the SEC may permit for the delivery of the Borrower’s Form 10-Q), a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter, and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous quarter and ending with the end of such quarter, and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth, in each case in comparative form the
corresponding figures for the corresponding period of the immediately preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal year
end audit adjustments) by a Responsible Officer of the Borrower as having been
prepared in accordance with GAAP, together with a certificate of said officer
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower has taken and proposes to take with respect thereto.

 

(c)     Annual Financials. Within 90 days, for each Fiscal Year (commencing with
the Fiscal Year ended December 31, 2020, a copy of the annual audit report,
including therein a Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such Fiscal Year,
in each case accompanied by (A) an opinion of PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing (which
opinion shall not be qualified as to scope of audit or as to the status of the
Borrower or any Material Subsidiary as a going concern, other than solely with
respect to, or resulting solely from, an upcoming maturity date of any Debt
under this Agreement occurring within one year from the time such opinion is
delivered or any potential inability to satisfy the Financial Covenant on a
future date or in a future period), (B) a certificate of a Responsible Officer
of the Borrower stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect
thereto; provided that, in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.04, a statement of
reconciliation conforming such financial statements to GAAP.

 

(d)     Annual Budget. As soon as available, and in any event no later than 90
days after the end of each Fiscal Year of the Borrower, commencing with the
Fiscal Year ending December 31, 2020, a reasonably detailed consolidated budget
for the following Fiscal Year and each subsequent year thereafter through the
Maturity Date (including a projected Consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of the following Fiscal Year), the related
projected Consolidated statements of cash flow and income for such Fiscal Year
expected as of the end of each month during such Fiscal Year (collectively, the
“Projections”) in the form delivered to the board of directors of the Borrower,
which Projections shall be accompanied by a certificate of a Responsible Officer
of the Borrower stating that such Projections are based on then reasonable
estimates and then available information and assumptions; it being understood
that the Projections are made on the basis of the Borrower’s then current good
faith views and assumptions believed to be reasonable when made with respect to
future events, and assumptions that the Borrower believes to be reasonable as of
the date thereof (it being understood that projections are inherently unreliable
and that actual performance may differ materially from the Projections).

 

83

--------------------------------------------------------------------------------

 

 

(e)     Compliance Certificate. At the time of delivery of the financial
statements pursuant to Section 5.03(b) and (c), a certificate (the “Compliance
Certificate”) substantially in the form of Exhibit F hereto regarding certain
information including calculation of the Financial Covenant and the Total Net
Leverage Ratio.

 

(f)     ERISA Events. Promptly and in any event within five Business Days after
any Loan Party or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred with respect to an ERISA Plan, a statement of a Responsible
Officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto, on the date any records, documents or other information must be
furnished to the PBGC with respect to any ERISA Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.

 

(g)     Multiemployer Plan Notices. Promptly and in any event within seven
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(i) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(ii) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (iii) the amount of liability incurred, or
that may be incurred, by such Loan Party or any ERISA Affiliate in connection
with any event described in clause (i) or (ii) above.

 

(h)     Litigation. Promptly after the commencement thereof, notice of each
unstayed action, suit, investigation, litigation and proceeding before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Restricted Subsidiaries that (i) is reasonably likely to be determined adversely
and if so determined adversely would be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement, any Note, any other Loan Document or the
consummation of the transactions contemplated hereby.

 

(i)     Securities Reports. Promptly after the sending or filing thereof, copies
of all proxy statements, financial statements and reports that the Borrower
sends to its public stockholders, copies of all regular, periodic and special
reports, and all registration statements, that the Borrower files with the
Securities and Exchange Commission or any Governmental Authority that may be
substituted therefor, or with any national securities exchange; provided that
such documents may be made available by posting on the Borrower’s website.

 

(j)     Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any non-compliance by
any Loan Party or any of its Restricted Subsidiaries with any Environmental Law
or Environmental Permit that would reasonably be expected to (i) result in a
material loss or liability or (ii) cause any real property to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

 

84

--------------------------------------------------------------------------------

 

 

(k)     [Reserved].

 

(l)     Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Restricted Subsidiaries as any Lender
(through the Administrative Agent), the Administrative Agent or any of their
advisors may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 5.01 or this Section 5.03
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date of receipt by the Administrative Agent
irrespective of when such document or materials are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, to which each Lender and the Agents have unrestricted access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the accommodation provided by the foregoing
sentence shall not impair the right of the Administrative Agent to request and
receive from the Loan Parties physical delivery of any specific information
provided for in Section 5.01 or this Section 5.03. Other than with respect to
the bad faith, gross negligence or willful misconduct on the part of the Joint
Lead Arrangers, Agents or Lenders, none of the Joint Lead Arrangers, Agents or
the Lenders shall have any liability to any Loan Party, each other or any of
their respective Affiliates associated with establishing and maintaining the
security and confidentiality of the Informational Website and the information
posted thereto.

 

Section 5.04     Financial Covenant. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, no Loan Party will permit (i)
on the last day of the Fiscal Quarter ending June 30, 2020, the First Lien Net
Leverage Ratio as of such day to exceed 2.50:1.00, (ii) on the last day of the
Fiscal Quarter ending September 30, 2020, the First Lien Net Leverage Ratio as
of such day to exceed 3.00:1.00, and (iii) on the last day of any of the Fiscal
Quarters ending December 31, 2020 and thereafter, the First Lien Net Leverage
Ratio as of such day to exceed 4.00:1.00.

 

Article VI
EVENTS OF DEFAULT

 

Section 6.01     Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)     the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or any Loan Party shall fail to make any
payment of interest on any Advance or any other payment under any Loan Document
within five Business Days after the same becomes due and payable; or

 

(b)     any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect (or in any respect, for any representation and
warranty already qualified by materiality or Material Adverse Effect), when made
or deemed made; or

 

85

--------------------------------------------------------------------------------

 

 

(c)     any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Sections 2.14, 5.01(a) (with respect to the Borrower),
5.01(h), 5.02, 5.03 or 5.04; or

 

(d)     any Loan Party shall fail to perform any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for after the earlier of 30 days after
(i) an Responsible Officer of any Loan Party obtaining knowledge of such default
or (ii) the Borrower receiving notice of such default from any Agent or any
Lender (any such notice to be identified as a notice of default and to refer
specifically to this paragraph); or

 

(e)     (i) any Loan Party or any of its Restricted Subsidiaries shall fail to
pay any principal of, premium or interest on or any other amount payable in
respect of one or more items of Debt of the Loan Parties and their Restricted
Subsidiaries (excluding Debt outstanding hereunder) that is outstanding in an
aggregate principal or notional amount (or, in the case of any Hedge Agreement
an Agreement Value) of at least $50,000,000 when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreements or instruments relating to all such
Debt; or (ii) any other event shall occur or condition shall exist under the
agreements or instruments relating to one or more items of Debt of the Loan
Parties and their Restricted Subsidiaries (excluding Debt outstanding hereunder)
that is outstanding in an aggregate principal or notional amount of at least
$50,000,000, and such other event or condition shall continue after the
applicable grace period, if any, specified in all such agreements or
instruments, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or (iii) one or more
items of Debt of the Loan Parties and their Restricted Subsidiaries (excluding
Debt outstanding hereunder) that is outstanding in an aggregate principal or
notional amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $50,000,000, shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled or required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or

 

(f)     any Loan Party or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Loan Party
or any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Material Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (f); or

 

86

--------------------------------------------------------------------------------

 

 

(g)     one or more final, non-appealable judgments or orders for the payment of
money in excess of $50,000,000 (exclusive of any judgment or order the amounts
of which are fully covered by insurance (less any applicable deductible) which
is not in dispute) in the aggregate at any time, shall be rendered against any
Loan Party or any of its Restricted Subsidiaries and enforcement proceedings
shall have been commenced by any creditor upon such judgment or order; or

 

(h)     one or more nonmonetary judgments or orders shall be rendered against
any Loan Party or any of its Restricted Subsidiaries that is reasonably likely
to have a Material Adverse Effect, and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(i)     any provision of any Loan Document after delivery thereof shall for any
reason cease to be valid and binding on or enforceable against any Loan Party
intended to be a party to it, or any such Loan Party shall so state in writing;
or

 

(j)     any Collateral Document after delivery thereof shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected
lien on and security interest in the Collateral purported to be covered thereby;
or

 

(k)     any ERISA Event shall have occurred with respect to an ERISA Plan and
the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such ERISA Plan and the Insufficiency of any and all other
ERISA Plans with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Loan Parties and the ERISA Affiliates related to
such ERISA Event) is reasonably likely to have a Material Adverse Effect; or

 

(l)     any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $50,000,000 or requires payments exceeding $25,000,000
per annum; or

 

(m)     any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $25,000,000; or

 

(n)     any challenge by any Loan Party to the validity of any Loan Document or
the applicability or enforceability of any Loan Document or which seeks to void,
avoid, limit, or otherwise adversely affect the security interest created by or
in any Loan Document or any payment made pursuant thereto; or

 

87

--------------------------------------------------------------------------------

 

 

(o)     a Change of Control shall occur;

 

then, in any such event, the Administrative Agent (i) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that upon the occurrence of any proceeding referred to in
clause (f) above, including any actual or deemed entry of an order for relief
with respect to any Loan Party under the Bankruptcy Code, the obligation of each
Lender to make Advances shall automatically be terminated, all interest thereon
and all other amounts payable under this Agreement and the other Loan Documents
shall automatically and forthwith become due and payable, in each case without
further act of the Administrative Agent or any Lender.

 

Article VII
THE AGENTS

 

Section 7.01     Appointment and Authorization of the Agents. Each Lender hereby
irrevocably appoints, designates and authorizes each of the Agents to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, nor shall any Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against such
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The provisions of this Article VII are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any such
provisions.

 

Section 7.02     Delegation of Duties. (a) Each Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

88

--------------------------------------------------------------------------------

 

 

(b)     Without limitation of the provisions of Section 7.02(a), it is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Collateral Agent deems
that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Collateral Agent
appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein as a
“Supplemental Collateral Agent”).

 

(c)     In the event that the Collateral Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Collateral Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Article and of Section 9.04 that refer to the Collateral
Agent shall inure to the benefit of such Supplemental Collateral Agent and all
references therein to the Collateral Agent shall be deemed to be references to
the Collateral Agent and/or such Supplemental Collateral Agent, as the context
may require.

 

(d)     Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to him or it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

 

Section 7.03     Liability of Agents. (a) The Administrative Agent’s duties
hereunder and under the other Loan Documents are solely ministerial and
administrative in nature and the Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, but shall be required to act or refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or any of its Affiliates to liability or that is contrary
to any Loan Document or applicable law.

 

89

--------------------------------------------------------------------------------

 

 

(b)     No Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

 

(c)     Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Agent-Related Persons to carry out any “know
your customer” or other checks in relation to any person on behalf of any Lender
and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Agent-Related Persons.

 

Section 7.04     Reliance by Agents. (a) Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent, as applicable. Each Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b)     For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the relevant Agent or Agents shall have
received notice from such Lender prior to the Closing Date specifying its
objection thereto.

 

90

--------------------------------------------------------------------------------

 

 

Section 7.05     Notice of Default. No Agent shall be deemed to have knowledge
or notice of the occurrence of any Default, except with respect to defaults in
the payment of principal, interest and fees required to be paid to any Agent for
the account of the Lenders, unless such Agent shall have received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default and stating that such notice is a “Notice of Default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent, in consultation with the Lenders, shall take such
action with respect to such Default as may be directed by the Required Lenders
in accordance with Article VI; provided, however, that unless and until the
Administrative Agent has received any such direction, it may (but shall not be
obligated to) take such action, or refrain from taking such action, in each
case, in consultation with the Lenders, with respect to such Default as it shall
deem advisable or in the best interest of the Lenders.

 

Section 7.06     Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 

Section 7.07     Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including reasonable fees and expenses of
counsel) incurred by any Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of each of
the Agents. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 7.07 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Lender, its directors, shareholders or creditors and whether or not the
transactions contemplated hereby are consummated.

 

91

--------------------------------------------------------------------------------

 

 

Section 7.08     Agents in Their Individual Capacity. (a) CITI, Barclays, BMO,
BofA, CS, GS, JPM and RBC Capital Markets and their respective Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Capital Stock in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though CITI, Barclays, BMO, BofA, CS, GS, JPM
and RBC Capital Markets, as the case may be, were not an Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, each of CITI, Barclays, BMO, BofA, CS, GS, JPM and
RBC Capital Markets and each of their respective Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that each of CITI, Barclays, BMO, BofA, CS,
GS, JPM and RBC Capital Markets and their respective Affiliates shall be under
no obligation to provide such information to them. With respect to its Advances,
each of CITI, Barclays, BMO, BofA, CS, GS, JPM and Royal Bank of Canada and
their respective Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not an Agent and the terms “Lender” and “Lenders” include CITI,
Barclays, BMO, BofA, CS, GS, JPM and Royal Bank of Canada, each in its
individual capacity.

 

(b)     Each Lender understands that the Administrative Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 7.08(b) as “Activities”) and may engage in the Activities with
or on behalf of one or more of the Loan Parties or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. None of the Administrative Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any Affiliate of any Loan Party) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Lender such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders.

 

(c)     Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents). Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its activities as a result of the
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification to any Lender. None of (i) this Agreement nor any other
Loan Document, (ii) the receipt by the Agent’s Group of information (including
Communications) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.

 

92

--------------------------------------------------------------------------------

 

 

Section 7.09     Successor Agent. (a) Each Agent may resign from acting in such
capacity upon 30 days’ notice to the Lenders and the Borrower. If an Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders. If no successor agent is appointed
prior to the effective date of the resignation of such Agent, such Agent may
appoint, after consulting with the Lenders, a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent, and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated without any other or further act or deed on the part
of such retiring Agent or any other Lender. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article VII and Section
9.04 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under this Agreement. If no successor agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

 

(b)     The Administrative Agent shall be authorized, from time to time, to
execute or to enter into amendments of, and amendments and restatements of, the
Collateral Documents and the Intercreditor Agreement and any additional and
replacement intercreditor agreements, in accordance with the terms of this
Agreement, the Intercreditor Agreement and the other Loan Documents.

 

Section 7.10     Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under Sections 2.08
and 9.04) allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.08 and 9.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 7.11     Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent and the Collateral Agent, at their option and
in their discretion,

 

(a)     to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) subject to Section 9.01, if approved, authorized or
ratified in writing by the Required Lenders;

 

93

--------------------------------------------------------------------------------

 

 

(b)     to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 5.02(a);

 

(c)     to release the Borrower or any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder or if all of such Person’s assets are sold or
liquidated as permitted under the terms of the Loan Documents and the proceeds
thereof are distributed to the Borrower; and

 

(d)     to acquire, hold and enforce any and all Liens on Collateral granted by
and of the Loan Parties to secure any of the Secured Obligations, together with
such other powers and discretion as are reasonably incidental thereto.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders (acting on behalf of all the Lenders) will confirm in
writing the Administrative Agent’s authority to release Liens or subordinate the
interests of the Secured Parties in particular types or items of property, or to
release the Borrower or any Guarantor from its obligations under the Guaranty
pursuant to this Section 7.11.

 

Section 7.12     Other Agents; Arrangers and Managers. (a) None of the Lenders
or other Persons identified on the facing page or signature pages of this
Agreement as a “book runner,” “arranger,” or “lead arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

(b)     Each Loan Party hereby acknowledges that each Lender and each Agent is
acting pursuant to a contractual relationship on an arm’s length basis, and the
parties hereto do not intend that any Lender or Agent act or be responsible as a
fiduciary to any Loan Party, its management, stockholders, creditors or any
other person. Each of the Loan Parties and the Lenders hereby expressly
disclaims any fiduciary relationship and agrees they are each responsible for
making their own independent judgments with respect to any transactions entered
into between them. Each Loan Party also hereby acknowledges that (i) no Lender
nor Agent has advised, nor is it advising such Loan Party as to any legal,
accounting, regulatory or tax matters, and that each Loan Party is consulting
its own advisors concerning such matters to the extent it deems appropriate and
(ii) each Lender, Agent and each of their respective Affiliates may have
economic interests that conflict with the one or more Loan Party’s interests.

 

Section 7.13     [Reserved].

 

94

--------------------------------------------------------------------------------

 

 

Section 7.14     Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:

 

(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84- 14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Advances, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

 

95

--------------------------------------------------------------------------------

 

 

Article VIII
GUARANTY

 

Section 8.01     Guaranty. The Borrower and each Guarantor, other than
Subsidiaries that are Excluded Subsidiaries, severally, unconditionally and
irrevocably guarantees (the undertaking by the Borrower and each Guarantor under
this Article VIII being the “Guaranty”) the punctual payment when due, whether
at scheduled maturity or at a date fixed for prepayment or by acceleration,
demand or otherwise, of all Obligations of each of the other Loan Parties now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnification payments, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”); provided, that,
endorsements of negotiable instruments for deposit or collection in the ordinary
course of business are not Guaranteed Obligations for purposes of the foregoing
Section 8.01), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any of the other Secured Parties solely in enforcing any
rights under this Guaranty. Without limiting the generality of the foregoing,
the Borrower’s and each Guarantor’s respective liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any of the other Loan Parties to the Administrative Agent or any of the other
Secured Parties under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

Section 8.02     Guaranty Absolute. The Borrower and each Guarantor, other than
Subsidiaries that are Excluded Subsidiaries, guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto. The
Obligations of the Borrower and each Guarantor under this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any Loan
Party under the Loan Documents, and a separate action or actions may be brought
and prosecuted against the Borrower or any Guarantor, as applicable, to enforce
this Guaranty, irrespective of whether any action is brought against any other
Loan Party or whether any other Loan Party is joined in any such action or
actions. The liability of the Borrower and each Guarantor, other than
Subsidiaries that are controlled foreign corporations or Subsidiaries of
Subsidiaries that are controlled foreign corporations, under this Guaranty shall
be absolute, unconditional and irrevocable irrespective of, and the Borrower and
each Guarantor hereby irrevocably waives any defenses it may now or hereafter
have in any way relating to, any and all of the following:

 

(a)     any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

 

(b)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any Loan Party under the Loan Documents, or any other amendment or waiver of or
any consent to departure from any Loan Document, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or any of its Subsidiaries or otherwise;

 

96

--------------------------------------------------------------------------------

 

 

(c)     any taking, exchange, release or nonperfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any
Subsidiary Guaranty or any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d)     any manner of application of Collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents, or any other property
and assets of any other Loan Party or any of its Subsidiaries;

 

(e)     any change, restructuring or termination of the corporate structure or
existence of any other Loan Party or any of its Subsidiaries;

 

(f)     any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the financial condition,
operations, properties or prospects of any other Loan Party now or hereafter
known to the Administrative Agent or such other Secured Party, as the case may
be (the Borrower and each Guarantor waiving any duty on the part of the Secured
Parties to disclose such information);

 

(g)     the failure of any other Person to execute this Guaranty or any other
guarantee or agreement of the release or reduction of the liability of any of
the other Loan Parties or any other guarantor or surety with respect to the
Guaranteed Obligations; or

 

(h)     any other circumstance (including, without limitation, any statute of
limitations or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party) that might otherwise constitute
a defense available to, or a discharge of, such Guarantor, any other Loan Party
or any other guarantor or surety other than payment in full in cash of the
Guaranteed Obligations.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party or otherwise, all as though such payment had not been
made.

 

Section 8.03     [Reserved].

 

Section 8.04     Waivers and Acknowledgments. (a) The Borrower and each
Guarantor hereby unconditionally and irrevocably waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property or assets subject thereto or exhaust any right or take any action
against any other Loan Party or any other Person or any Collateral.

 

97

--------------------------------------------------------------------------------

 

 

(b)     The Borrower and each Guarantor hereby unconditionally waives any right
to revoke this Guaranty, and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c)     The Borrower and each Guarantor hereby unconditionally and irrevocably
waives (i) any defense arising by reason of any claim or defense based upon an
election of remedies by the Secured Parties which in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Borrower or such
Guarantor, as applicable, or other rights to proceed against any of the other
Loan Parties, any other guarantor or any other Person or any Collateral, and
(ii) any defense based on any right of setoff or counterclaim against or in
respect of the Borrower’s or such Guarantor’s respective obligations, as
applicable, hereunder.

 

(d)     The Borrower and each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in Section
8.02 and this Section 8.04 are knowingly made in contemplation of such benefits.

 

Section 8.05     Subrogation. The Borrower and each Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or may hereafter acquire against any other Loan Party or any other
insider guarantor that arise from the existence, payment, performance or
enforcement of its Obligations under this Guaranty or under any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any other
Secured Party against such other Loan Party or any other insider guarantor or
any Collateral, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from such other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, until
such time as all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and the Commitments
shall have expired or terminated. If any amount shall be paid to the Borrower or
any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of all of the Guaranteed
Obligations and all other amounts payable under this Guaranty, and (b) the
Facility Termination Date, such amount shall be held in trust for the benefit of
the Administrative Agent and the other Secured Parties and shall forthwith be
paid to the Administrative Agent to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) the Borrower or any Guarantor shall pay to
the Administrative Agent all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, and (iii) the Facility Termination Date
shall have occurred, the Administrative Agent and the other Secured Parties
will, at the Borrower or such Guarantor’s request and expense, execute and
deliver to the Borrower or such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer of subrogation to the Borrower or such Guarantor of an interest in the
Guaranteed Obligations resulting from the payment made by the Borrower or such
Guarantor.

 

98

--------------------------------------------------------------------------------

 

 

Section 8.06     Additional Guarantors. Upon the execution and delivery by any
Person of a guaranty joinder agreement in substantially the form of Exhibit H
hereto (each, a “Guaranty Supplement”), (i) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall include each such duly executed
and delivered Guaranty Supplement.

 

Section 8.07     Continuing Guarantee; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all of the Guaranteed Obligations
and all other amounts payable under this Guaranty, and (ii) the Facility
Termination Date, (b) be binding upon the Borrower and each Guarantor and its
successors and assigns and (c) inure to the benefit of, and be enforceable by,
the Administrative Agent and the other Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitment
or Commitments, the Advances owing to it and the Notes held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender under this Article VIII or
otherwise, in each case as provided in Section 9.07.

 

Section 8.08     No Reliance. The Borrower and each Guarantor has, independently
and without reliance upon any Agent or any Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty and each other Loan Document to which it is
or is to be a party, and the Borrower and each Guarantor has established
adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.

 

Section 8.09     No Fraudulent Transfer. The Borrower and each Guarantor which
is incorporated or formed under the laws of a jurisdiction located within the
United States, and by its acceptance of this Guaranty, the Agents and each
Secured Party, hereby confirms that it is the intention of all such Persons that
this Guaranty and the Guaranteed Obligations of the Borrower and each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
U.S. bankruptcy laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Guaranteed Obligations of the
Borrower and each Guarantor hereunder. To effectuate the foregoing intention,
the Agents, the Secured Parties, the Borrower and the Guarantors hereby
irrevocably agree that the Guaranteed Obligations of the Borrower and each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will not result in the Guaranteed Obligations of the Borrower or each
Guarantor under this Guaranty constituting a fraudulent transfer or conveyance.

 

99

--------------------------------------------------------------------------------

 

 

Section 8.10     Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 8.10 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.10, or
otherwise under this Guaranty, as it relates to such other Loan Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 8.10 shall remain in full force and effect in accordance with
Section 8.07. Each Qualified ECP Guarantor intends that this Section 8.10
constitute, and this Section 8.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act; provided,
that the Borrower, the Administrative Agent and the relevant swap provider may
mutually agree to exclude a Loan Party from the requirement of this Section
8.10.

 

Article IX
MISCELLANEOUS

 

Section 9.01     Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)     waive any condition set forth in Section 3.01(a) without the written
consent of each Lender;

 

(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.05 or Section 6.01) without the
written consent of such Lender;

 

(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

 

(d)     reduce the principal of, or the rate of interest specified herein on,
any Advance, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

(e)     change (i) Section 2.02(a) in a manner that would alter the pro rata
nature of Borrowings required thereby or (ii) Section 2.13 in a manner that
would alter the pro rata sharing of payments required thereby, in each case with
respect to clauses (i) and (ii) of this Section 9.01(e), without the written
consent of each Lender;

 

100

--------------------------------------------------------------------------------

 

 

(f)     change the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or grant any consent hereunder, without
the written consent of each Lender;

 

(g)     except in connection with a transaction permitted under this Agreement,
release all or substantially all of the value of the Guarantors from the
Guaranty or release all or substantially all of the Collateral without the
written consent of each Lender; and

 

(h)     change the order of application of any reduction in the Commitments or
any prepayment of Advances from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially adversely affects the Lenders without the consent of holders of
a majority of the Commitments or Advances outstanding;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Defaulting Lender.

 

In the event that the Borrower requests that this Agreement or any other Loan
Document be amended in a manner which would require the consent of each Lender
and such modification or amendment is agreed to by the Required Lenders, then
the Borrower and the Administrative Agent shall be permitted to amend this
Agreement or such other Loan Document without the consent of the Lender or
Lenders which did not agree to the modification or amendment requested by the
Borrower (such Lender or Lenders, collectively, the “Non-Consenting Lenders”) to
provide for (i) the termination of the Commitment of each of the Non-Consenting
Lenders, (ii) the addition to this Agreement of one or more other financial
institutions (each of which shall meet the requirements of Section 9.07), or an
increase in the Commitment of one or more of the Required Lenders approving such
modification or amendment, so that the aggregate value of the sum of each of the
Lenders’ Commitments after giving effect to such amendment shall be in the same
amount as the aggregate value of the sum of each of the Lenders’ Commitments
immediately before giving effect to such amendment, (iii) if any Advances are
outstanding at the time of such amendment, the making of such additional
Advances by such new financial institutions or Required Lenders, as the case may
be, as may be necessary to repay in full the outstanding Advances (including
principal, interest, fees and other amounts due and owing under the Loan
Documents) of the Non-Consenting Lenders immediately before giving effect to
such amendment and (iv) such other modifications to this Agreement as may be
appropriate. Pursuant to the foregoing clause (ii), with respect to any such
Non-Consenting Lender, the Borrower shall have the right (unless such
Non-Consenting Lender promptly grants such consent) at its sole expense
(including with respect to the processing and recordation fee referred to in
Section 9.07) to replace such Non-Consenting Lender by deeming (by notice to
such Non-Consenting Lender) such Non-Consenting Lender to have assigned its
loan, and its commitments hereunder, to one or more assignees that have
consented to such assignment and that are reasonably acceptable to the
Administrative Agent; provided that: (a) all Obligations of the Borrower owing
to such Non-Consenting Lender (including accrued fees and any amounts due under
Section 2.08, 2.10, 2.11 or 2.12) being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. No action by or consent of the Non-Consenting Lender shall be necessary
in connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.07. Each Lender
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender as assignor, any Assignment and Acceptance necessary to effectuate
any assignment of such Lender’s interest hereunder in the circumstances
contemplated by this Section 9.01 and the Administrative Agent agrees to effect
such assignment; provided that, if such Non-Consenting Lender does not comply
with Section 9.07 within three (3) Business Days after the Borrower’s request,
compliance with Section 9.07 shall not be required to effect such assignment.

 

101

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in this Section 9.01, if at any time
following the Closing Date, the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of written notice thereof.

 

Each Loan Party acknowledges the agreements set forth in the Fee Letters and
agrees that it will execute and deliver such amendments to the Loan Documents as
shall be deemed advisable by CITI to give effect to the provisions of the Fee
Letters. Notwithstanding anything to the contrary in this Section 9.01, the
Administrative Agent and the Loan Parties shall be permitted to execute and
deliver such amendments and such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

 

Section 9.02     Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telegraphic or telecopy
communication) and mailed, telegraphed, telecopied or delivered, if to the
Borrower or any Guarantor, at (i) the Borrower’s address at 3939 Technology
Drive, Maumee, Ohio 43537, Attention: Treasurer, (ii) 27870 Cabot Drive, Novi,
MI 48377, Attention: John Geddes and (iii) as well as to the attention of the
general counsel of the Borrower at the Borrower’s address, fax number (419)
535-4544; if to any Lender, at its Applicable Lending Office, respectively,
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Applicable Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender; if to the Administrative Agent, at its address at
Citibank, N.A., 1615 Brett Rd New Castle, DE 19720, Attn: Agency Operations,
Telephone: (302) 894-6010, Facsimile: (646) 274-5080, Email:
glagentofficeops@citi.com, as well as to Shearman & Sterling LLP, counsel to the
Administrative Agent, at its address at 599 Lexington Avenue, New York, New York
10022, fax number (212) 848-7179, Attention: Maura O’Sullivan, Esq.; or, as to
the Borrower, any Guarantor or the Administrative Agent, at such other address
as shall be designated by such party in a written notice to the other parties.
All such notices and communications shall, when mailed, telegraphed or
telecopied, be effective three Business Days after being deposited in the U.S.
mails, first class postage prepaid, delivered to the telegraph company or
confirmed as received when sent by telecopier, respectively, except that notices
and communications to the Administrative Agent pursuant to Article II, III or
VII shall not be effective until received by the Administrative Agent. Delivery
by telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

 

(b)     The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a Conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, the Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Administrative Agent. The Borrower further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on an Informational Website or a substantially similar electronic
transmission system (the “Platform”).

 

102

--------------------------------------------------------------------------------

 

 

(c)     THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(d)     The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

Section 9.03     No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

Section 9.04     Costs, Fees and Expenses. (a) Each Loan Party agrees (i) to pay
or reimburse the Administrative Agent, the Collateral Agent, and the Joint Lead
Arrangers for all reasonable costs and expenses incurred by each such Agent in
connection with (a) the development, preparation, negotiation and execution of
this Agreement and the other Loan Documents and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), (b) the
syndication and funding of the Facility, (c) the creation, perfection or
protection of the liens under the Loan Documents (including all reasonable
search, filing and recording fees) and (d) the ongoing administration of the
Loan Documents (including the preparation, negotiation and execution of any
amendments, consents, waivers, assignments, restatements or supplements thereto
and costs associated therewith); provided, that, prior to the occurrence, and
during the continuance, of a Default or Event of Default, reasonable attorney’s
fees shall be limited to one primary counsel and, if reasonably required by any
Agent, local or specialist counsel, provided further that no such limitation
shall apply if counsel determines in good faith that there is a conflict of
interest that requires separate representation for any party, and (ii)  to pay
or reimburse each Agent and each of the Lenders for all reasonable documented
costs and expenses, incurred by such Agent or such Lenders and in connection
with (a) the enforcement of the Loan Documents or collection of payments due
from any Loan Party and (b) any legal proceeding relating to or arising out of
the Facility or the other transactions contemplated by the Loan Documents. The
foregoing fees, costs and expenses shall include all search, filing, recording,
title insurance and collateral review charges and fees and taxes related
thereto, and other reasonable out-of-pocket expenses incurred by the Agents and
the cost of independent public accountants and other outside experts retained
jointly by the Agents. All amounts due under this Section 9.04(a) shall be
payable within ten Business Days after demand therefor accompanied by an
appropriate invoice. The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Obligations.

 

103

--------------------------------------------------------------------------------

 

 

(b)     Whether or not the transactions contemplated hereby are consummated,
each Loan Party shall indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents, advisors, attorneys-in-fact and representatives (collectively
the “Indemnitees”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable attorney’s
fees of one primary counsel for the Indemnitees as a whole and, if reasonably
required, local or specialist counsel; provided that no such limitation shall
apply if counsel determines in good faith that there is a conflict of interest
that requires separate representation for any party), joint or several that may
be incurred by, or asserted or awarded against any Indemnitee, in each case
arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment or Advance or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by the Borrower or any
other Loan Party, or any liability related in any way to the Borrower or any
other Loan Party in respect of Environmental Laws, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such claim,
damage, loss, liability or expense is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
(A) the gross negligence or willful misconduct of such Indemnitee, (B) a
material breach of any such Indemnitee’s obligations under the Loan Documents or
(C) from any proceeding between or among Indemnitees that does not involve an
act or omission by the Borrower or the Restricted Subsidiaries (other than
claims against any Agent or any arranger in its capacity or in fulfilling its
role as an Agent or an arranger or any similar role hereunder (excluding its
role as a Lender). No Loan Party shall be liable for any settlement entered into
by any Indemnitee without the Borrower’s written consent (such consent not to be
unreasonably withheld, delayed or conditioned); provided that such exception
shall not apply in the event the Borrower was offered the ability to assume the
defense of the action that was the subject matter of such settlement and elected
not to assume such defense or if there is a final, non-appealable judgment by a
court of competent jurisdiction for the plaintiff in any such proceeding, each
Loan Party shall (subject to the exceptions set forth above) indemnify and hold
harmless each Indemnitee from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with the above. In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower or any of its Subsidiaries, any security holders or creditors of
the foregoing an Indemnitee or any other Person, or an Indemnitee is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. No Indemnitee shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to the Borrower or any of its Subsidiaries for
or in connection with the transactions contemplated hereby, except to the extent
such liability is determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence
or willful misconduct. In no event, however, shall any Indemnitee be liable to
the Borrower or any of its Subsidiaries on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). No Indemnitee
shall be liable to the Borrower or any of its Subsidiaries for any damages
arising from the use by others of any information or other materials obtained
through an Informational Website or other similar information transmission
systems in connection with this Agreement. All amounts due under this Section
9.04(b) shall be payable within ten Business Days after demand therefor. The
agreements in this Section shall survive the resignation of the Administrative
Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

(c)     If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d), acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
if the Borrower fails to make any payment or prepayment of an Advance for which
a notice of prepayment has been given or that is otherwise required to be made,
whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any actual loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance. This
Section 9.04(c) and Sections 2.10 and 2.12 shall survive termination of the
Commitments and the payment of all other Obligations.

 

Section 9.05     Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and otherwise apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or such Affiliate to or for the
credit or the account of the Borrower against any and all of the Obligations of
the Borrower now or hereafter existing under this Agreement and the Note or
Notes (if any) held by such Lender, irrespective of whether such Lender shall
have made any demand under this Agreement or such Note or Notes and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower after any such set off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set off and
application. The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its respective
Affiliates may have.

 

104

--------------------------------------------------------------------------------

 

 

Section 9.06     Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Guarantors and each Agent, and the
Administrative Agent shall have been notified by each Lender that such Lender
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, each Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of each
Lender.

 

Section 9.07     Successors and Assigns. (a) Each Lender may assign all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of the Facility, (ii) except in the
case of an assignment to a Person that, immediately prior to such assignment,
was a Lender, an Affiliate of any Lender or an Approved Fund of any Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
aggregate amount of the Commitments or Advances being assigned to such Eligible
Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $2,500,000, (iii) each such assignment shall be to an Eligible
Assignee, and (iv) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with any Note or Notes (if any) subject
to such assignment and a processing and recordation fee of $3,500 (which shall
not be payable by the Borrower). The parties hereto acknowledge and agree that,
at the election of the Administrative Agent, any such Assignment and Acceptance
may be electronically executed and delivered to the Administrative Agent via an
electronic loan assignment confirmation system acceptable to the Administrative
Agent (which shall include ClearPar, LLC).

 

(b)     Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder, provided,
that in the case of Section 2.12, such assignee shall have complied with the
requirements of said Section and (ii) the Lender assignor thereunder shall, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

(c)     By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Sections 5.03(b)
or 5.03(c) as applicable and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon any Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

 

105

--------------------------------------------------------------------------------

 

 

(d)     The Administrative Agent, acting for this purpose (but only for this
purpose) as the non-fiduciary agent of the Borrower, shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment under the Facility of, and
principal amount of the Advances and stated interest owing under the Facility
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Agent or any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

(e)     Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, together with any Note or Notes subject to
such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof and a
copy of such Assignment and Acceptance to the Borrower and each other Agent. In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the surrendered Note or
Notes (if any) a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment or Advance assumed by it pursuant to such Assignment and
Acceptance and, if any assigning Lender that had a Note or Notes prior to such
assignment has retained a Commitment or an Advance hereunder, a new Note to the
order of such assigning Lender in an amount equal to the Commitment or Advance
retained by it hereunder. Such new Note or Notes shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of Exhibit A hereto, as the case may be.

 

(f)     [Reserved].

 

(g)     Without the consent of the Borrower or the Administrative Agent, each
Lender may sell participations to one or more Persons (other than any Loan Party
or any of its Affiliates and any Disqualified Lender) (each, a “Participant”) in
or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it and any Note or Notes held by it); provided, however, that
(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender shall remain the holder of any such Note for
all purposes of this Agreement, (iv) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest (other
than default interest) on, the Advances or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or release all or substantially all of the value of the
Collateral or the value of the Guaranties, (vi) each participant shall be
entitled to the benefits of Sections 2.10 and 2.12 to the same extent as if they
were a Lender but, with respect to any particular participant, to no greater
extent than the Lender that sold the participation to such participant (except
to the extent that an entitlement to receive a greater amount results from a
Change in Law that occurs after the Participant acquired the applicable
participation) and only if such participant agrees to comply with Section
2.12(f) as though it were a Lender, and (vii) each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”), provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

106

--------------------------------------------------------------------------------

 

 

(h)     Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
in accordance with Section 9.09 hereof.

 

(i)     Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time (and without the consent of the Administrative Agent or
the Borrower) create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) including in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

(j)     Notwithstanding anything to the contrary contained herein, any Lender
that is a fund that invests in bank loans may create a security interest in all
or any portion of the Advances owing to it and the Note or Notes held by it to
the trustee for holders of obligations owed, or securities issued, by such fund
as security for such obligations or securities, provided, however, that unless
and until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

 

(k)     [Reserved]

 

(l)     [Reserved]

 

(m)     The list of Disqualified Lenders will be available to the Lenders and
the Agents upon request to the Administrative Agent. Any assigning Lender shall,
in connection with any assignment pursuant to this Section 9.07, provide a copy
of its request (including the name of the prospective assignee) to the Borrower
concurrently with the delivery of the same request to the Administrative Agent
irrespective of whether or not a Default or Event of Default under Section
6.01(a) or (e) shall have occurred and be continuing at such time. The parties
to this Agreement hereby acknowledge and agree that the Administrative Agent
shall not be deemed to be in default under this Agreement or to have any duty or
responsibility or to incur any liabilities as a result of a breach of this
Section 9.07, nor shall the Administrative Agent have any duty, responsibility
or liability to monitor or enforce assignments, participations or other actions
in respect of Disqualified Lenders, or otherwise take (or omit to take) any
action with respect thereto.

 

107

--------------------------------------------------------------------------------

 

 

Section 9.08     Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic communication shall be effective as
delivery of an original executed counterpart thereof. This Agreement, the other
Loan Documents and the Fee Letters, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

Section 9.09     Confidentiality; Press Releases, Related Matters and Treatment
of Information. (a) No Agent or Lender shall disclose any Confidential
Information to any Person without the consent of the Borrower, other than (i) to
such Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents and advisors and to actual or prospective Eligible Assignees
and participants, and then only on a confidential, need to know basis, (ii) as
requested or required by any law, rule or regulation or judicial process,
(iii) as requested or required by any state, federal or foreign authority or
examiner regulating banks or banking, (iv) in connection with the exercise of
remedies and (v) to direct and indirect counterparties in connection with swaps,
derivatives or credit default insurance, provided, in the case of clause (v), no
information may be provided to any Disqualified Lenders or a person who is
actually known by such Agent or Lender to be acting for a Disqualified Lender.

 

(b)     Each of the parties hereto and each party joining hereafter agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of any Lender or its Affiliates or
referring to this Agreement or any of the other Loan Documents without at least
2 Business Days’ prior notice to such Lender and without the prior written
consent of such Lender or unless (and only to the extent that) such party or
Affiliate is required to do so under law and then, in any event, such party or
Affiliate will consult with the Borrower, the Administrative Agent and such
Lender before issuing such press release or other public disclosure. Each party
consents to the publication by the Agents or any Lender of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement. The Agents reserve the right to provide to industry trade
organizations such necessary and customary information needed for inclusion in
league table measurements.

 

(c)     Certain of the Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting Information”).
Other Lenders may enter into this Agreement and take or not take action
hereunder or under the other Loan Documents on the basis of information that may
contain Restricting Information. Each Lender acknowledges that United States
federal and state securities laws prohibit any person from purchasing or selling
securities on the basis of material, non-public information concerning the
issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person. Neither the Administrative
Agent nor any of its Agent-Related Persons shall, by making any Communications
(including Restricting Information) available to a Lender, by participating in
any conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its Agent-Related Persons be
responsible or liable in any way for any decision a Lender may make to limit or
to not limit its access to Restricting Information. In particular, none of the
Administrative Agent nor any of its Agent-Related Persons (i) shall have, and
the Administrative Agent, on behalf of itself and each of its Agent-Related
Persons, hereby disclaims, any duty to ascertain or inquire as to whether or not
a Lender has or has not limited its access to Restricting Information, such
Lender’s policies or procedures regarding the safeguarding of material,
nonpublic information or such Lender’s compliance with applicable laws related
thereto or (ii) shall have, or incur, any liability to any Loan Party or Lender
or any of their respective Agent-Related Persons arising out of or relating to
the Administrative Agent or any of its Agent-Related Persons providing or not
providing Restricting Information to any Lender.

 

108

--------------------------------------------------------------------------------

 

 

(d)     Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Platform or otherwise shall be clearly and conspicuously marked “PUBLIC” if
such Communications do not contain Restricting Information which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of this Agreement) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lenders
and may be made available through a portion of the Platform designated “Public
Side Information,” and (iv) the Administrative Agent shall be entitled to treat
any Communications that are not marked “PUBLIC” as Restricting Information and
may post such Communications to a portion of the Platform not designated “Public
Side Information.” Neither the Administrative Agent nor any of its Affiliates
shall be responsible for any statement or other designation by a Loan Party
regarding whether a Communication contains or does not contain material
non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender or any other Person for any action taken
by the Administrative Agent or any of its Affiliates based upon such statement
or designation, including any action as a result of which Restricting
Information is provided to a Lender that may decide not to take access to
Restricting Information.

 

(e)     Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf. Each Lender
agrees to notify the Administrative Agent from time to time of such Lender’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

 

(f)     Each Lender acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.

 

(g)     Clauses (c), (d), (e) and (f) of this Section 9.09 are designed to
assist the Administrative Agent, the Lenders and the Loan Parties, in complying
with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Agent-Related Persons warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Agent-Related Persons warrant or make any
other statement to the effect that a Loan Party or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.

 

109

--------------------------------------------------------------------------------

 

 

Section 9.10     Patriot Act Notice. Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or such Agent, as applicable, to identify such Loan Party in accordance with the
Patriot Act. The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, provide the extent commercially reasonable, such information
and take such actions as are reasonably requested by any Agents or any Lender in
order to assist the Agents and the Lenders in maintaining compliance with the
Patriot Act.

 

Section 9.11     Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any of the other Loan Documents (except as
expressly provided otherwise therein) to which it is a party, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

 

(b)     Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.02 other than by facsimile.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement or any other Loan Document to serve process in any
other manner permitted by law.

 

110

--------------------------------------------------------------------------------

 

 

Section 9.12     Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

Section 9.13     Waiver of Jury Trial. EACH OF THE GUARANTORS, THE BORROWER, THE
AGENTS AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 9.14     Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

Section 9.15     [Reserved].

 

Section 9.16     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

111

--------------------------------------------------------------------------------

 

 

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)     As used in this Section 9.16, the following terms have the following
meanings.

 

(i)     “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

(ii)     “Covered Entity” means any of the following: (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R.
§252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. §382.2(b).

 

(iii)     “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)     “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

[The remainder of this page intentionally left blank]

 

 

112

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

DANA INCORPORATED, as the Borrower

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

DANA LIMITED, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA AUTOMOTIVE SYSTEMS GROUP, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA DRIVESHAFT PRODUCTS, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA DRIVESHAFT MANUFACTURING, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA LIGHT AXLE PRODUCTS, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

DANA LIGHT AXLE MANUFACTURING, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA SEALING PRODUCTS, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA SEALING MANUFACTURING, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA STRUCTURAL PRODUCTS, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA STRUCTURAL MANUFACTURING, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA THERMAL PRODUCTS, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

DANA HEAVY VEHICLE SYSTEMS GROUP, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA COMMERCIAL VEHICLE PRODUCTS, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA COMMERCIAL VEHICLE MANUFACTURING, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

SPICER HEAVY AXLE & BRAKE, INC., as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA OFF HIGHWAY PRODUCTS, LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

DANA WORLD TRADE CORPORATION, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA AUTOMOTIVE AFTERMARKET, INC., as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA GLOBAL PRODUCTS, INC., as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA RUSSIA HOLDINGS, INC., as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

DANA EMPLOYMENT, INC., as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

WARREN MANUFACTURING LLC, as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

DANA FINANCIAL SERVICES US CORP.,

as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

FAIRFIELD MANUFACTURING COMPANY, INC., as a Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Kraus

 

 

 

Name: Timothy R. Kraus

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A., as Administrative Agent, Collateral Agent and Lender

 

 

 

 

 

 

By:

/s/ Matthew Burke

 

 

 

Name: Matthew Burke

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Brian Lukehart

 

 

 

Name: Brian Lukehart

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK N.A., as Lender

 

 

 

 

 

 

By:

/s/ Josh Hovermale

 

 

 

Name: Josh Hovermale

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

BARCLAYS BANK PLC, as Lender

 

 

 

 

 

 

By:

/s/ Sean Duggan

 

 

 

Name: Sean Duggan

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

 

Name: Vipul Dhadda

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

By:

/s/ Brady Bingham

 

 

 

Name: Brady Bingham

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

 

By:

/s/ Charles Johnson

 

 

 

Name: Charles Johnson

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Gene Riego de Dios

 

 

 

Name: Gene Riego de Dios

 

 

 

Title: Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

By:

/s/ Nikhil Madhok

 

 

 

Name: Nikhil Madhok

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to 364-Day Bridge Facility and Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 

 

Schedule I – Commitments and Applicable Lending Offices

 

Name of Lender

Commitment

Domestic Lending Office

Eurocurrency Lending Office

Citibank, N.A.

$100,000,000

Citibank

1 Penns Way

OPS 212

Global Loans

New Castle, DE 19720

Citibank

1 Penns Way

OPS 212

Global Loans

New Castle, DE 19720

Bank of America, N.A.

$62,500,000

540 West Madison, Suite 2223

Chicago, IL 60661

Bank of America Merrill Lynch International

Designated Activity Company

2 Park Place, Hatch Street

Dublin, Ireland

BMO Harris Bank N.A.

$75,000,000

115 South LaSalle Street

25th Floor West

Chicago, Illinois 60603

115 South LaSalle Street

25th Floor West

Chicago, Illinois 60603

Barclays Bank PLC

$50,000,000

745 Seventh Avenue

New York, NY 10019

745 Seventh Avenue

New York, NY 10019

Credit Suisse AG, Cayman Islands Branch

$50,000,000

Eleven Madison Avenue

New York, NY 10010

Eleven Madison Avenue

New York, NY 10010

Goldman Sachs Bank USA

$50,000,000

200 West Street

New York, NY 10282

200 West Street

New York, NY 10282

JPMorgan Chase Bank, N.A.

$62,500,000

500 Stanton Christiana Rd.

NCC5/ 1st Floor

Newark, DE 19713

Attention Loan & Agency

Services Group

500 Stanton Christiana Rd.

NCC5/ 1st Floor

Newark, DE 19713

Attention Loan & Agency

Services Group

Royal Bank of Canada

$50,000,000

Three World Financial Center

200 Vesey Street

New York, NY 10281

Three World Financial Center

200 Vesey Street

New York, NY 10281

Total

$500,000,000

   

 

 

 